 



EXHIBIT 10.1
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of March 29, 2007,
among
STERLING CHEMICALS, INC.
AND
EACH OF ITS SUBSIDIARIES
PARTIES HERETO FROM TIME TO TIME,
as the Borrowers,
VARIOUS FINANCIAL INSTITUTIONS PARTIES HERETO FROM TIME TO TIME,
as the Lenders,
THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender and as the Administrative Agent
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Documentation Agent





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
SECTION 1.1. Defined Terms
    2  
SECTION 1.2. Use of Defined Terms
    36  
SECTION 1.3. Cross-References
    37  
SECTION 1.4. Accounting and Financial Determinations
    37  
ARTICLE II TERMS OF COMMITMENTS AND LOANS
    37  
SECTION 2.1. Commitments
    37  
2.1.1. Loan Commitments
    37  
2.1.2. Letter of Credit Commitment
    37  
2.1.3. Lenders Not Permitted or Required to Make Loans.
    38  
SECTION 2.2. Reduction of the Commitment Amounts
    38  
2.2.1. Optional
    38  
2.2.2. Mandatory
    39  
2.2.3. Termination of Agreement
    39  
SECTION 2.3. Borrowing Procedures and Funding Maintenance
    39  
2.3.1. Borrowing Revolving Credit Loans.
    39  
2.3.2. Borrowing Swing Line Loans.
    41  
2.3.3. Joint and Several Liability; Rights of Contribution
    42  
SECTION 2.4. Continuation and Conversion Elections
    44  
SECTION 2.5. Funding
    45  
SECTION 2.6. Letter of Credit Issuance Procedures
    45  
2.6.1. Other Lenders’ Participation
    45  
2.6.2. Disbursements: Conversion to Loans
    46  
2.6.3. Reimbursement
    47  
2.6.4. Deemed Disbursements
    48  
2.6.5. Additional Letter of Credit Provisions
    48  
SECTION 2.7. Register; Notes; Obligation Account; Reserves
    49  
ARTICLE III PAYMENTS; PREPAYMENTS; INTEREST AND FEES
    52  
SECTION 3.1. Payments; Application; Controlled Deposit Accounts; Power of
Attorney; Charges to Obligation Account; No Discharge
    52  

i



--------------------------------------------------------------------------------



 



          Section   Page
3.1.1. Repayments and Prepayments
    52  
3.1.2. Application
    54  
3.1.3. Matters Relating to Controlled Deposit Accounts
    54  
3.1.4. Power of Attorney
    57  
3.1.5. Charges to Obligation Account
    57  
SECTION 3.2. Interest Provisions
    57  
3.2.1. Rates
    57  
3.2.2. Post-Maturity Rates
    58  
3.2.3. Payment Dates
    58  
SECTION 3.3. Fees
    59  
3.3.1. Commitment Fees
    59  
3.3.2. The Administrative Agent’s Fees
    59  
3.3.3. Letter of Credit Fees
    59  
ARTICLE IV CERTAIN LIBO RATE AND GUARANTY PROVISIONS
    60  
SECTION 4.1. LIBO Rate Lending Unlawful
    60  
SECTION 4.2. Deposits Unavailable
    60  
SECTION 4.3. Increased LIBO Rate Loan Costs, etc
    60  
SECTION 4.4. Funding Losses
    61  
SECTION 4.5. Increased Capital Costs
    61  
SECTION 4.6. Taxes
    62  
SECTION 4.7. Payments; Computations, etc
    66  
SECTION 4.8. Sharing of Payments
    66  
SECTION 4.9. Setoff
    67  
SECTION 4.10. Guaranty Provisions
    67  
4.10.1. Guaranty
    67  
4.10.2. Guaranty Absolute, etc
    67  
4.10.3. Reinstatement, etc
    68  
4.10.4. Waiver, etc
    68  
4.10.5. Postponement of Subrogation, etc
    68  
ARTICLE V CONDITIONS TO CREDIT EXTENSIONS
    69  
SECTION 5.1. Initial Credit Extension
    69  
5.1.1. Resolutions, etc
    69  
5.1.2. Intercreditor Agreement
    69  

ii



--------------------------------------------------------------------------------



 



          Section   Page
5.1.3. Closing Date Certificate
    69  
5.1.4. Delivery of Notes
    70  
5.1.5. Minimum Opening Liquidity Amount
    70  
5.1.6. Closing; Fees; Expenses, etc
    70  
5.1.7. Borrowing Base Certificate
    70  
5.1.8. Opinions of Counsel
    70  
5.1.9. U.C.C. and Other Searches
    70  
5.1.10. Pledge Agreements
    70  
5.1.11. Security Agreements, etc
    71  
5.1.12. Lien Terminations and Releases
    71  
5.1.13. Controlled Deposit Accounts
    71  
5.1.14. Perfection Certificate
    71  
5.1.15. Senior Secured Note Documents
    71  
5.1.16. Existing Senior Secured Notes
    71  
5.1.17. No Material Adverse Change
    72  
5.1.18. Required Consents and Approvals
    72  
5.1.19. Satisfactory Legal Form
    72  
SECTION 5.2. All Credit Extensions
    72  
5.2.1. Compliance With Warranties; No Default, etc
    72  
5.2.2. Credit Extension Request, etc
    72  
5.2.3. Borrowing Base Certificate
    73  
5.2.4. Payment of Fees
    73  
5.2.5. Satisfactory Legal Form
    73  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    73  
SECTION 6.1. Organization, etc
    73  
SECTION 6.2. Due Authorization, Non-Contravention, etc
    73  
SECTION 6.3. Government Approval; Regulation, etc
    74  
SECTION 6.4. Validity, etc
    74  
SECTION 6.5. Financial Information
    74  
SECTION 6.6. No Material Adverse Change
    74  
SECTION 6.7. Litigation; Labor Controversies, etc
    75  
SECTION 6.8. Subsidiaries
    75  
SECTION 6.9. Ownership of Properties
    75  

iii



--------------------------------------------------------------------------------



 



          Section   Page
SECTION 6.10. Taxes
    75  
SECTION 6.11. Pension Plans
    75  
SECTION 6.12. Environmental Warranties
    75  
SECTION 6.13. Accuracy of Information.
    77  
SECTION 6.14. Regulations U and X
    78  
SECTION 6.15. Solvency
    78  
SECTION 6.16. Intellectual Property Collateral
    78  
SECTION 6.17. Ownership of Stock
    78  
SECTION 6.18. Material Contracts
    79  
ARTICLE VII COVENANTS
    79  
SECTION 7.1. Affirmative Covenants
    79  
7.1.1. Financial Information; Reports; Notices, etc
    79  
7.1.2. Maintenance of Existence; Compliance With Laws, etc
    82  
7.1.3. Maintenance of Properties
    82  
7.1.4. Insurance
    82  
7.1.5. Books and Records
    83  
7.1.6. Post-Closing Requirements
    83  
7.1.7. Use of Proceeds
    83  
7.1.8. Borrowers; Security; etc
    83  
7.1.9. Controlled Deposit Accounts
    84  
7.1.10. Environmental Covenant
    84  
7.1.11. As to Intellectual Property Collateral
    84  
7.1.12. Designation of Restricted and Unrestricted Subsidiaries.
    85  
SECTION 7.2. Negative Covenants
    86  
7.2.1. Business Activities
    86  
7.2.2. Indebtedness
    87  
7.2.3. Liens
    89  
7.2.4. Investments
    91  
7.2.5. Restricted Payments, etc
    92  
7.2.6. Fixed Charge Coverage Ratio
    92  
7.2.7. No Prepayment of Senior Secured Notes
    92  
7.2.8. Capital Securities
    93  
7.2.9. Consolidation, Merger, etc
    93  

iv



--------------------------------------------------------------------------------



 



          Section   Page
7.2.10. Permitted Dispositions
    94  
7.2.11. Modification of Certain Agreements
    94  
7.2.12. Transactions With Affiliates
    94  
7.2.13. Restrictive Agreements, etc
    94  
7.2.14. Sale and Leaseback
    95  
7.2.15. Disposition of the Texas City Facility
    95  
7.2.16. Sale or Discount of Receivables
    95  
7.2.17. Unconditional Purchase Obligations
    95  
7.2.18. Controlled Deposit Accounts
    95  
7.2.19. Existing Senior Secured Notes
    96  
ARTICLE VIII EVENTS OF DEFAULT
    96  
SECTION 8.1. Listing of Events of Default
    96  
8.1.1. Non-Payment of Obligations
    96  
8.1.2. Breach of Warranty
    96  
8.1.3. Non-Performance of Certain Covenants and Obligations
    96  
8.1.4. Non-Performance of Other Covenants and Obligations
    97  
8.1.5. Default on Other Indebtedness
    97  
8.1.6. Judgments
    97  
8.1.7. Pension Plans
    97  
8.1.8. Change in Control
    98  
8.1.9. Bankruptcy, Insolvency, etc
    98  
8.1.10. Impairment of Security, etc
    99  
SECTION 8.2. Action if Event of Default
    99  
ARTICLE IX THE ADMINISTRATIVE AGENT
    99  
SECTION 9.1. Actions
    99  
SECTION 9.2. Funding Reliance, etc
    100  
SECTION 9.3. Exculpation
    100  
SECTION 9.4. Successor
    101  
SECTION 9.5. Credit Extensions by Administrative Agent and Issuer
    102  
SECTION 9.6. Credit Decisions
    102  
SECTION 9.7. Copies, etc
    102  
SECTION 9.8. Reliance by Administrative Agent
    102  
SECTION 9.9. Defaults
    103  

v



--------------------------------------------------------------------------------



 



          Section   Page
ARTICLE X MISCELLANEOUS PROVISIONS
    103  
SECTION 10.1. Waivers; Amendments, etc
    103  
SECTION 10.2. Notices; Time
    105  
SECTION 10.3. Payment of Costs and Expenses
    105  
SECTION 10.4. Indemnification
    106  
SECTION 10.5. Survival
    107  
SECTION 10.6. Severability
    108  
SECTION 10.7. Headings
    108  
SECTION 10.8. Execution in Counterparts; Effectiveness, etc
    108  
SECTION 10.9. Governing Law; Entire Agreement
    108  
SECTION 10.10. Successors and Assigns
    108  
SECTION 10.11. Sale and Transfer of Loans; Participations in Loans and Notes
    109  
10.11.1. Assignments
    109  
10.11.2. Participations
    110  
SECTION 10.12. Confidentiality
    111  
SECTION 10.13. Other Transactions
    112  
SECTION 10.14. Forum Selection and Consent to Jurisdiction
    112  
SECTION 10.15. Waiver of Jury Trial
    113  
SECTION 10.16. Certain Collateral Matters
    113  
SECTION 10.17. Interest
    114  
SECTION 10.18. Assignment of Existing Loans
    114  
SECTION 10.19. Restatement of Existing Credit Agreement
    115  
SECTION 10.20. Limited Consent
    115  
SECTION 10.21. Release of Collateral and Obligations
    116  
SECTION 10.22 Accounting Changes
    116  
SECTION 10.21. Documentation Agent
    117  

SCHEDULE I — Disclosure Schedule
SCHEDULE II — Percentages; Addresses
SCHEDULE III — Account Debtor Schedule
SCHEDULE IV — Approved Depository Banks
SCHEDULE V — Existing Letters of Credit
SCHEDULE VI — Post-Closing Requirements

vi



--------------------------------------------------------------------------------



 



         
EXHIBIT A-1
  -   Form of Revolving Credit Note
EXHIBIT A-2
  -   Form of Swing Line Note
EXHIBIT B-1
  -   Form of Borrowing Request
EXHIBIT B-2
  -   Form of Issuance Request
EXHIBIT C
  -   Form of Continuation/Conversion Notice
EXHIBIT D
  -   Form of Closing Date Certificate
EXHIBIT E
  -   Form of Borrowing Base Certificate
EXHIBIT F
  -   Form of Pledge Agreement
EXHIBIT G
  -   Form of Security Agreement
EXHIBIT H
  -   Form of Joinder Agreement
EXHIBIT I
  -   Form of Intercreditor Agreement
EXHIBIT J
  -   Form of Lender Assignment Agreement
EXHIBIT K
  -   Form of Perfection Certificate
EXHIBIT L
  -   Form of Exemption Certificate

vii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of March 29,
2007, among STERLING CHEMICALS, INC., a Delaware corporation (the “Company”),
STERLING CHEMICALS ENERGY, INC., a Delaware corporation (“Energy”), and each
other Person who becomes a party hereto pursuant to Section 7.1.8 (each such
Person, together with the Company and Energy, each individually a “Borrower” and
collectively, the “Borrowers”), the various financial institutions as are or may
become parties hereto from time to time (collectively, the “Lenders”), THE CIT
GROUP/BUSINESS CREDIT, INC. (“CIT”), as the administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and WACHOVIA BANK,
NATIONAL ASSOCIATION, as the documentation agent (in such capacity, the
“Documentation Agent”) for the Lenders.
R E C I T A L S:
     A. On December 19, 2002, the Borrowers, the Administrative Agent and the
Lenders entered into a Revolving Credit Agreement (the “Existing Credit
Agreement”), pursuant to which, among other things, the Lenders agreed to extend
credit to the Borrowers on a revolving credit basis, in the aggregate principal
amount of up to One Hundred Million Dollars ($100,000,000), of which no loans
are outstanding on the Closing Date (as hereinafter defined).
     B. The Borrowers, the Administrative Agent, the Documentation Agent and the
Lenders desire to amend and restate the Existing Credit Agreement in its
entirety to: (i) extend the maturity date of the Revolving Credit Commitment (as
hereinafter defined), (ii) decrease the Revolving Credit Commitment Amount (as
hereinafter defined) from One Hundred Million Dollars ($100,000,000) to Fifty
Million Dollars ($50,000,000), and (iii) make certain other changes to the
Existing Credit Agreement, all as more fully set forth herein, which amendment
and restatement shall become effective upon the Closing Date.
     C. It is the intent of the parties hereto that this Agreement (as
hereinafter defined) supersede and replace the Existing Credit Agreement in its
entirety; provided that, (i) such amendment and restatement shall operate to
renew, amend and modify the rights and obligations of the parties under the
Existing Credit Agreement, as applicable and as provided herein, but shall not
effect a novation thereof, (ii) unless otherwise provided for herein and
evidenced by a separate written agreement, amendment or release, no other Loan
Document, as defined in, and executed and/or delivered pursuant to the terms of,
the Existing Credit Agreement (collectively, the “Existing Loan Documents”)
shall be amended, terminated or released in any respect and all of such other
Existing Loan Documents shall remain in full force and effect except that the
parties hereto agree that by executing this Agreement the definition of “Credit
Agreement” contained in such Existing Loan Documents shall be amended to include
this Agreement and all future amendments hereto, and (c) the Liens securing the
Obligations under and as defined in the Existing Credit Agreement and granted
pursuant to the Existing Loan Documents and the liabilities and obligations of
the Borrowers shall not be extinguished, but shall be carried forward, and such
Liens shall secure such Obligations, in each case, as renewed, amended, restated
and modified hereby.

1



--------------------------------------------------------------------------------



 



     D. The parties hereto intend to amend and restate the Existing Credit
Agreement, all as more fully set forth herein, subject to and in reliance upon,
the terms, conditions, representations and warranties contained herein.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Acceptable Account” means any Foreign Account for which the Account Debtor
has long-term debt ratings, or is a Wholly-Owned Subsidiary of a Person having
long-term debt ratings, of at least A- and A3 or short-term debt ratings of at
least A2 and P2, in each case by S&P and Moody’s, respectively.
     “Account” means all of each Borrower’s now existing and future:
(a) accounts (which shall mean any “account” as such term is defined in
Section 9-102 of the U.C.C.), and any and all other receivables, including all
accounts created by, or arising from, all sales, leases, rentals of goods or
renditions of services of the Borrowers to their customers, including but not
limited to, those accounts arising under any trade names or styles of the
Borrowers, or through any division of any Borrower; (b) “instruments”,
“documents”, “chattel paper” (including electronic chattel paper) (as each of
those terms are defined in Section 9-102 of the U.C.C.); (c) unpaid seller’s or
lessor’s rights (including rescission, replevin, reclamation, repossession and
stoppage in transit) relating to the foregoing or arising therefrom; (d) rights
to any goods represented by any of the foregoing, including rights to returned,
reclaimed or repossessed goods; (e) reserves and credit balances arising in
connection with or pursuant thereto; (f) guarantees, supporting obligations,
“payment intangibles” and “letter-of-credit rights” (as “payment intangibles”
and letter-of-credit rights” are defined in Section 9-102 of the U.C.C.);
(g) insurance policies or rights relating to any of the foregoing; (h) “general
intangibles” (as that term is defined in Section 9-102 of the U.C.C.) pertaining
to any and all of the foregoing (including all rights to payment, including
those arising in connection with bank and non-bank credit cards), and including
books and “records” (as that term is defined in Section 9-102 of the U.C.C.) and
any electronic media and software thereto; (i) notes, deposits or property of
Account Debtors securing the obligations of any such Account Debtors to any
Borrower; and (j) cash and non-cash “proceeds” (as defined in Section 9-102 of
the U.C.C.) of any and all of the foregoing.
     “Account Debtor” means any Person obligated on any Account of any Borrower.
     “Account Debtor Schedule” means the Account Debtor Schedule attached hereto
as Schedule III, as it may be supplemented or otherwise modified from time to
time by the Borrowers upon the written consent of the Administrative Agent and
provided that any Account Debtor added to the Account Debtor Schedule meets all
of the requirements set forth in the definition of “Acceptable Account.”

2



--------------------------------------------------------------------------------



 



     “Adjustment Date” means, for purposes of the Applicable Margin, the date
two Business Days after receipt by the Administrative Agent of the monthly
Borrowing Base Certificate required pursuant to Section 7.1.1(c).
     “Administrative Agent” is defined in the Introductory Statement and
includes each other Person appointed as the successor Administrative Agent
pursuant to Section 9.4.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. As used in this definition “control” of a Person means:
     (a) the power, directly or indirectly, to vote 10% or more of the Capital
Securities (on a fully diluted basis) having ordinary voting power for the
election of directors, managing members or general partners (as applicable);
     (b) beneficial ownership of 10% or more of any class of the Voting Stock of
such Person or 10% or more of all outstanding Capital Securities of such Person;
or
     (c) the power, directly or indirectly, to direct or cause the direction of
the management and policies of such Person (whether by contract or otherwise).
     “Agreement” means, on any date, this Amended and Restated Revolving Credit
Agreement as originally in effect on the Closing Date and as thereafter from
time to time amended, supplemented, amended and restated or otherwise modified
from time to time and in effect on such date.
     “Alternate Base Rate” means, for any day and with respect to all Base Rate
Loans, the higher of (a) 0.50% per annum above the latest Federal Funds Rate and
(b) the rate of interest in effect for such day as most recently publicly
announced or established by JPMorgan Chase Bank, N.A. in New York, New York (the
“Reference Bank”), as its “Base Rate”. (The “Base Rate” is a rate set by the
Reference Bank based upon various factors including the Reference Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate.) Any change in the Alternate Base Rate established or
announced by the Reference Bank shall take effect at the opening of business on
the day of such establishment or announcement.
     “Applicable Margin” means, for any day, with respect to any Base Rate Loans
or LIBO Rate Loans, as the case may be, the applicable rate per annum set forth
below under the caption “Base Rate Spread” or “LIBO Spread”, as the case may be:

3



--------------------------------------------------------------------------------



 



                      Pricing       LIBO   Base Rate Level   Excess Availability
  Spread   Spread
1
  Greater than $40,000,000     1.50 %     0.00 %
2
  Greater than $30,000,000, but less than or equal to $40,000,000     1.75 %    
0.00 %
3
  Greater than $20,000,000, but less than or equal to $30,000,000     2.00 %    
0.25 %
4
  Less than or equal to $20,000,000     2.25 %     0.50 %

     The Applicable Margin shall be adjusted on each Adjustment Date based upon
the Administrative Agent’s determination of the Excess Availability based upon
the information provided in the Borrowing Base Certificate most recently
delivered to the Administrative Agent pursuant to Section 7.1.1(c). If the
Borrowing Base Certificate required pursuant to Section 7.1.1(c) is not received
by the Administrative Agent by the date required, the Applicable Margin shall be
determined using Pricing Level 4 until such time as such Borrowing Base
Certificate is received. Notwithstanding the foregoing, the Applicable Margin in
effect from and after the Closing Date through the date on which another Pricing
Level would otherwise be in effect based on the Excess Availability as shown on
the Borrowing Base Certificate next delivered to the Administrative Agent shall
be Pricing Level 1. Without limitation of any other provision of this Agreement
or any other remedy available to the Administrative Agent or the Lenders under
any of the Loan Documents, to the extent that any information contained in any
Borrowing Base Certificate delivered pursuant to Section 7.1.1(c) shall be
incorrect in any manner, the Administrative Agent may recalculate the Applicable
Margin based upon such corrected information, and, upon written notice thereof
to the Borrowers, the Loans shall bear interest based upon such recalculated
Applicable Margin retroactively from the date of delivery of the erroneous
Borrowing Base Certificate or other erroneous information in question until the
date of delivery of the correct Borrowing Base Certificate delivered by the
Borrowers to the Administrative Agent.
     “Application” means an “Application and Agreement for Letters of Credit” or
similar instruments or agreements, entered into between any Borrower and an
Issuer in connection with any Letter of Credit.
     “Approved Depository Bank” means any financial institution described on
Schedule IV hereto and any other financial institution which the Administrative
Agent may hereafter designate as an “Approved Depository Bank” by written notice
to the Company; provided, that, the Administrative Agent may, in its reasonable
discretion, notify the Company that a financial institution which was an
“Approved Depository Bank” no longer qualifies as such for purposes of this
Agreement, in which event such financial institution shall not be considered an
“Approved Depository Bank” for purposes of the Loan Documents from and after the
date specified in such notice.
     “Asset Sale Offer” means “Asset Sale Offer” as that term is defined in the
Indenture.

4



--------------------------------------------------------------------------------



 



     “Assignee Lender” is defined in Section 10.11.1.
     “Assignor Lender” is defined in Section 10.11.1.
     “Authorized Officer” is defined in clause of Section 5.1.1.
     “Availability Reserve” means the sum of (without duplication), at the
Administrative Agent’s election, reserves: (a) for any matters affecting the
priority of the Liens securing the Obligations, including (i) rental payments or
similar charges for any Borrower’s leased premises or other locations where
Collateral is located or deemed to be located and for which the Borrowers have
not delivered to the Administrative Agent a landlord’s waiver or mortgagee’s
waiver or other similar subordination agreement, as applicable, all in form and
substance reasonably satisfactory to the Administrative Agent, and
(ii) estimated payments due by the Borrowers to any applicable warehousemen or
third party processor, for which the Borrowers have not delivered to the
Administrative Agent a waiver or some other similar subordination agreement as
determined by and in form and substance reasonably satisfactory to the
Administrative Agent; provided, that any of the foregoing amounts shall be
adjusted from time to time hereafter upon (A) delivery to the Administrative
Agent of any such acceptable waiver or subordination agreement, (B) the opening
or closing of a location where Collateral is located or deemed to be located for
which the Borrowers have not delivered such an acceptable waiver or
subordination agreement, and/or (C) any change in the amount of rental, storage
or processor payments or similar charges; plus (b) for any amounts as otherwise
provided pursuant to the explicit terms of this Agreement; plus (c) as the
Administrative Agent may require from time to time in the reasonable judgment of
the Administrative Agent.
     “Backed By Credit Support” means an Account (a) that is backed by a letter
of credit (payable in Dollars) in form and substance reasonably acceptable to
the Administrative Agent and that is issued or confirmed by an issuer having
ratings of at least A2 or P2 by S&P and Moody’s, respectively, or a rating of at
least A2 by International Bank Credit Analysis, Ltd. or at least LC-1 by Thomson
Bank Watch, (b) for which a guaranty agreement guaranteeing the payment of such
Account has been executed by a U.S. corporation that is an Affiliate of the
Account Debtor both in form and substance and from a U.S. corporation reasonably
satisfactory to the Administrative Agent or (c) that is insured by credit
insurance in form, substance and amount, and by an insurer, reasonably
satisfactory to the Administrative Agent.
     “Banking Services” means each and any of the following bank services
provided to any Borrower by any Lender or any of its Affiliates: (a) commercial
credit cards, (b) stored value cards, (c) treasury management services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services) and (d) risk
management services (including insurance, premium finance and similar products).
     “Banking Services Obligations” of the Borrowers means any and all
obligations of the Borrowers, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
     “Base Rate” is defined in the definition of Alternate Base Rate.

5



--------------------------------------------------------------------------------



 



     “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Alternate Base Rate.
     “Borrower” and “Borrowers” are as defined in the Introductory Statement.
     “Borrowing” means a borrowing of Loans of the same Type and, in the case of
LIBO Rate Loans, having the same Interest Period, made by all Lenders required
to make such Loans on the same Business Day and pursuant to the same Borrowing
Request in accordance with Section 2.1 or a continuation or conversion thereof
pursuant to Section 2.4.
     “Borrowing Base Amount” means, at any time, an amount equal to the sum of
(without duplication) (a) 85% of Eligible Accounts (other than the BP Accounts),
provided that the Administrative Agent may, in its sole discretion, lower such
advance percentage on Eligible Accounts to the extent that the Dilution
Percentage exceeds five percent (5%) calculated on a rolling ninety (90) day
period; plus (b) 65% of Eligible Inventory; plus (c) the lesser of (i) 70% of
the BP Accounts and (ii) $20,000,000. The Administrative Agent shall have the
right to review computations of the Borrowing Base Amount and if, in its
reasonable judgment, such computations have not been computed in accordance with
the terms of this Agreement, the Administrative Agent shall have the right to
correct such errors.
     “Borrowing Base Certificate” means a certificate duly completed and
executed by the treasurer, assistant treasurer, chief accounting or financial
Authorized Officer of the Company, substantially in the form of Exhibit F
hereto, together with such changes thereto as the Administrative Agent may from
time to time reasonably request for the purpose of monitoring the Borrowers’
compliance with the limitations on the amount of Loans that may be outstanding
at any time hereunder.
     “Borrowing Request” means a Loan request and certificate duly executed by
an Authorized Officer of the applicable Borrower, substantially in the form of
Exhibit B-1 hereto.
     “BP” means BP Amoco Chemical Company, a Delaware corporation.
     “BP Accounts” means any and all Accounts of any Borrower now existing or
arising in the future with respect to the BP Production Agreement, including all
rights of any Borrower to payment thereunder.
     “BP Production Agreement” means the Second Amended and Restated Production
Agreement, dated as of August 1, 1996, between BP and the Company, as amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Business Day” means:
     (a) any day which is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in New York, New York; and
     (b) relative to the making, continuing, prepaying or repaying of any LIBO
Rate Loans, any day which is a Business Day described in clause (a) above and
which is

6



--------------------------------------------------------------------------------



 



also a day on which dealings in Dollars are carried on in the London interbank
eurodollar market.
     “Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrowers for fixed or capital assets made during such
period which, in accordance with GAAP, would be classified as capital
expenditures.
     “Capital Securities” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s equity (including any instruments
convertible into equity), whether now outstanding or issued after the Closing
Date.
     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrowers under any leasing or similar arrangement which have been (or, in
accordance with GAAP, should be) classified as capitalized leases, and for
purposes of each Loan Document, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a premium or a penalty.
     “Cash Collateralize” means, with respect to a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent, on terms and conditions satisfactory
to the Administrative Agent, in an amount equal to the Stated Amount of such
Letter of Credit.
     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State (or any agency or political subdivision thereof, to the extent
such obligations are supported by the full faith and credit of the United States
or a State) maturing not more than one year after such time;
     (b) commercial paper maturing not more than 270 days from the date of
issue, which is issued by
     (i) a corporation (other than an Affiliate of any Borrower or any
Subsidiary of any Borrower) organized under the laws of any State and rated A-1
or higher by S&P or P-1 or higher by Moody’s, or
     (ii) any Lender (or its holding company);
     (c) any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either
     (i) any bank organized under the laws of the United States (or any State)
and which has (x) a credit rating of P-1 or higher from Moody’s or A-1 or higher
from S&P and (y) a combined capital and surplus greater than $500,000,000, or

7



--------------------------------------------------------------------------------



 



     (ii) any Lender;
     (d) any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which
     (i) is secured by a fully perfected security interest in any obligation of
the type described in clause (a), and
     (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder;
     (e) any money market mutual fund with a daily right of redemption and a net
asset value of $1.00 per share substantially all the assets of which are
comprised of investments of the types described in the preceding clauses (a)
through (d); or
     (f) participations in loans (for a tenor of not more than 90 days) to
Persons having short term credit ratings of at least A-1 and P-1 by S&P and
Moody’s, respectively.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
     “Change in Control” means:
     (a) a “Change of Control”, as defined in the Indenture;
     (b) a change resulting when (i) any Unrelated Person or any Unrelated
Persons, other than the holders on the Closing Date of the Company’s Series A
Convertible Preferred Stock and the designated shareholders listed on Item 1.1
of the Disclosure Schedule (“Designated Shareholders”), acting together, which
would constitute a Group (as defined in Section 13(d) of the Exchange Act)
together with any Affiliates or Related Persons thereof (in each case also
constituting Unrelated Persons) shall at any time either (x) Beneficially Own
(as defined in Rule 13d-3 of the Exchange Act) more than 40% of the aggregate
voting power of all classes of Voting Stock of the Company or (y) succeed in
having a sufficient number of its or their nominees elected to the Board of
Directors of the Company such that such nominees, when added to any existing
director remaining on the Board of Directors of the Company after such election
who is an Affiliate or Related Person of such Person or Group (as defined in
Section 13(d) of the Exchange Act), shall constitute a majority of the Board of
Directors of the Company or (ii) the Designated Shareholders shall cease to own
40% or more of all classes of Voting Stock of the Company. As used herein (A)
“Unrelated Person” shall mean at any time any Person other than the Company or
any of its Subsidiaries and other than any trust for any employee benefit plan
of the Company or any of its Subsidiaries

8



--------------------------------------------------------------------------------



 



and (B) “Related Person” of any Person shall mean any other Person owning (1) 5%
or more of the outstanding common stock of such Person or (2) 5% or more of the
Voting Stock of such Person; or
     (c) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors elected by the holders of the Company’s
Series A Convertible Preferred Stock or whose election by such Board of
Directors or whose nomination for election by the shareholders of the Company,
as the case may be, was approved by a majority of the directors of the Company,
as the case may be, then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved), cease for any reason to constitute a majority of the
Board of Directors of the Company, as the case may be, then in office.
     “CIT” is defined in the Introductory Statement.
     “Closing Date” means the date all of the conditions precedent set forth in
Article V have been satisfied and the initial Credit Extensions are made.
     “Closing Date Certificate” means the closing date certificate executed and
delivered by each Borrower pursuant to the terms of this Agreement,
substantially in the form of Exhibit D hereto.
     “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Collateral” means (a) the Capital Securities of each now existing or
hereafter created or acquired Borrower (other than the Company) or Restricted
Subsidiary (other than any Foreign Subsidiary) and (b) any and all other assets
of the Borrowers of the type or types described in and subject to the Liens,
privileges, priorities and security interests purported to be created by any
Security Document.
     “Commitment” means, as the context may require, the then applicable
Revolving Credit Commitment, Letter of Credit Commitment and/or Swing Line Loan
Commitment.
     “Commitment Amount” means, as the context may require, the Revolving Credit
Commitment Amount, the Letter of Credit Commitment Amount and/or the Swing Line
Loan Commitment Amount.
     “Commitment Fee” is defined in Section 3.3.1.
     “Commitment Termination Date” means the earliest of (a) the Maturity Date;
(b) the date on which any of the Commitment Amounts are terminated in full or
permanently reduced to zero pursuant to the terms of this Agreement (including
Section 2.2); and (c) the date on which any Commitment Termination Event occurs.
Upon the occurrence of any event described in the preceding clauses, all of the
Commitments shall terminate automatically and without any further action.

9



--------------------------------------------------------------------------------



 



     “Commitment Termination Event” means the occurrence and continuance of any
Event of Default in respect of which all or any portion of the Loans are
accelerated or otherwise declared to be due and payable or the Commitments are
terminated, in each case pursuant to Section 8.2.
     “Commodity Hedging Agreements” means with respect to any Person, all
liabilities of such Person under exchange agreements, swap agreements, cap
agreements, future agreements, forward agreements and all other agreements or
arrangements (of a strictly non-speculative nature) designed to protect such
Person against fluctuations in commodity prices.
     “Company” is defined in the Introductory Statement.
     “Concentration Account” is defined in clause (a) of Section 3.1.3.
     “Condemnation Proceeds” means all awards, proceeds or payments received by
any Borrower or any Restricted Subsidiary relating to the condemnation of any
Properties of any Borrower or any Restricted Subsidiary.
     “Contingent Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise, to assure a creditor against loss) the Indebtedness of any
other Person, or guarantees the payment of dividends or other distributions upon
the Capital Securities of any other Person; provided, however, that the term
“Contingent Liability” shall not include endorsements for collection or deposits
in the ordinary course of the Borrowers’ businesses. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
applicable Borrower (or the Company on behalf of such Borrower), substantially
in the form of Exhibit C hereto.
     “Control Agreements” means the deposit account agreements, blocked account
agreements, restricted account agreements, lockbox agreements or similar
agreements, executed by and among the Borrowers, the Administrative Agent and
the Approved Depository Banks at which the Controlled Deposit Accounts are being
maintained, as required pursuant to Section 3.1.3 or at which any other deposit
account of the Borrowers or any of their Restricted Subsidiaries are being
maintained in accordance with Section 7.2.18 or any other Loan Document, each
granting the Administrative Agent, on behalf of the Secured Parties, “control”
(as such term is defined in Section 9-104 of the U.C.C.) over such Controlled
Deposit Account or other deposit account, and each such agreement to be
reasonably satisfactory to the Administrative Agent, as such agreements may be
amended, supplemented, amended and restated or otherwise modified from time to
time.
     “Controlled Deposit Account” is defined in clause (a) of Section 3.1.3.

10



--------------------------------------------------------------------------------



 



     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, are treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA.
     “Credit Extension” means, as the context may require, (a) the making of any
Loan (including the Loans to be made pursuant to clause (c) of Section 2.3.1) by
a Lender; or (b) the issuance of any Letter of Credit (including the deemed
issuance of any Letter of Credit pursuant to clause (c) of Section 2.3.1), or
the extension of any Stated Expiry Date of any existing Letter of Credit or the
increase in the Stated Amount of any existing Letter of Credit, in each case by
the Issuer.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Dilution” shall mean a reduction as reasonably determined by the
Administrative Agent in the value of Accounts of the Borrowers caused by
write-offs, returns, allowances, discounts, credits, and/or any other offsets
asserted by customers having the effect of reducing the collections of Accounts.
     “Dilution Percentage” shall mean, with respect to the Borrowers, the ratio
of Dilution to the total Accounts of the Borrowers.
     “Disbursement” is defined in Section 2.6.2.
     “Disbursement Date” is defined in Section 2.6.2.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrowers with the prior written
consent of the Required Lenders.
     “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease, contribution or other conveyance (including by way of
condemnation or merger) of, or the granting of options, warrants or other rights
to, any Properties of the Borrowers or any Restricted Subsidiaries of the
Borrowers, including Accounts and Capital Securities, to any other Person in a
single transaction or series of transactions.
     “Documentation Agent” means Wachovia Bank, National Association, in its
capacity as documentation agent under the Loan Documents, together with its
successors and assigns in such capacity.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “EBITDA” shall mean, for any period and without duplication, (a) all
earnings of the Borrowers and their Restricted Subsidiaries before all
(i) interest and income tax expense, (ii) depreciation, and (iii) amortization,
in each case for such period, all determined in accordance with GAAP on a basis
consistent with the latest audited financial statements of the Company, but in
all cases excluding (A) the effect of any non-cash extraordinary or
non-recurring gains or

11



--------------------------------------------------------------------------------



 



losses for such period and (B) the earnings of any Person (including any
Unrestricted Subsidiary) that is not a Restricted Subsidiary of the Company,
unless such earnings were distributed in cash to a Borrower, plus (b) to the
extent deducted in determining EBITDA, the amount of any expenses incurred
during such period by the Borrowers and its Restricted Subsidiaries for
liabilities, casualties and business interruption that have been reimbursed in
cash during such period under the insurance policies maintained by the Borrowers
and their Restricted Subsidiaries.
     “Eligible Account” means, at any time, the invoice or ledger amount owing
on each Account of any Borrower, in each case, net of any reserves reasonably
required by the Administrative Agent from time to time in accordance with the
Administrative Agent’s customary practice, for which each of the following
statements is accurate and complete to the reasonable satisfaction of the
Administrative Agent (and the Borrowers, by including an Account in any
computation of the Borrowing Base Amount, shall be deemed to represent and
warrant to the Administrative Agent, each Issuer and each Lender the accuracy
and completeness of such statements):
     (a) such Account is a binding and valid obligation of the Account Debtor
thereof and is in full force and effect and such Account Debtor is not an
Affiliate of any Borrower (other than BP or any of its Affiliates);
     (b) such Account is bona fide and to the extent such Account relates to any
receivable arising out of the profit sharing component of conversion or
production contracts or cost reimbursement obligations or any other obligation
to pay money under a Material Contract or other contract, there is no dispute as
to the amount of such Account; provided, however, that if the parties thereto
disagree as to the amount of such Account, such Account shall constitute an
Eligible Account in an amount equal to the lowest amount of such Account any
party thereto believes to be owing thereunder;
     (c) payment of such Account (other than the BP Accounts) is less than
30 days past due or, with respect to any BP Account, is no more than two days
past due, as determined by the due date stated on the invoice therefor (or if
such Account is not paid by reference to any invoice in the ordinary course of
business but instead by reference to the terms of the agreements creating such
Account, such Account (other than the BP Accounts) has not remained unpaid
beyond 30 days after the due date therefor or, with respect to any BP Account,
beyond two days after the due date therefor));
     (d) such Account is not subject to any dispute, setoff (excluding any
account payable setoff supported by a letter of credit but including (i) any
Exchange Inventory Payable and (ii) any accounts payable amounts owing by any of
the Borrowers to the third party which owes an Exchange Inventory Receivable to
such Borrower), counterclaim or other claim or defense including rescission,
cancellation or avoidance, whether by operation of law or otherwise, on the part
of the Account Debtor or any other Person denying liability under such Account;
provided, however, that any such Account shall constitute an Eligible Account to
the extent it is not subject to any such dispute, setoff, counterclaim or other
claim or defense;

12



--------------------------------------------------------------------------------



 



     (e) the Administrative Agent, on behalf of the Lenders, has a first
priority, perfected Lien covering such Account and, such Account is, and at all
times will be, free and clear of all other Liens (other than inchoate Liens
permitted under Section 7.2.3);
     (f) such Account arose in the ordinary course of business of any of the
Borrowers and such Borrower is the legal owner of such Account;
     (g) such Account is not payable by an Account Debtor who is more than
30 days past due with regard to 20% or more of the total Accounts owed to the
Borrowers by such Account Debtor or any of its Affiliates;
     (h) all consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the execution, delivery and
performance of such Account by each party obligated thereunder have been duly
obtained, effected or given and are in full force and effect;
     (i) such Account is not an Account as to which any United States federal or
State Governmental Authority is the Account Debtor, except to the extent the
applicable Borrower has complied with the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727; 41 U.S.C. § 15), by delivering to the Administrative
Agent a notice of assignment in favor of the Administrative Agent under such Act
and in compliance with applicable provisions of 31 C.F.R. § 7-103.8 and 41
C.F.R. § 1-30.7, or with similar State law;
     (j) the Account Debtor on such Account is not the subject of any bankruptcy
or insolvency proceeding, has not had a trustee or receiver appointed for all or
a substantial part of its property, has not made an assignment for the benefit
of creditors, nor admitted its inability to pay its debts as they mature or
suspended its business;
     (k) with respect to any Foreign Account, such Account is (without
duplication), (i) a Foreign Account which is Backed By Credit Support, (ii) an
Acceptable Account that is listed in the Account Debtor Schedule, provided,
however, that any such Acceptable Account shall be included in Eligible Accounts
up to an aggregate amount not to exceed, at any time, 10% of the total balance
due on all Accounts, (iii) a Foreign Account which is not Backed By Credit
Support, provided, however, that any such Foreign Account which is not Backed By
Credit Support shall be included in Eligible Accounts up to an aggregate amount
not to exceed, at any time, 5% of the total balance due on all Accounts, or
(iv) the Account Debtor has previously been approved in writing by Required
Lenders as an eligible foreign Account Debtor for purposes of this Agreement;
     (l) in the case of the sale of goods, such goods have been sold to an
obligor on a true sale basis or open account, or subject to contract, and not on
consignment, on approval or on a “sale or return” basis or subject to any other
repurchase or return agreement (other than for failure to meet specifications),
no material part of such goods has been returned, rejected, lost or damaged, and
such Account is not evidenced by

13



--------------------------------------------------------------------------------



 



chattel paper or an instrument of any kind which has not been endorsed and
delivered to the Administrative Agent;
     (m) each of the representations and warranties set forth in each Security
Agreement with respect to such Account is true and correct in all material
respects on such date; and
     (n) such Account has such other characteristics or criteria as the
Administrative Agent, in its reasonable discretion may specify from time to time
in accordance with the Administrative Agent’s customary practice;
provided that, notwithstanding anything to the contrary contained herein (i) if
any Eligible Account owed by an Account Debtor that does not have an Investment
Grade Rating, when added to all other Accounts that are obligations of the same
Account Debtor and its Affiliates, results in a total sum that exceeds 20% of
the total balance then due on all Eligible Accounts (without giving effect to
any reduction in Eligible Accounts pursuant to this clause), the amount of such
Account in excess of 20% of such total balance then due shall be excluded from
Eligible Accounts and (ii) with respect to any and all Accounts (other than the
BP Accounts) which meet the above qualifications for an “Eligible Account” but
(A) constitute a right to payment to any Borrower for any goods that have been
shipped, or services that have been provided to, the purchaser thereof, but for
which such purchaser has not yet been billed for payment or (B) are Accounts of
the type described in clause (b) of this definition of “Eligible Account”, then
the amount of all such Accounts described in this clause (ii) which exceed
$3,000,000 in aggregate at any time outstanding shall be excluded from Eligible
Accounts.
     “Eligible Assignee” is defined in clause (a) of Section 10.11.1.
     “Eligible Inventory” means, at any time, all inventory of the Borrowers,
including Exchange Inventory Receivables, net of any reserves reasonably
required by the Administrative Agent from time to time in accordance with the
Administrative Agent’s customary practice and, with respect to any inventory
acquired by any Borrower from BP, net of any accounts payable amounts owing by
any Borrower to BP; provided that such amounts do not duplicate those included
in clause (d) of the definition of “Eligible Accounts”, for which each of the
following statements is accurate and complete to the reasonable satisfaction of
the Administrative Agent and which at all times continue to be acceptable to the
Administrative Agent in the exercise of its reasonable judgment (and the
Borrowers, by including such inventory in any computation of the Borrowing Base
Amount, shall be deemed to represent and warrant to the Administrative Agent,
each Issuer and each Lender, the accuracy and completeness of such statements):
     (a) such inventory shall be valued at the lower of cost or market in
accordance with GAAP and (i) shall include raw materials and finished goods but
(ii) shall not include goods that are classified as “work-in-progress”, “parts
and supplies” or “stores inventories;”
     (b) such inventory is in good condition, meets all standards imposed by any
Governmental Authority having regulatory authority over it, its use and/or sale
and is

14



--------------------------------------------------------------------------------



 



either currently usable, undamaged or currently salable in the normal course of
business of the Borrowers;
     (c) such inventory (i) is an Exchange Inventory Receivable, (ii) is in the
possession of the Borrowers, (iii) is in transit in the ordinary course of
business but in respect of which title remains in the Borrowers and which is
fully insured (subject to deductibles consistent with prudent industry standards
for similarly situated companies) and is not located outside the United States
or (iv) is in the possession or control of any warehouseman, bailee or any agent
or processor for or customer of the Borrowers and is not located outside the
United States, provided that, Borrowers shall have notified (in a manner that
effectively under applicable law creates a valid and first-priority, perfected
Lien in favor of the Administrative Agent, on behalf of the Lenders, in such
inventory) such warehouseman, bailee, agent, processor or customer of the Lien
of the Secured Parties and such warehouseman, bailee, agent, processor or
customer has subordinated or waived any Lien it may claim therein and agreed to
hold all such inventory for the Secured Parties’ account subject to the
Administrative Agent’s instructions;
     (d) each of the representations and warranties set forth in the applicable
Security Agreement with respect to such inventory is true and correct in all
material respects on such date;
     (e) the Administrative Agent, on behalf of the Lenders, has a
first-priority, perfected Lien covering such inventory, and such inventory is,
and at all time will be, free and clear of all other Liens (other than inchoate
Liens permitted under Section 7.2.3 or with respect to which all rights of the
holder of such Liens have been waived or subordinated to the satisfaction of the
Administrative Agent);
     (f) such inventory does not include goods that are not owned by the
Borrowers or that are held by the Borrowers pursuant to any consignment
agreement;
     (g) to the extent inventory includes any Exchange Inventory Receivable
(i) such Exchange Inventory Receivable shall be reduced by any accounts payable
amounts owing by any of the Borrowers to the third party which owes such
Exchange Inventory Receivable to such Borrower and (ii) any such accounts
payable amount shall be applied first to clause (d)(ii) of the definition of
Eligible Account and second to clause (g)(i) above, without duplication); and
     (h) such inventory has such other characteristics or criteria as the
Administrative Agent, in its reasonable discretion, may specify from time to
time in accordance with the Administrative Agent’s customary practice.
     “Energy” is defined in the Introductory Statement.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

15



--------------------------------------------------------------------------------



 



     “equipment” means all “equipment” as such term is defined in Section 9-102
of the U.C.C.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “ESOP” means any employee stock ownership plan established by one or more
of the Borrowers.
     “Event of Default” is defined in Section 8.1.
     “Event of Loss Offer” means “Event of Loss Offer” as that term is defined
in the Indenture.
     “Excess Availability” means, at any time of determination, the amount by
which the Maximum Loan Amount exceeds the aggregate outstanding principal amount
of all Revolving Credit Loans and Swing Line Loans, together with the aggregate
amount of all Letter of Credit Outstandings.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Inventory” means any inventory which is subject to a swap,
exchange or similar agreement or arrangement between any of the Borrowers and
any other Person which is not an Affiliate of a Borrower.
     “Exchange Inventory Payable” means the net amount of Exchange Inventory
owing by any of the Borrowers to any other Person which is not an Affiliate of a
Borrower.
     “Exchange Inventory Receivable” means the net amount of Exchange Inventory
owed to any Borrower by any other Person which is not an Affiliate of a
Borrower.
     “Exemption Certificate” is defined in clause (e) of Section 4.6.
     “Existing Credit Agreement” is defined in Recital A.
     “Existing Indenture” means the Indenture, dated as of December 19, 2002,
for the Existing Senior Secured Notes, among the Company, as issuer, Energy, as
guarantor, and National City Bank, as the trustee, as supplemented by
Supplemental Indenture thereto dated as of March 15, 2007, as in effect on the
Closing Date.
     “Existing Loan Documents” is defined in Recital C.
     “Existing Letters of Credit” is defined in clause (c) of Section 2.3.1.
     “Existing Senior Secured Notes” means the Company’s 10% Senior Secured
Notes Due 2007 in the original principal amount of $100,579,000.

16



--------------------------------------------------------------------------------



 



     “Facilities” means the Company’s acetic acid manufacturing facility,
styrene monomer manufacturing facility, phthalic anhydride manufacturing
facility and plasticizers esters manufacturing facility and, in each case, all
improvements thereto.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means, collectively, the commitment letter, dated February 15,
2007, between the Company and CIT and the rate and fee letter, dated March 29,
2007, between the Company and CIT, in each case, as amended, supplemented,
amended and restated or otherwise modified from time to time.
     “Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
     “Fixed Charge Coverage Ratio” means, as of any date of determination, the
ratio of (a) EBITDA for the trailing twelve-month period ending on such date, to
(b) Fixed Charges for the trailing twelve-month period ending on such date.
     “Fixed Charges” shall mean, for any period, the sum of the following, each
calculated (without duplication) for the Company and its Restricted
Subsidiaries, on a consolidated basis, for such period: (i) Capital
Expenditures, plus (ii) Interest Expense to the extent actually paid in such
period, plus (iii) scheduled payments of principal with respect to all
Indebtedness of the Company and its Restricted Subsidiaries, plus, (iv) federal,
state, local and foreign income taxes, excluding deferred taxes, to the extent
actually paid in such period, plus (v) cash Investments in Unrestricted
Subsidiaries actually made in such period.
     “Foreign Account” means any Account for which the Account Debtor is a
Foreign Obligor.
     “Foreign Obligor” means an Account Debtor that is not subject to the
jurisdiction of federal or state courts in the United States .
     “Foreign Subsidiary” means any Subsidiary that is not a Subsidiary
incorporated or organized in the United States or any State.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” means generally accepted United States accounting principles,
applied on a consistent basis (except for changes made due to the implementation
of new or revised standards issued by the Financial Accounting Standards Board),
and which are applicable in the

17



--------------------------------------------------------------------------------



 



circumstances as of the date in question. Accounting principles are applied on a
“consistent basis” when the accounting principles observed in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Hazardous Material” means (a) any “hazardous substance”, as defined by
CERCLA, (b) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended, or (c) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance (including any petroleum
product) within the meaning of any other applicable federal, state or local law,
regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended.
     “Hedging Agreement” means, collectively, any currency exchange agreement,
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, Commodity Hedging Agreement or similar agreement or arrangement
entered into by a Borrower under which the counterparty of such agreement is (or
at the time such agreement was entered into, was) a Lender or an Affiliate of a
Lender.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements, Commodity Hedging Agreements and interest rate
collar agreements, and all other agreements or arrangements designed to protect
such Person against fluctuations in interest rates, currency exchange rates or
commodity prices and not entered into for purely speculative purposes.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on any
other Obligation, as the case may be, owed to it under the law of any
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding other provisions of this Agreement, or under the law of the
United States applicable to such Lender which would permit such Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under such jurisdiction’s law.
     “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrowers:
     (a) which is of a “going concern” or similar nature;

18



--------------------------------------------------------------------------------



 



     (b) which relates to the limited scope of examinations of matters due to
limitations imposed by the Borrowers relevant to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrowers to
be in Default.
     “including” and “include” means including, without limiting the generality
of any description preceding such term.
     “Indebtedness” of any Person means (without duplication):
     (a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments and all Capital Securities which have redemption provisions
exercisable at the option of the holder thereof at any time prior to the date
which is one year after the Maturity Date (in the absence of any contingency) in
whole or in part in cash;
     (b) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person;
     (c) all Capitalized Lease Liabilities of such Person;
     (d) for purposes of Section 8.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the liability side of
the balance sheet of such Person as of the date at which Indebtedness is to be
determined;
     (e) net liabilities of such Person under all Hedging Obligations;
     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 60 days or, if overdue for more
than 60 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person, and indebtedness of
the types otherwise referred to in this definition secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on property owned or being acquired by such Person
(including Indebtedness arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse;
     (g) obligations arising under Synthetic Leases; and
     (h) all Contingent Liabilities of such Person in respect of any of the
foregoing.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership or joint venture in which such Person is a
general partner) to the extent such Person

19



--------------------------------------------------------------------------------



 



is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness, ownership interest or other relationship provide that such Person
is not liable therefor.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Indenture” means the Indenture, dated as of March 29, 2007, for the Senior
Secured Notes, among the Company, as issuer, Sterling Chemicals Energy, Inc., as
guarantor, and U. S. Bank National Association, as the trustee, as in effect on
the Closing Date.
     “Indenture Collateral” means the “Indenture Collateral” as that term is
defined in the Intercreditor Agreement.
     “Indenture Deed of Trust” means that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of March 29,
2007, made by the Company to the Trustee for the benefit of the holders of the
Senior Secured Notes, as security for the payment of the Senior Secured Notes,
as in effect on the Closing Date.
     “Indenture Security Agreement” means the Security Agreement, dated as of
March 29, 2007, made by the Company and Energy, as assignors, to U. S. Bank
National Association, as collateral agent, and U. S. Bank National Association,
as indenture trustee for the benefit of the holders of the Senior Secured Notes,
as in effect on the Closing Date.
     “Insurance Proceeds” means all proceeds or payments from any insurance
carrier with respect to any loss, casualty, damage or destruction to any
Properties of any Borrower or any Restricted Subsidiary.
     “Intellectual Property Collateral” has the collective meaning provided for
such term in the Security Agreements.
     “Intercreditor Agreement” means the Intercreditor Agreement executed and
delivered pursuant to the terms of this Agreement by the Administrative Agent,
on behalf of itself and the other Lenders, and the Trustee, and acknowledged by
the Borrowers, substantially in the form of Exhibit I hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Interest Expense” mean, with respect to any specified Person for any
period, the sum, without duplication, of the consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, whether paid or
accrued, including amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capitalized Lease Liabilities, imputed interest with respect to Synthetic
Leases, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates.

20



--------------------------------------------------------------------------------



 



     “Interest Period” means, relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or
2.4 and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), as the
applicable Borrower may select in its relevant notice pursuant to Sections 2.3
or 2.4; provided, however, that:
     (a) such Borrower shall not be permitted to select Interest Periods to be
in effect at any one time which have expiration dates occurring on more than
five (5) different dates;
     (b) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and
     (c) no Interest Period for any Loan may end later than the Maturity Date
for such Loan.
     “Investment” means, relative to any Person,
     (a) any loan, advance, extension of credit or contribution made by such
Person to any other Person, including the purchase by such Person of any bonds,
notes, debentures or other debt securities of any other Person;
     (b) any Contingent Liability of such Person incurred in connection with
loans, advances or extensions of credit made by others to any other Person; and
     (c) any Capital Securities held by such Person in any other Person.
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
     “inventory” means all “inventory” as such term is defined in Section 9-102
of the U.C.C.
     “Investment Grade Rating” means, with respect to any Person, that such
Person has been assigned a corporate long term credit rating of Baa3 or higher
by Moody’s and BBB or higher by S&P.
     “ISP98 Rules” is defined in Section 10.9.
     “Issuance Request” means a Letter of Credit request duly executed by an
Authorized Officer of the applicable Borrower, substantially in the form of
Exhibit B-2 hereto.

21



--------------------------------------------------------------------------------



 



     “Issuer” means, collectively, JPMorgan Chase Bank, N.A. and/or any other
Person issuing Letters of Credit hereunder, as designated by the Administrative
Agent, in its capacity as Issuer of the Letters of Credit and any other Lender
designated by any Borrower that issues a Letter of Credit with the consent of
the Administrative Agent, which consent shall not be unreasonably withheld.
     “Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit H hereto, executed and delivered by each Person who is required to
become (or otherwise becomes, pursuant to the terms of this Agreement) a
Borrower in accordance with Section 7.1.8.
     “Lender Assignment Agreement” means an assignment agreement substantially
in the form of Exhibit J hereto.
     “Lenders” is defined in the Introductory Statement and includes any Person
that becomes a Lender pursuant to Section 10.11.1.
     “Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or Issuer or
any of such Person’s Affiliates, shareholders, directors, officers, employees,
and agents in connection with or arising from:
     (a) any Hazardous Material on, in, under or affecting all or any portion of
any property of any Borrower or any Subsidiary of any Borrower, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from Properties of any Borrower or any Subsidiary of any Borrower;
     (b) any misrepresentation, inaccuracy or breach of any warranty, contained
or referred to in Section 6.12;
     (c) any violation or claim of violation by the Company or any of its
Subsidiaries of any Environmental Laws; or
     (d) the imposition of any Lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Company or any of its Subsidiaries, or in connection with any property owned
or formerly owned by the Company or any of its Subsidiaries.
     “Letter of Credit” is defined in clause (a) of Section 2.1.2.
     “Letter of Credit Commitment” means, with respect to the Issuer, the
Issuer’s obligation to issue Letters of Credit pursuant to Section 2.1.2 and,
with respect to each Lender, the obligations of each such Lender to participate
in such Letters of Credit pursuant to Section 2.6.1.

22



--------------------------------------------------------------------------------



 



     “Letter of Credit Commitment Amount” means, on any date, the lesser of
(a) the then applicable Maximum Loan Amount on such date and (b) $25,000,000, as
such amount may be permanently reduced from time to time pursuant to Section 2.2
and other provisions of this Agreement.
     “Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (a) the then aggregate amount of all Stated Amounts of all issued and
outstanding Letters of Credit, plus (b) the then aggregate amount of all unpaid
and outstanding Reimbursement Obligations.
     “LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the
rate per annum equal to the rate at which Dollar deposits are offered for such
Interest Period as set forth on the Telerate Screen LIBO Page, at or about 12:00
noon, New York City time, two Business Days prior to the beginning of such
Interest Period for delivery on the first day of such Interest Period, and in an
amount approximately equal to the amount of the LIBO Rate Loan and for a period
approximately equal to such Interest Period; provided, however, that if there
shall at any time no longer exist a Telerate Screen LIBO Page, “LIBO Rate” shall
mean, with respect to each day during each Interest Period pertaining to a LIBO
Rate Loan, the rate per annum equal to the rate at which the Administrative
Agent or its designee is offered Dollar deposits at or about 12:00 noon, New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of LIBO Rate Loans are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of the LIBO Rate
Loan to be outstanding for a period approximately equal to such Interest Period.
     “LIBO Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).
     “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded, if necessary, to the nearest 1/16 of 1%)
determined pursuant to the following formula:

      LIBO Rate
(Reserve Adjusted)   LIBO Rate
1.00 — LIBOR Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.
     “LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO
Rate Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as

23



--------------------------------------------------------------------------------



 



currently defined in Regulation D of the F.R.S. Board, having a term
approximately equal or comparable to such Interest Period.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment for security purposes, deposit arrangement, encumbrance, lien
(statutory or otherwise), charge against or interest in property, or other
priority or preferential arrangement of any kind or nature whatsoever, to secure
payment of a debt or performance of an obligation.
     “Loan Documents” means collectively this Agreement, each Letter of Credit
(including Existing Letters of Credit), each Application (including any
reimbursement and/or application agreements executed and delivered in connection
with the Existing Letters of Credit), each Hedging Agreement, each Note, each
Security Agreement, each Joinder Agreement, each Pledge Agreement, the
Intercreditor Agreement, each Control Agreement, each agreement with respect to
any Banking Services, each agreement pursuant to which the Administrative Agent
or any Lender is granted a Lien to secure the Obligations and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document (including the agreements executed from time to time pursuant to
Section 7.1.8) by the Borrowers, whether or not specifically mentioned herein or
therein.
     “Loans” means, as the context may require, a Revolving Credit Loan or a
Swing Line Loan of any Type.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Company or the Company and its Subsidiaries taken as a whole,
(b) the rights and remedies of any Secured Party under any Loan Document or
(c) the ability of the Company or the Company and the other Borrowers, taken as
a whole, to perform their Obligations under the Loan Documents.
     “Material Contracts” means (a) any and all contracts, licenses, leases or
other agreements the cancellation or termination of which could reasonably be
expected to have a Material Adverse Effect and (b) any and all contracts,
licenses, leases or other agreements which (i) are necessary for the continued
operation of the Texas City Facility, or (ii) generate ten percent (10%) or more
of the total Accounts of the Borrowers.
     “Maturity Date” means the earliest to occur of (a) the date which is the
sixtieth month anniversary of the Closing Date and (b) the date which is three
months prior to the Stated Maturity of the Senior Secured Notes.
     “Maximum Loan Amount” means, at any time, the lesser of (a) the Borrowing
Base Amount, minus the amount of any Availability Reserve (as adjusted from time
to time pursuant to the terms of the definition thereof and/or clause (e) of
Section 2.7) and (b) the Revolving Credit Commitment Amount.
     “Measurement Date” means the last day of any calendar month on which
(a) Excess Availability is less than $10,000,000 (as determined on such last day
of such calendar month) and (b) if there are no Loans outstanding on such day,
the sum of (i) Excess Availability on such day plus (b) the Companies’
unrestricted cash on hand on such day, is less than $10,000,000.

24



--------------------------------------------------------------------------------



 



     “Merge” is defined in Section 7.2.9.
     “Monthly Payment Date” means the last day of each calendar month, or, if
any such day is not a Business Day, the next succeeding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Debt Proceeds” means, with respect to the incurrence, sale or issuance
by any Borrower or any Restricted Subsidiary of any Indebtedness after the
Closing Date (other than Indebtedness permitted by Section 7.2.2), the excess of
(a) the gross cash proceeds received by such Borrower or such Restricted
Subsidiary from such incurrence, sale or issuance, minus (b) the sum (without
duplication) of all reasonable and customary underwriting commissions and legal,
investment banking, brokerage and accounting and other professional fees, sales
commissions and disbursements and all other reasonable fees, expenses (including
any State filing taxes) and charges, in each case actually incurred in
connection with such incurrence, sale or issuance.
     “Net Disposition Proceeds” means, with respect to any casualty,
condemnation and/or Disposition of or with respect to any Properties of any
Borrower or any Restricted Subsidiary after the Closing Date, other than the
Dispositions permitted in clauses (a), (b), (c), (d), (e), (i) and (j) of the
definition of “Permitted Disposition” or an issuance or sale of any Capital
Securities of the Company or warrants or options with respect thereto, the
excess of (a) the Insurance Proceeds, Condemnation Proceeds and/or gross cash
proceeds from such casualty, condemnation and/or Disposition received by any
such Borrower or Restricted Subsidiary (including any such proceeds from
casualties, condemnations and/or Dispositions of Indenture Collateral not
constituting Net Loss Proceeds or Net Proceeds) and any cash payments received
in respect of promissory notes or other non-cash consideration delivered to any
such Borrower or Restricted Subsidiary in respect thereof, minus (b) the sum
(without duplication) of (i) all reasonable and customary fees and expenses with
respect to legal, investment banking, brokerage, accounting and other
professional fees, sales commissions and disbursements and all other reasonable
fees, expenses and charges, in each case actually incurred in connection with
any such casualty, condemnation and/or Disposition, (ii) all Taxes and other
governmental costs and expenses actually paid or estimated by any such Borrower
or Restricted Subsidiary (in good faith) to be payable in cash in connection
with any such casualty, condemnation and/or Disposition, provided, that if,
after the payment of all Taxes with respect to any such casualty, condemnation
and/or Disposition, the amount of estimated Taxes, if any, pursuant to this
clause (b)(ii) exceeded the Tax amount actually paid in cash in respect of any
such casualty, condemnation and/or Disposition, the aggregate amount of such
excess shall be immediately payable, pursuant to clause (c) of Section 3.1.1, as
Net Disposition Proceeds, and (iii) the amount of Net Proceeds or Net Loss
Proceeds received from any casualty, condemnation and/or Disposition of
Indenture Collateral (but excluding in all cases any proceeds of Collateral) to
be used to replace such Indenture Collateral in accordance with Sections 4.16
and/or Section 4.17 of the Indenture or to repurchase the Senior Secured Notes
as required under Sections 4.16 and/or Section 4.17 of the Indenture, provided,
in the case of a Disposition, that such Disposition is permitted under this
Agreement and, in any case, that no Default or Event of Default then exists or
will result from such repurchase of the Senior Secured Notes, including a
Default under Section 7.2.7; and, provided further that after the repair or
replacement of any Indenture

25



--------------------------------------------------------------------------------



 



Collateral subject to such casualty, condemnation and/or Disposition in
accordance with Sections 4.16 and/or Section 4.17 of the Indenture and the
completion of the Event of Loss Offer and/or Asset Sale Offer with respect to
such casualty, condemnation and/or Disposition of Indenture Collateral, all Net
Loss Proceeds and/or Net Proceeds received in connection with such casualty,
condemnation and/or Disposition of Indenture Collateral which is not used to
repair or replace the Indenture Collateral (in accordance with Sections 4.16
and/or Section 4.17 of the Indenture) and/or to repurchase the Senior Secured
Notes (in accordance with Sections 4.16 and/or Section 4.17 of the Indenture) is
immediately used to prepay the Obligations as provided in Section 3.1.1(c) and
Section 3.1.2(b) or deposited in a Controlled Deposit Account subject to a
Control Agreement, as applicable.
     “Net Loss Proceeds” means “Net Loss Proceeds” as defined in the Indenture.
     “Net Proceeds” means “Net Proceeds” as defined in the Indenture.
     “No Less Favorable Terms and Conditions” means, with respect to any
refinancing of any Indebtedness permitted hereunder, terms and conditions which
are no less favorable to the Lenders, taken as a whole, and evidenced by
documentation which shall not (a) increase the principal amount of (as the same
may have been permanently reduced subsequent to the Closing Date) or interest
rate on such outstanding Indebtedness, (b) reduce either the tenor or the
average life of such Indebtedness, (c) change the respective primary obligor(s)
on the refinancing Indebtedness (other than a change from any Borrower to any
other Borrower or any Restricted Subsidiary, or a change from any Restricted
Subsidiary to any other Restricted Subsidiary, (d) change the security, if any,
for the refinancing Indebtedness (except to the extent that less security is
granted to holders of such refinancing Indebtedness), (e) afford the holders of
such refinancing Indebtedness other covenants, defaults, rights or remedies,
taken as a whole, more burdensome to the obligor(s) than those contained in the
Indebtedness being refinanced (and in the case of Subordinated Debt, none of the
subordination provisions contained in the refinancing Indebtedness shall be less
favorable to the Lenders, any Issuer or the Administrative Agent, taken as a
whole, than the Indebtedness being refinanced), or (f) if such Indebtedness
being refinanced is secured by Liens, afford the holders of such refinancing
Indebtedness any Liens on any Collateral which are prior to any of the Liens
securing the Obligations.
     “Non-Excluded Taxes” means any Taxes other than net income and franchise
taxes imposed with respect to any Secured Party by (a) any jurisdiction (or
political subdivision thereof) of which such Secured Party is a citizen or
resident, (b) any jurisdiction (or political subdivision thereof) in which such
Secured Party is presently engaged in the active conduct of its banking business
through an office, branch or other permanent establishment, or (c) the
jurisdiction (or any political subdivision thereof) under the laws of which such
Secured Party is organized or in which it maintains its applicable lending
office.
     “Non-Facility Assets” means (a) any asset of the Borrowers or any of their
Restricted Subsidiaries other than (i) any asset that constitutes Collateral,
(ii) the Facilities or (iii) any asset (A) used primarily in connection with the
operation of any of the Facilities or (B) the loss of which would result in the
Company expending more than $1,000,000 in the aggregate to operate its acetic
acid, styrene or plasticizers business as currently conducted by the Borrowers,
and (b) any other asset of the Borrowers or any of the Restricted Subsidiaries
that primarily relates to the

26



--------------------------------------------------------------------------------



 



construction, use, occupancy, possession, operation or ownership of any asset
that is not described in the exclusion to clause (a), which may include
Collateral (other than Accounts, inventory or Capital Securities of any Borrower
or any Restricted Subsidiary).
     “Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
     “Non-Recourse Debt” means Indebtedness:
     (a) as to which neither the Company nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than a pledge of the
Capital Securities of Unrestricted Subsidiaries, (ii) is directly or indirectly
liable (as a guarantor or otherwise), other than by virtue of a non-recourse
pledge of the Capital Securities of an Unrestricted Subsidiary, or
(iii) constitutes the lender; and
     (b) no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Company or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity.
     “Note” means, as the context may require, a Revolving Credit Note or a
Swing Line Note.
     “Obligation Account” is defined in clause (c) of Section 2.7.
     “Obligations” means all obligations of every kind and nature, including
principal, fees, interest (including interest which accrues after or would
accrue but for the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency or reorganization of the Borrowers), expenses,
indemnities and all other sums, monetary or otherwise, whether absolute or
contingent, matured or unmatured, of the Borrowers and each other Borrower
arising under, in connection with or relating to the Loans, the Loan
Commitments, Banking Services Obligations, Hedging Obligations under a Hedging
Agreement, any Security Document or any other Loan Document which secures or
guarantees such obligations, in each case, to the extent such obligations are
owed to any Secured Party.
     “Organic Document” means, with respect to any Borrower or any Restricted
Subsidiary, as applicable, its certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation,
limited liability company agreement and all shareholder agreements, voting
trusts and similar arrangements applicable to any of such Borrower’s or such
Restricted Subsidiary’s partnership interests, limited liability company
interests or authorized shares of Capital Securities.
     “Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required

27



--------------------------------------------------------------------------------



 



to be made under any Loan Document or from the execution, delivery,
registration, recording or enforcement of any Loan Document.
     “Participant” is defined in Section 10.11.2.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Company or any corporation, trade or business that is, along with the Company, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Percentage” means, relative to any Lender, the applicable percentage set
forth opposite its name on Schedule II hereto or set forth in a Lender
Assignment Agreement, as such percentage may be adjusted from time to time
pursuant to Lender Assignment Agreements executed by such Lender and its
Assignee Lender and delivered pursuant to Section 10.11.1.
     “Perfection Certificate” means the Perfection Certificate executed and
delivered by an Authorized Officer of each Borrower that is a party to a
Security Agreement pursuant to the terms of this Agreement, substantially in the
form of Exhibit K hereto, as amended, supplemented, amended and restated or
otherwise modified from time to time.
     “Permitted Disposition” means any casualty or condemnation event or
Disposition (excluding in all cases any Disposition not permitted under
Section 7.2.15) that is:
     (a) a Disposition of inventory in the ordinary course of business;
     (b) a Disposition of any other Properties (other than Accounts, inventory
or Capital Securities of any Borrower or any Restricted Subsidiary) (i) at fair
market value, as determined by the Board of Directors of the Company in good
faith, (including as to the value of all noncash consideration) and at least 85%
of the consideration thereof received is in the form of cash or cash
equivalents, (ii) when, in the reasonable judgment of the Company, such other
Properties are worn out or obsolete or (iii) when, in the reasonable judgment of
the Company, such other Properties are no longer used or useful in the conduct
of the business of the Borrowers or their Subsidiaries, in each of clauses (i),
(ii) and (iii), not to exceed $2,000,000 in any one transaction or series of
related transactions;
     (c) a Disposition from a Borrower or a Subsidiary to another Borrower,
provided that the Company may not transfer all or substantially all of its
Properties to any Person;
     (d) (i) any casualty or condemnation event with respect to the Texas City
Facility or any other Indenture Collateral (provided such Property is repaired
and/or

28



--------------------------------------------------------------------------------



 



replaced within one year from the date of such casualty or condemnation, as
applicable, in accordance with the terms of the Indenture) and (ii) a
Disposition of Properties (other than Accounts, inventory or Capital Securities
of any Borrower or any Restricted Subsidiary) in the ordinary course of business
in exchange for or in connection with the purchase (provided such exchange or
purchase is made within one year from the date of such Disposition) of
replacement assets (which are of similar or greater value) useful in the
ordinary course of the business of the Borrowers, meeting all the requirements
of Section 7.2.1; provided, that if the casualty, condemnation or Disposition is
by or pertains to Properties of a Borrower, such casualty, condemnation or
Disposition shall only be a Permitted Disposition if the repaired assets are
owned, or the replacement assets are acquired, by a Borrower;
     (e) Dispositions of Non-Facility Assets;
     (f) the granting of leases (including subleases) and ground leases of any
underutilized or vacant properties of any Borrower or any Restricted Subsidiary
to third parties with which such Borrower or Restricted Subsidiary has a
production, co-production, co-generation, operating or other agreement or to
third party providers of energy or raw materials in the ordinary course of
business, provided such leases do not materially interfere with the operation of
the business of any Borrower or any Restricted Subsidiary or materially diminish
the value of any of the Collateral;
     (g) the granting of licenses (including sublicenses) of any Intellectual
Property Collateral of the Borrowers to any Person in the ordinary course of
business;
     (h) Dispositions of Accounts that are overdue and no longer qualify as
Eligible Accounts in connection with the collection or compromise thereof;
     (i) Dispositions of Cash Equivalent Investments in the ordinary course of
business; and
     (j) voluntary terminations of Hedging Obligations.
     “Permitted Liens” is defined in Section 7.2.3.
     “Permitted Real Estate Liens” means:
     (a) minor irregularities in title, boundaries or other survey defects,
easements, rights-of-way, restrictions, servitudes, permits, reservations,
exceptions, zoning regulations, conditions, covenants, mineral or royalty rights
or reservations of oil, gas or mineral leases, rights of others in any property
of any Borrower or any Restricted Subsidiary for streets, roads, bridges, pipes,
pipelines, railroads, electric transmission and distribution lines, telegraph
and telephone lines, the removal of oil, gas or other minerals or other similar
purposes, flood control, water rights, rights of others with respect to
navigable waters, sewage and drainage rights and other similar charges or
encumbrances existing as of the Closing Date and disclosed in a survey (or
granted by any Borrower or any Restricted Subsidiary in the ordinary course of
business) that do not, in the aggregate, materially impair the value or ability
to sell of the property of any Borrower and the

29



--------------------------------------------------------------------------------



 



occupation, use and enjoyment by any Borrower or any Restricted Subsidiary of
any of their respective properties in the normal course of business;
     (b) Liens securing Indebtedness neither created, assumed nor guaranteed by
any Borrower or any of their Restricted Subsidiaries upon lands over which
easements or similar rights are acquired by any Borrower or any of their
Restricted Subsidiaries in the ordinary course of business of any Borrower or
any of their Restricted Subsidiaries;
     (c) terminable or short term leases or permits for occupancy, which leases
or permits expressly grant to any Borrower or any Restricted Subsidiary the
right to terminate them at any time on not more than one year’s notice and which
occupancy does not interfere with the operation of the business of any Borrower
or any of their Restricted Subsidiaries;
     (d) any obligations or duties affecting any of the property of any Borrower
or any of their Restricted Subsidiaries to any municipal or public authority
with respect to any franchise, grant, license or permit that do not materially
impair the use of such property for the purpose for which it is held;
     (e) Liens on any property in favor of any Governmental Authority to secure
partial, progress, advance or other payments pursuant to any contract or
statute, not yet due and payable;
     (f) Liens with respect to the so-called “greenbelt” or “buffer zone”
properties;
     (g) leases and ground leases of underutilized or vacant properties of any
Borrower or any Restricted Subsidiary to third parties with which such Borrower
or such Restricted Subsidiary has a production, co-production, co-generation,
operating or other arrangement or to third party providers of energy or raw
materials in the ordinary course of business of such Borrower or such Restricted
Subsidiary, provided such leases do not materially interfere with the operations
of any Borrower or any Restricted Subsidiary, or materially diminish the value
of any Collateral;
     (h) easements, rights-of-way, restrictions and other similar charges or
encumbrances granted to others, in each case incidental to, and not interfering
with, the ordinary conduct of the business of any Borrower or any Restricted
Subsidiary, provided that such Liens are not violated by the existing property
and do not, in the aggregate, materially diminish the value or ability to sell
such property;
     (i) the burdens of any law or governmental regulation or permit requiring
any Borrower or any Restricted Subsidiary to maintain certain facilities or
perform certain acts as a condition of its occupancy of or interference with any
public lands or any river or stream or navigable waters;
     (j) Liens on any of the Non-Facility Assets; and
     (k) any extensions, renewals, modifications or replacements of any Lien
referred to in clauses (a) through (j) of this definition, provided that such
Lien is not

30



--------------------------------------------------------------------------------



 



otherwise prohibited by the terms hereof and, with respect to Liens securing
Indebtedness, no extension or renewal Lien shall (i) secure more than the amount
of the Indebtedness or other obligations secured by the Lien being so extended
or renewed or (ii) extend to any property or assets not subject to the Lien
being so extended or renewed.
     Notwithstanding the foregoing, no such Permitted Real Estate Liens shall in
any way materially impair the value of or ability to sell any Collateral or
materially impact the occupation, right or enjoyment of the relevant property by
the Borrowers or any Restricted Subsidiary.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
     “Pledge Agreement” means each Pledge Agreement and each Amended and
Restated Pledge Agreement executed and delivered by a Borrower or a Restricted
Subsidiary of a Borrower to secure the Obligations, substantially in the form of
Exhibit F hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.
     “Pledged Subsidiary” means each Borrower (other than the Company) and each
Restricted Subsidiary that is not a Foreign Subsidiary in respect of which the
Administrative Agent has been granted a security interest in, or a pledge of any
of, the Capital Securities of such Borrower or Restricted Subsidiary, as
security for the Obligations.
     “Projections” is defined in Section 7.1.1(m).
     “Properties” means, as to any Person, any and all interests (of whatever
kind or nature) in or to any kind of property or asset (of whatever kind or
nature), whether real, personal, mixed or tangible or intangible.
     “Receipts” means any and all sums, collections, payments, funds, proceeds
and/or receipts owing from, or remitted by, any Person to any Borrower or any
Restricted Subsidiary of any Borrower of whatever kind or nature (including
cash, checks, credit card sales, promissory notes, instruments and documents of
title and, to the extent not used to repair or replace the relevant assets or
repurchase the Senior Secured Notes, Insurance Proceeds and Condemnation
Proceeds) in respect of Accounts and/or any other Collateral and any and all
other property or assets of the Borrowers and any Restricted Subsidiaries of the
Borrowers other than Indenture Collateral or cash or Cash Equivalent Investments
deposited in trust with the trustee under the Existing Indenture for redemption
of the Existing Senior Secured Notes; provided, however, that in the event that
any proceeds from or of Indenture Collateral remain after any offer to
repurchase the Senior Secured Notes has been consummated in accordance with the
terms of the Indenture and this Agreement, or upon the payment in full of the
Senior Secured Notes, any and all remaining proceeds from or of the Indenture
Collateral shall be deemed to be Receipts.
     “Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.
     “Register” is defined in clause (b) of Section 2.7.

31



--------------------------------------------------------------------------------



 



     “Reimbursement Obligation” is defined in Section 2.6.3.
     “Release” means a “release”, as such term is defined in CERCLA.
     “Required Lenders” means, at any time, Lenders holding 51% or more of the
Revolving Credit Commitments (determined on a combined basis), or if any of the
Revolving Credit Commitments have been terminated or are otherwise no longer in
effect, then Lenders holding 51% or more of the Obligations; provided that, if
any Lender, together with its Affiliates (collectively, the “Majority Lender”),
holds 51% or more of the Revolving Credit Commitments (determined on a combined
basis), or if any of the Revolving Credit Commitments have been terminated or
are otherwise no longer in effect, 51% or more of the Obligations, then
“Required Lenders” shall mean the Majority Lender, together with one other
Lender that is not an Affiliate of the Majority Lender.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restricted Payment” means the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of the Company) on,
or the making of any payment or distribution on account of, or setting apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of any class of Capital Securities
of the Borrowers or any Restricted Subsidiary or any warrants or options to
purchase any such Capital Securities, whether now or hereafter outstanding, or
the making of any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Borrowers or any
Restricted Subsidiary or otherwise, other than any such dividends, payments or
distributions that are payable to any Borrower or any Restricted Subsidiary (so
long as such dividend, payment or distribution payable to a Restricted
Subsidiary is not payable from a Borrower).
     “Restricted Subsidiary” of a Person means any Subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless the context otherwise
specifically requires, the term “Restricted Subsidiary” or “Restricted
Subsidiaries” shall be a reference to a Restricted Subsidiary or the Restricted
Subsidiaries, as applicable, of the Company, other than the Borrowers.
     “Revolving Credit Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Loans pursuant to clause (a) of Section 2.1.1, in an
amount not to exceed the product of (i) such Lender’s Percentage, multiplied by,
(ii) the then applicable Revolving Credit Commitment Amount.
     “Revolving Credit Commitment Amount” means, on any date, a maximum
aggregate amount of $50,000,000, as such amount may be permanently reduced from
time to time pursuant to Section 2.2 and other provisions of this Agreement.
     “Revolving Credit Note” means a joint and several promissory note of each
Borrower payable to any Lender, in the form of Exhibit A-1 hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the joint and several aggregate Indebtedness of the Borrowers
to such Lender resulting from outstanding Loans, and

32



--------------------------------------------------------------------------------



 



also means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.
     “Revolving Credit Loans” is defined in clause (a) of Section 2.1.1.
     “S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill,
Inc.
     “SEC” means the Securities and Exchange Commission.
     “SEC Documents” means, collectively, (a) the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 2006 and (b) each current
report on Form 8-K filed by the Company with the SEC during the period between
the filing date of such Form 10-K and March 27, 2007.
     “Secured Parties” means collectively, the Lenders, the Administrative
Agent, each Lender or Affiliate thereof that provides Banking Services or is
owed Banking Services Obligations, each counterparty to a Hedging Agreement that
is (or at the time such Hedging Agreement was entered into, was) a Lender or an
Affiliate thereof and (in each case), each of their respective successors,
transferees and assigns to the extent permitted by this Agreement.
     “Security Agreement” means each Security Agreement and each Amended and
Restated Security Agreement executed and delivered by a Borrower or a Restricted
Subsidiary to secure the Obligations, substantially in the form of Exhibit G
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.
     “Security Document” means any and all agreements or instruments now or
hereafter executed and delivered by any Borrower or any other Person as security
for the payment or performance of the Obligations, including all Security
Agreements, Pledge Agreements and Control Agreements, as any of the foregoing
may be amended, modified, renewed, supplemented or restated from time to time.
     “Senior Secured Note Documents” means, collectively, the Indenture, the
Senior Secured Notes, the Indenture Deed of Trust, the Indenture Security
Agreement and each of the other security or other collateral agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements executed and delivered in connection with the
issuance of the Senior Secured Notes, in each case as in effect on the Closing
Date.
     “Senior Secured Notes” means the Company’s 101/4% Senior Secured Notes Due
2015 in the original principal amount of $150,000,000.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person and its Subsidiaries
on a consolidated basis is greater than the total amount of liabilities,
including Contingent Liabilities, of such Person and its Subsidiaries on a
consolidated basis, (b) the present fair salable value of the assets of such
Person and its Subsidiaries on a consolidated basis, is not less than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it or its
Subsidiaries will, on a consolidated basis, incur debts or liabilities

33



--------------------------------------------------------------------------------



 



beyond the ability of such Person and its Subsidiaries on a consolidated basis
to pay as such debts and liabilities mature, and (d) such Person and its
Subsidiaries on a consolidated basis are not engaged in business or a
transaction, and such Persons and its Subsidiaries on a consolidated basis are
not about to engage in business or a transaction, for which the property of such
Person and its Subsidiaries would constitute an unreasonably small capital. The
amount of Contingent Liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability.
     “State” means the several states of the United States and the District of
Columbia and their respective political subdivisions.
     “Stated Amount” means, on any date and with respect to a particular Letter
of Credit, the total amount then available to be drawn under such Letter of
Credit.
     “Stated Expiry Date” is defined in Section 2.6.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date such documentation was entered into, and will
not include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.
     “Subordinated Debt” means any Indebtedness of any Borrower or any
Restricted Subsidiary subordinated in right of payment to the Obligations
pursuant to documentation containing redemption and other prepayment events,
maturities, amortization schedules, covenants, events of default, remedies,
acceleration rights, subordination provisions and other material terms
reasonably satisfactory to the Required Lenders.
     “Subsidiary” means, with respect to any Person, (a) any corporation,
limited liability company, partnership or other entity of which more than 50% of
the Voting Stock is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person or (b) any partnership,
joint venture or other entity as to which such Person, such Person and one or
more of its Subsidiaries or one or more Subsidiaries of such Person owns more
than a 50% ownership, equity or similar interest or has power to direct or cause
the direction of management and policies (directly or indirectly), or the power
to elect the managing partner (or the equivalent), of such partnership, joint
venture or other entity, as the case may be. Unless the context otherwise
specifically requires, the term “Subsidiary” or “Subsidiaries” shall be a
reference to a Subsidiary or the Subsidiaries, as applicable, of the Company,
other than the Borrowers.
     “Swing Line Lender” means the Administrative Agent (or another Lender
designated by the Administrative Agent with the consent of the Company (such
consent not to be unreasonably withheld), if such Lender agrees to be the Swing
Line Lender hereunder), in such Person’s capacity as the maker of Swing Line
Loans.
     “Swing Line Loans” is defined in clause (b) of Section 2.1.1.

34



--------------------------------------------------------------------------------



 



     “Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.
     “Swing Line Loan Commitment Amount” means, on any date, the lesser of
(a) the then applicable Maximum Loan Amount and (b) $10,000,000, as such amount
may be permanently reduced from time to time pursuant to Section 2.2 and other
provisions of this Agreement.
     “Swing Line Note” means a joint and several promissory note of each
Borrower payable to the Swing Line Lender, in the form of Exhibit A-2 hereto (as
such promissory note may be mended, endorsed or otherwise modified from time to
time), evidencing the joint and several aggregate Indebtedness of the Borrowers
to the Swing Line Lender resulting from outstanding Swing Line Loans, and also
means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
     “Taxes” means any and all income, stamp or other taxes, duties, levies,
imposts, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, and all
interest, penalties or similar liabilities with respect thereto.
     “Telerate Screen LIBO Page” means the display designated as “Page 3750” on
the Telerate System Incorporated Service (or such other page as may replace Page
3750 on the service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association interest settlement rates for Dollar deposits).
     “Termination Date” means the date on which all Obligations (other than any
contingent indemnification or expense reimbursement Obligations that are not
then due and payable) have been paid in full in cash, all Letters of Credit have
been terminated, expired or Cash Collateralized, all Hedging Agreements have
been terminated and all Commitments have been permanently terminated.
     “Texas City Facility” means the petrochemicals production facilities owned
by the Company that are located in Texas City, Texas, including all of the real
estate, equipment, fixtures and other property associated therewith, all as more
particularly described in, and covered by the Lien granted in, the Indenture
Deed of Trust.
     “Trustee” means U. S. Bank National Association, as trustee under the
Indenture.
     “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
     “U.C.C.” means the Uniform Commercial Code as may be amended and in effect
from time to time in the State of New York; provided that if, with respect to
any U.C.C. financing

35



--------------------------------------------------------------------------------



 



statement or by reason of any provision of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to the applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, U.C.C. means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of each
Loan Document and any U.C.C. financing statement relating to such perfection or
effect of perfection or non-perfection.
     “United States” or “U.S.” means the United States of America and all
States.
     “Unrestricted Subsidiary” means any Subsidiary of the Company that is
designated by the Board of Directors of the Company as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors of the Company,
but only to the extent that such Subsidiary:
     (a) has (or immediately after consummation of the designation of such
Subsidiary as an Unrestricted Subsidiary will have) no Indebtedness other than
Non-Recourse Debt;
     (b) except as permitted by Section 7.2.12, is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of the Company unless the terms of any such agreement, contract,
arrangement or understanding are, in the good faith judgment of the Board of
Directors of the Company no less favorable to the Company or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Company;
     (c) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Capital Securities or (ii) to maintain or preserve such Person’s
financial condition; and
     (d) is not (or immediately after consummation of the designation of such
Subsidiary as an Unrestricted Subsidiary will not be) a guarantor of, or
otherwise directly or indirectly obligated to provide credit support, for the
Senior Secured Notes, the Loans or any other Indebtedness of the Borrowers or
any Restricted Subsidiary.
     “Voting Stock” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote (directly or indirectly) for
the election of directors, managers, representatives or other voting members of
the governing body of such Person.
     “Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100%
of whose Capital Securities (other than any director’s qualifying shares or
investments by foreign nationals mandated by applicable laws) is at the time
owned by such Person and/or one or more direct or indirect Wholly-Owned
Subsidiaries of such Person and (b) any partnership, limited liability company,
association or other entity in which such Person and/or one or more direct or
indirect Wholly-Owned Subsidiaries of such Person has a 100% equity interest at
such time.
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

36



--------------------------------------------------------------------------------



 



     SECTION 1.3. Cross-References. Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
     SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations hereunder or thereunder shall
be made, in accordance with GAAP. Unless otherwise expressly provided, all
financial covenants and defined financial terms shall be computed on a
consolidated basis for the Borrowers, in each case without duplication.
ARTICLE II
TERMS OF COMMITMENTS AND LOANS
     SECTION 2.1. Commitments. Subject to the terms and conditions and relying
on the representations and warranties of the Borrowers in this Agreement
(including Article V and the other Loan Documents), each Lender and each Issuer
severally agrees to make Credit Extensions as set forth in this Section 2.1.
          2.1.1. Loan Commitments. From time to time on any Business Day
occurring from and after the Closing Date but prior to the Commitment
Termination Date:
     (a) each Lender agrees that it will make revolving credit loans (relative
to such Lender, its “Revolving Credit Loans”) collectively to the Borrowers
equal to such Lender’s Percentage of the aggregate amount of each Borrowing of
Revolving Credit Loans requested by the Borrowers to be made on such day,
subject to the limits set forth in Section 2.1.3; and
     (b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) collectively to the Borrowers equal to the principal amount of the Swing
Line Loan requested by the Borrowers to be made on such day, subject to the
limits set forth in Section 2.1.3. The Commitment of the Swing Line Lender to
make Swing Line Loans as provided in this Section 2.1 is herein referred to as
its “Swing Line Loan Commitment”.
On the terms and subject to the conditions of this Agreement, the Borrowers may
from time to time borrow, repay and reborrow Loans.
          2.1.2. Letter of Credit Commitment. From time to time on any Business
Day occurring from and after the Closing Date but prior to the Commitment
Termination Date, each Issuer agrees that it will (a) issue one or more
documentary or standby letters of credit (each, a “Letter of Credit”) for the
account of any Borrower in the Stated Amount requested by such Borrower on such
day; or (b) extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder. No Stated Expiry Date shall extend beyond
the earlier of (i) the Commitment Termination Date and (ii) unless otherwise
agreed to by the relevant Issuer in its sole discretion, one year from the date
of such extension. No Issuer shall be permitted or required to issue any Letter
of Credit if, after giving effect thereto, (A) the aggregate amount of all
Letter of Credit Outstandings would exceed the Letter of Credit Commitment
Amount or (B) the sum of (1) the aggregate amount of all Letter of Credit
Outstandings, plus (2) the aggregate

37



--------------------------------------------------------------------------------



 



principal amount of all Revolving Credit Loans then outstanding, plus (3) the
aggregate principal amount of all Swing Line Loans then outstanding, would
exceed the then applicable Maximum Loan Amount.
          2.1.3. Lenders Not Permitted or Required to Make Loans.
     (a) No Lender shall be required to, and no Borrower shall request any
Lender to, make any Revolving Credit Loan if, after giving effect thereto,
(i) the sum of (A) the aggregate outstanding principal amount of all the
Revolving Credit Loans of all Lenders, plus (B) the aggregate outstanding
principal amount of all Swing Line Loans, plus (C) the aggregate amount of all
Letter of Credit Outstandings, would exceed the then applicable Maximum Loan
Amount; or (ii) the aggregate outstanding principal amount of all Revolving
Credit Loans of such Lender, plus such Lender’s Percentage of the aggregate
outstanding principal amount of all Swing Line Loans, plus such Lender’s
Percentage of the aggregate amount of all Letter of Credit Outstandings, would
exceed such Lender’s Percentage of the then applicable Maximum Loan Amount.
     (b) The Swing Line Lender shall not be permitted or required to, and no
Borrower shall be permitted to request the Swing Line Lender to, make any Swing
Line Loan if, after giving effect thereto, (i) the aggregate outstanding
principal amount of all the Swing Line Loans would exceed the then existing
Swing Line Loan Commitment Amount or (ii) the aggregate outstanding principal
amount of all the Revolving Credit Loans of all Lenders, plus the aggregate
outstanding principal amount of all Swing Line Loans, plus the aggregate amount
of all Letter of Credit Outstandings, would exceed the then applicable Maximum
Loan Amount.
     SECTION 2.2. Reduction of the Commitment Amounts. Each of the Commitment
Amounts is subject to reduction from time to time pursuant to this Section 2.2.
          2.2.1. Optional. The Company may, from time to time on any Business
Day occurring after the Closing Date, voluntarily reduce the amount of the
Revolving Credit Commitment Amount on the Business Day so specified by the
Company; provided, that any such reduction shall require at least one Business
Day’s prior notice to the Administrative Agent and be permanent, and any partial
reduction of the then applicable Revolving Credit Commitment Amount shall be in
a minimum amount of $1,000,000 and in an integral multiple of $500,000. Any
optional reduction of the then applicable Revolving Credit Commitment Amount
pursuant to the terms of this Agreement which reduces the then applicable
Revolving Credit Commitment Amount below the sum of (i) the then applicable
Swing Line Loan Commitment Amount and (ii) the then applicable Letter of Credit
Commitment Amount shall result in an automatic and corresponding reduction of
the then applicable Swing Line Loan Commitment Amount and/or then applicable
Letter of Credit Commitment Amount (as directed by the Company in a notice to
the Administrative Agent delivered together with the notice of such voluntary
reduction in the then applicable Revolving Credit Commitment Amount) to an
aggregate amount not in excess of the then applicable Revolving Credit
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or the Issuer.

38



--------------------------------------------------------------------------------



 



          2.2.2. Mandatory. Each of the Commitment Amounts shall be reduced as
set forth below.
     (a) Each Commitment Amount shall, without any further action, automatically
and permanently be reduced on the Commitment Termination Date so that each
Commitment Amount equals $0.
     (b) Prior to the Commitment Termination Date, any mandatory reduction of
the Revolving Credit Commitment Amount pursuant to Section 3.1.1. or
Section 3.1.2. or otherwise which reduces the Revolving Credit Commitment Amount
below the sum of (i) the Letter of Credit Commitment Amount and (ii) the Swing
Line Loan Commitment Amount shall result in an automatic and corresponding
reduction of the Letter of Credit Commitment Amount and/or the Swing Line Loan
Commitment Amount (as specified by the Company) to an aggregate amount not in
excess of the then applicable Revolving Credit Commitment Amount, as so reduced,
without any further action on the part of any Issuer or the Swing Line Lender.
          2.2.3. Termination of Agreement. The Borrowers may terminate this
Agreement at any time upon forty-five (45) days’ prior written notice to the
Administrative Agent. Notwithstanding anything to the contrary contained herein,
all Obligations shall become immediately due and payable and all Commitments
shall automatically be deemed terminated as of any termination of this
Agreement, including any termination under Section 2.2, Section 3.1 or Section
8.2 and, pending a final accounting, the Administrative Agent may withhold any
balances in the Controlled Deposit Accounts and/or Concentration Account (unless
supplied with an indemnity satisfactory to the Administrative Agent) to cover
all of the Obligations, including an amount equal to 110% of the Stated Amount
of any Letters of Credit outstanding with an expiry date on, or within thirty
(30) days of, the effective date of termination of this Agreement. In addition,
all of the Administrative Agent’s and the Lenders’ rights and Liens shall
continue after any termination of the Commitments or this Agreement until all
outstanding Obligations have been paid and satisfied in full.
     SECTION 2.3. Borrowing Procedures and Funding Maintenance. Revolving Credit
Loans shall be made by the Lenders in accordance with Section 2.3.1 and Swing
Line Loans shall be made by the Swing Line Lender in accordance with
Section 2.3.2.
          2.3.1. Borrowing Revolving Credit Loans.
     (a) Whenever the Borrowers desire to make a Borrowing of Revolving Credit
Loans hereunder, they shall deliver a Borrowing Request to the Administrative
Agent and following such Borrowing Request, the Administrative Agent shall
promptly notify each applicable Lender thereof. All Borrowing Requests are
irrevocable and must be made no later than (i) 12:00 noon, New York City time,
the Business Day of a proposed Borrowing of Base Rate Loans, and (ii) 12:00
noon, New York City time, three (3) Business Days prior to a proposed Borrowing
of LIBO Rate Loans and each Borrowing must be made in an aggregate amount of
$500,000 or any larger integral multiple of $100,000 or in the unused amount of
the Revolving Credit Commitment Amount; provided, that all initial Loans on the
Closing Date will be made as Base Rate Loans. No

39



--------------------------------------------------------------------------------



 



Borrowing Request shall be required, and the minimum aggregate amounts specified
under this Section 2.3.1 shall not apply, in the case of (A) charges to the
Obligation Account made pursuant to Section 3.1.5, (B) Revolving Credit Loans
deemed made under Section 2.6.2 in respect of unreimbursed Disbursements or
(C) Revolving Credit Loans made under clause (b) of Section 2.3.2 to refund
Refunded Swing Line Loans. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be in the amounts, comprised of the Type of
Loans (and in the case of LIBO Rate Loans, for the Interest Period), and made on
the Business Day, specified in such Borrowing Request.
     (b) Provided that a Borrower timely delivers a Borrowing Request in
accordance with Section 2.3.1(a) and subject to all other terms and conditions
of this Agreement, on or before 3:00 p.m., New York City time, on the same
Business Day, in the case of Base Rate Loans, or on the third Business Day, in
the case of LIBO Rate Loans, each Lender shall deposit with the Administrative
Agent same day funds in an amount equal to such Lender’s Percentage of the
requested Borrowing. Such deposit will be made to an account which the
Administrative Agent shall specify from time to time by notice to the Lenders.
To the extent funds are received from the Lenders, the Administrative Agent
shall promptly and in any event prior to 4:00 p.m., New York City time, make
such funds available to the Borrowers by wire transfer to the account the
Borrowers shall have specified in their Borrowing Request. In the event that
only one Lender fails to fund its Percentage of Loans as required above prior to
4:00 p.m., New York City time, the Administrative Agent shall (subject to the
terms of this Agreement) advance such Loans (or such lesser amount as is
available pursuant to clause (b) of Section 2.1.3) required to be funded by such
Lender and such Loan shall be deemed to be a Swing Line Loan in the amount of
such advance. No Lender shall be responsible for any default by any other Lender
in its obligation to make Revolving Credit Loans under this Agreement, and each
Lender shall be obligated to make only Revolving Credit Loans provided to be
made by it under this Agreement, regardless of the failure of any other Lender
to fulfill its Revolving Credit Commitment hereunder.
     (c) In order to provide for the payment of all expenses described in
clauses (a), (b) and (c) of Section 10.3 and fees payable pursuant to
Section 3.3 and Article V (for distribution by Administrative Agent as
applicable) on the Closing Date which are not paid directly by the Borrowers on
such date, the Borrowers hereby agree to make Borrowings from the Lenders
(consisting of Revolving Credit Loans in amounts determined in accordance with
their respective Percentages) on the Closing Date, in such amount as is
necessary to effect the payment of such expenses and fees. The Borrowers further
agree that the letters of credit outstanding under the Existing Credit Agreement
and listed on Schedule V (the “Existing Letters of Credit”) shall not be
replaced but shall be automatically deemed to have been issued under this
Agreement (and to have reduced the amount available to be borrowed under the
then Revolving Credit Commitment Amount by an amount equal to the aggregate
undrawn and/or unreimbursed amounts of or relating to such Existing Letters of
Credit) effective as of the Closing Date. The Borrowers hereby irrevocably
instruct and authorize the Administrative Agent, on behalf of the Lenders, to
make such Credit Extensions available to the Borrowers on the Closing Date by
applying the proceeds of such Credit Extensions to the payment of such expenses,
fees and obligations (in accordance with the foregoing provisions of this clause

40



--------------------------------------------------------------------------------



 



(c)), and the Lenders hereby agree, on the terms and subject to the conditions
of this Agreement, to make such Credit Extensions to the Borrowers on such date
for such purposes and, to deem such Existing Letters of Credit to have been
issued under this Agreement for all purposes, without need for delivery by the
Company of a Borrowing Request or Issuance Request. The Borrowers acknowledge
that no Issuer shall be required to issue any Letters of Credit on account of
the deemed issuance of the Existing Letters of Credit.
          2.3.2. Borrowing Swing Line Loans.
     (a) By telephonic notice, promptly followed (within one Business Day) by
the delivery of a confirming Borrowing Request, to the Swing Line Lender and the
Administrative Agent on or before 12:00 noon, New York City time, on the
Business Day the proposed Swing Line Loan is to be made, any Borrower may from
time to time irrevocably request that a Swing Line Loan be made by the Swing
Line Lender in a minimum principal amount of $100,000 or any larger integral
multiple of $10,000. All Swing Line Loans shall be made as Base Rate Loans and
shall not be entitled to be converted into LIBO Rate Loans. Provided that a
Borrower timely requests a Swing Line Loan and subject to all other terms and
conditions of this Agreement, the proceeds of each Swing Line Loan shall be made
available by the Swing Line Lender, by 3:00 p.m., New York City time, on the
Business Day telephonic notice is received by it as provided in this clause (a),
to such Borrower by wire transfer to the account such Borrower shall have
specified in its notice therefor. The Borrowers hereby waive the right to
dispute the Administrative Agent’s record of the terms of any telephonic notice,
absent manifest error.
     (b) If (i) any Swing Line Loan, (A) shall be outstanding for more than four
Business Days or (B) is or will be outstanding on a date when any Borrower
requests that a Revolving Credit Loan be made or (ii) any Default shall occur
and be continuing, each Lender (other than the Swing Line Lender) irrevocably
agrees that it will, at the request of the Swing Line Lender (and at the
discretion of the Swing Line Lender) and upon notice from the Administrative
Agent, make a Revolving Credit Loan (which shall initially be funded as a Base
Rate Loan) in an amount equal to such Lender’s Percentage of the aggregate
principal amount of all such Swing Line Loans then outstanding (such outstanding
Swing Line Loans hereinafter referred to as the “Refunded Swing Line Loans”). On
or before 12:00 noon, New York City time on the first Business Day following
receipt by each Lender of a request to make Revolving Credit Loans as provided
in the preceding sentence, each such Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Lenders make the above referenced Revolving Credit
Loans, the Swing Line Lender shall be deemed to have made, in consideration of
the making of the Refunded Swing Line Loans, a Revolving Credit Loan in an
amount equal to the Swing Line Lender’s Percentage of the aggregate principal
amount of the Refunded Swing Line Loans. Upon the making (or deemed making, in
the case of the Swing Line Lender) of any Revolving Credit Loans pursuant to
this clause (b), the amount so funded shall become outstanding under such
Lender’s Revolving Credit Loans and shall no longer be

41



--------------------------------------------------------------------------------



 



owed under the Swing Line Lender’s Swing Line Loans. All interest payable with
respect to any Revolving Credit Loans made (or deemed made, in the case of the
Swing Line Lender) pursuant to this clause (b) shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Credit Loans were made.
     (c) If, at any time prior to the making of Revolving Credit Loans to
replace any outstanding Swing Line Loans pursuant to clause (b) of this
Section 2.3.2, any Lender is stayed or otherwise prohibited by any Governmental
Authorities from making such a Revolving Credit Loan, each Lender with a
Revolving Credit Commitment (other than the Swing Line Lender) irrevocably
agrees that it will, at the request of the Swing Line Lender and upon notice
from the Administrative Agent, purchase an undivided participation interest in
all such Swing Line Loans in an amount equal to its Percentage of the aggregate
outstanding amount of such Swing Line Loans and transfer immediately to an
account identified by the Swing Line Lender, in immediately available funds, the
amount of its participation. The Swing Line Lender will deliver to each such
Lender, promptly following receipt of such funds, a participation certificate,
dated the date of receipt of such funds and in the amount of such Lender’s
participation if requested to do so by such Lender.
     (d) Each Borrower expressly agrees that, in respect of each Lender’s funded
participation interest in any Swing Line Loan, such Lender shall be deemed to be
in privity of contract with each Borrower and have the same rights and remedies
against each Borrower under the Loan Documents as if such funded participation
interest in such Swing Line Loan were a Revolving Credit Loan.
     (e) Each Lender’s obligation to make Revolving Credit Loans or purchase
participation interests in Swing Line Loans, as contemplated by clause (b) or
(c) of this Section 2.3.2, shall be absolute and unconditional and without
recourse to the Swing Line Lender and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default, an Event of Default or a Material Adverse Effect, (iii) the
acceleration or maturity of any Loans or the termination of any Commitment after
the making of any Swing Line Loan, (iv) any breach of this Agreement or any
other Loan Document by any Person, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
          2.3.3. Joint and Several Liability; Rights of Contribution. Each
Borrower acknowledges and agrees that: (i) pursuant to this Agreement, the
Borrowers desire to utilize their borrowing potential on a consolidated basis;
(ii) each Borrower has determined that it will benefit specifically and
materially from the Credit Extensions contemplated by this Agreement; (iii) it
is both a condition precedent to the obligations of the Administrative Agent and
the Lenders hereunder and a desire of each Borrower that each Borrower execute
and deliver to the Lenders this Agreement and the other Loan Documents to which
it is a party; and (iv) each Borrower has requested and bargained for the
structure and terms of and security for the Credit Extensions contemplated by
this Agreement and the other Loan Documents.

42



--------------------------------------------------------------------------------



 



     (a) Each Borrower hereby irrevocably and unconditionally: (i) agrees that
it is jointly and severally liable to the Administrative Agent and the Lenders
for the full and prompt payment and performance of the Obligations of each
Borrower under this Agreement and each other Loan Document notwithstanding that
such Loan Document may specify that a particular Borrower is responsible for a
given payment or performance; (ii) agrees to fully and promptly perform all of
its obligations hereunder with respect to each Credit Extension made hereunder
as if such Credit Extension had been made directly to it; and (iii) agrees as a
primary obligation to indemnify the Administrative Agent and each Lender, on
demand, for and against any loss incurred by the Administrative Agent or any
Lender as a result of any of the Obligations of any Borrower (the “subject
Borrower”) being or becoming void, voidable, unenforceable or ineffective for
any reason whatsoever, whether or not known to the subject Borrower or any other
Person, the amount of such loss being the amount which the Administrative Agent
or the Lenders (or any of them) would otherwise have been entitled to recover
from such subject Borrower.
     (b) It is the intent of each Borrower that the indebtedness, obligations
and liabilities under this Agreement of no one of them be subject to challenge
on any basis related to any federal or state law dealing with fraudulent
conveyances or any other law related to transfers for less than fair or
reasonably equivalent value. Accordingly, as of the date hereof, the liability
of each Borrower under this Section 2.3.3, together with all of its other
liabilities to all Persons as of the date hereof and as of any other date on
which a transfer is deemed to occur by virtue of this Agreement, calculated in
amounts sufficient to pay its probable net liabilities on its existing
indebtedness as the same become absolute and matured (“Dated Liabilities”) is
and is to be, less than the amount of the aggregate of a fair valuation of its
property as of such corresponding date (“Dated Assets”). To this end, each
Borrower under this Section 2.3.3 (i) grants to and recognizes in each other
Borrower ratably, rights of subrogation and contribution in the amount, if any,
by which the Dated Assets of such Borrower, but for the aggregate of subrogation
and contribution in its favor recognized herein, would exceed the Dated
Liabilities of such Borrower or Borrowers, as the case may be, and
(ii) acknowledges receipt of and recognizes its right to subrogation and
contribution ratably from the other Borrowers in the amount, if any, by which
the Dated Liabilities of such Borrower, but for the aggregate of subrogation and
contribution in its favor recognized herein, would exceed the Dated Assets of
such Borrower under this Section 2.3.3. In recognizing the value of the Dated
Assets and the Dated Liabilities, it is understood that each Borrower will
recognize, to at least the same extent of their aggregate recognition of
liabilities hereunder, their rights to subrogation and contribution hereunder.
It is a material objective of this Section 2.3.3 that each Borrower recognizes
rights to subrogation and contribution rather than be deemed to be insolvent (or
in contemplation thereof) by reason of an arbitrary interpretation of its joint
and several obligations hereunder.
     (c) Each Borrower agrees and acknowledges that the present structure of the
credit facilities detailed in this Agreement is based in part upon the financial
and other information presently known to the Administrative Agent and the
Lenders regarding each Borrower, the corporate or other organizational structure
of each Borrower and the present financial condition of each Borrower. Upon the
occurrence of an Event of

43



--------------------------------------------------------------------------------



 



Default and so long as it is continuing, each Borrower hereby agrees that the
Required Lenders shall have the right, in their sole credit judgment, to require
that any or all of the following changes be made to the credit facilities
contemplated in this Agreement: (i) restrict loans and advances between the
Borrowers, (ii) establish separate Controlled Deposit Accounts, Concentration
Accounts and/or Obligation Accounts for each Borrower, (iii) separate the
Revolving Credit Loans, Swing Line Loans and Letters of Credit into separate
Revolving Credit Loans, Swing Line Loans and Letters of Credit to each of the
Borrowers as shall be determined by the Required Lenders and (iv) establish such
other procedures as shall be reasonably deemed by the Required Lenders to be
useful in tracking where Revolving Credit Loans, Swing Line Loans and Letters of
Credit are made under this Agreement and the source of payments received by the
Lenders on such Credit Extensions.
     (d) Each of the Borrowers hereby irrevocably and unconditionally agrees
that it is jointly and severally obligated in respect of all Credit Extensions
and other Obligations (including Letter of Credit Obligations), and that the
aggregate amount of credit available hereunder to any of the Borrowers at any
time shall be determined by taking into account all Letters of Credit
Outstandings and all Loans outstanding, regardless of which of the Borrowers may
be the beneficiary of any Letters of Credit or received the proceeds of any of
the Borrowings. By executing this Agreement each of the Borrowers confirms to
the other parties to this Agreement that the Company shall (and is hereby duly
appointed by each of the Borrowers to) act as agent for the Borrowers for all
purposes of requesting Loans and Letters of Credit, for purposes of allocation
(to the extent permitted herein) of Letters of Credit and the proceeds of Loans,
and for all other purposes of this Agreement pursuant to any provision
identifying the Borrowers or any of them to take any action or receive any
communication (regarding uses and the availability of credit hereunder, and
otherwise). Each of the Borrowers further agrees that each of the Lenders and
the Administrative Agent shall be entitled to deal as to these matters only with
the Company and (to the extent contemplated herein) to act as to these matters
in accordance with instructions or other communications from the Company.
Neither the Lenders nor the Administrative Agent shall have any responsibility
to any Borrower for acting as provided in this provision, and the Obligations of
each of the Borrowers to the Administrative Agent or the Lenders shall not be
affected by any matter relating to acts or omissions of the Company relating to
Credit Extensions or otherwise as agent for the Borrowers hereunder.
     SECTION 2.4. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon, New York City time, on a Business Day, the Company may from time to time
irrevocably elect, on not less than one Business Day’s notice (in the case of a
conversion of LIBO Rate Loans to Base Rate Loans) or three Business Days’ notice
(in the case of a continuation of LIBO Rate Loans or a conversion of Base Rate
Loans into LIBO Rate Loans) nor more than five Business Days’ notice (in the
case of any Loans) that all, or any portion in a minimum amount of $500,000 or
an integral multiple of $100,000, of any Loans be, in the case of Base Rate
Loans, converted into LIBO Rate Loans or, in the case of LIBO Rate Loans, be
converted into Base Rate Loans or continued as LIBO Rate Loans (in the absence
of delivery of a Continuation/Conversion Notice with respect to any LIBO Rate
Loan at least three Business Days (but not more than five

44



--------------------------------------------------------------------------------



 



Business Days) before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (a) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of all
Lenders and (b) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Default has
occurred and is continuing.
     SECTION 2.5. Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBO Rate Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided,
however, that such LIBO Rate Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the joint and several obligation of the
Borrowers to repay such LIBO Rate Loan shall nevertheless be to such Lender for
the account of such foreign branch, Affiliate or international banking facility.
     SECTION 2.6. Letter of Credit Issuance Procedures. By delivering to an
Issuer and the Administrative Agent an Issuance Request on or before 12:00 noon,
New York City time, on a Business Day, the Company may, from time to time
irrevocably request, on not less than three nor more than ten Business Days’
notice (or such shorter or longer notice as may be acceptable to such Issuer),
in the case of an initial issuance of a Letter of Credit, and not less than
three nor more than ten Business Days’ notice (unless a shorter or longer notice
period is acceptable to such Issuer) prior to the then existing Stated Expiry
Date of a Letter of Credit, in the case of a request for the extension of the
Stated Expiry Date of a Letter of Credit, that such Issuer issue, or extend the
Stated Expiry Date of, as the case may be, an irrevocable Letter of Credit on
behalf of any Borrower in such form as may be requested by the Borrowers and
approved by such Issuer; provided, however, that no extension of the Stated
Expiry Date of an outstanding Letter of Credit may provide for a Stated Expiry
Date subsequent to the earlier of (a) the Commitment Termination Date and
(b) one year from the date of such extension. Notwithstanding anything to the
contrary contained herein or in any separate application for any Letter of
Credit, each Borrower hereby jointly and severally acknowledges and agrees that
it shall be obligated to reimburse the applicable Issuer upon each Disbursement
paid under a Letter of Credit, and it shall be deemed to be the obligor for
purposes of each such Letter of Credit issued hereunder (whether the account
party on such Letter of Credit is such Borrower or any other Borrower). Upon
timely receipt of an Issuance Request and subject to all other terms and
conditions of this Agreement, the Administrative Agent shall promptly notify the
relevant Issuer and each Lender thereof and shall cause: (i) the Letter of
Credit requested by the Issuance Request to be issued and (ii) the relevant
Issuer to (A) comply with the terms and conditions of this Agreement relating to
the Letter of Credit and (B) to fulfill the duties and obligations of an Issuer
hereunder. Each Letter of Credit shall by its terms be stated to expire on a
date (each, a “Stated Expiry Date”) no later than one year from the date of its
issuance.
          2.6.1. Other Lenders’ Participation. (a) Upon the issuance of each
Letter of Credit issued by an Issuer pursuant hereto, and without further
action, each Lender (other than the Issuer) that has a Revolving Credit
Commitment shall be deemed to have irrevocably purchased from the Issuer, to the
extent of its Percentage of each such Letter of Credit, and the Issuer shall be
deemed to have irrevocably granted and sold to each such Lender a participation
interest in each such Letter of Credit (including the Contingent Liability and
any Reimbursement

45



--------------------------------------------------------------------------------



 



Obligation and all rights with respect thereto), and each such Lender shall, to
the extent of its Percentage of each such Letter of Credit, be responsible for
reimbursing promptly (and in any event within one Business Day) the Issuer for
Reimbursement Obligations which have not been reimbursed by the Borrowers in
accordance with Section 2.6.2 and Section 2.6.3. In addition, each such Lender
shall, to the extent of its Percentage of each such Letter of Credit, be
entitled to promptly receive a ratable portion of the Letter of Credit fees
payable pursuant to Section 3.3.3 with respect to each Letter of Credit and of
interest payable pursuant to Section 3.2 with respect to any Reimbursement
Obligation. To the extent that any Lender has reimbursed the Issuer for a
Disbursement as required by this Section 2.6.1 and Section 2.6.2, such Lender
shall be entitled to receive its ratable portion of any amounts subsequently
received (from the Borrowers or otherwise) in respect of such Disbursement.
     (b) Each Lender’s obligation to reimburse the Issuer and purchase
participation interests in Letters of Credit, as contemplated by this
Section 2.6.1, Section 2.6.2 and Section 2.6.3, shall be absolute and
unconditional and without recourse to the Issuer and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Issuer, any Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default, an Event of Default or a Material Adverse Effect, (iii) the
acceleration or maturity of any Loans or the termination of any Commitment after
the issuance of a Letter of Credit, (iv) any breach of this Agreement or any
other Loan Document by any Person, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
          2.6.2. Disbursements: Conversion to Loans. The Issuer will notify the
Company and the Administrative Agent promptly of the presentment for payment of
any drawing under any Letter of Credit issued by the Issuer, together with
notice of the date (the “Disbursement Date”) such payment is required to be made
(each such payment, a “Disbursement”); provided that the failure of an Issuer to
give such notice shall not affect the Reimbursement Obligations of the Borrowers
hereunder. Subject to the terms and provisions of such Letter of Credit, the
Issuer shall make such payment to the beneficiary (or its designee) of such
Letter of Credit on the Disbursement Date. Immediately, and in any event prior
to 12:00 noon, New York City time, on the Disbursement Date, the Borrowers will
(jointly and severally) reimburse the Administrative Agent, for the account of
the Issuer, for all amounts which the Issuer has disbursed under such Letter of
Credit, without presentment, demand, protest or other formalities of any kind.
Unless a Borrower has notified the Administrative Agent no later than one
Business Day prior to the Disbursement Date that it will reimburse the Issuer
for the applicable Disbursement with funds other than the proceeds of Revolving
Credit Loans or delivered to the Administrative Agent a Borrowing Request for
Revolving Credit Loans in an amount equal to such Disbursement, the Borrowers
will be deemed to have given a Borrowing Request to the Administrative Agent
requesting that the Lenders make Revolving Credit Loans which shall be Base Rate
Loans on the Disbursement Date in an amount equal to such Disbursement (or
lesser amount if the aggregate amount of the Revolving Credit Loans available
pursuant to Section 2.1.3 is less than the Disbursement); provided, that, such
Revolving Credit Loans shall be subject to (A) the satisfaction of the
conditions in Article V and (B) the existence of Revolving Credit Loan
availability pursuant to Section 2.1.3 hereof (after giving effect to repayment
of the applicable Reimbursement Obligations with the proceeds of the proposed

46



--------------------------------------------------------------------------------



 



Revolving Credit Loans). Subject to the preceding sentence, if so requested by
the Administrative Agent, each of the Lenders shall, on the date of such
Disbursement, make such Revolving Credit Loans in an amount equal to such
Lender’s Percentage of such Borrowing or the aggregate amount of the Revolving
Credit Loans available pursuant to Section 2.1.3, as applicable, the proceeds of
which shall be applied directly by the Administrative Agent to reimburse the
applicable Issuer to the extent of such proceeds. If the Borrowers fail to
reimburse the applicable Issuer as provided above for any reason, including
failure to satisfy the conditions of Article V or insufficient unused Revolving
Credit Loan availability pursuant to Section 2.1.3, such Issuer shall promptly
notify the Administrative Agent and the Administrative Agent shall notify each
Lender of the unreimbursed amount of such Disbursement and of such Lender’s
respective participation therein based on such Lender’s Percentage. Each Lender
will pay to the Administrative Agent for the account of the applicable Issuer on
the date of such notice, in immediately available funds, an amount equal to such
Lender’s Percentage of such unreimbursed Disbursement (or, if such notice is
made after 1:00 p.m. (New York, New York time) on such date, on the next
succeeding Business Day). If any Lender fails to make available to such Issuer,
in immediately available funds, the amount of such Lender’s Percentage in such
unreimbursed Disbursement as provided in this Section 2.6.2, such Issuer shall
be entitled to recover such amount on demand from such Lender together with
interest at the Federal Funds Rate for one Business Day and thereafter at the
Base Rate for each day such amount remains unpaid to the Issuer. Nothing in this
Section 2.6.2 shall be deemed to prejudice the right of any Lender to recover
from such Issuer any amounts made available by such Lender to such Issuer
pursuant to this Section 2.6.2 if it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuer
was wrongful and such wrongful payment was the result of gross negligence or
willful misconduct on the part of such Issuer. The applicable Issuer shall pay
to the Administrative Agent, and the Administrative Agent to each Lender, such
Lender’s Percentage of all amounts received from the Borrowers for payment, in
whole or in part, of the Reimbursement Obligations in respect of any Letter of
Credit, but only to the extent such Lender has made payment to such Issuer in
respect of such Letter of Credit pursuant to this Section 2.6.2.
          2.6.3. Reimbursement. The joint and several obligation (a
“Reimbursement Obligation”) of the Borrowers under Section 2.6.2 to reimburse
the Issuer with respect to each Disbursement (including interest thereon) not
converted into Revolving Credit Loans constituting a Base Rate Loan pursuant to
Section 2.6.2, and, upon such Borrower failing to reimburse the Issuer and the
giving of notice thereof by the Administrative Agent to the Lenders, each
Lender’s obligation under Section 2.6.1 and Section 2.6.2 to reimburse the
Issuer or fund its Percentage of any unreimbursed Disbursement converted into a
Base Rate Loan, shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which any Borrower or such Lender, as the case may be, may have or have had
against the Issuer or any such Lender, including any defense based upon the
failure of any Disbursement to conform to the terms of the applicable Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such Letter of Credit or any other reason whatsoever, including
those set forth in clause (b) of Section 2.6.5 below; provided, however, that
after paying in full its Reimbursement Obligation (or, in the case of the
Lenders, their Percentage of such Reimbursement Obligation) hereunder, nothing
herein shall adversely affect the right of any Borrower or Lender, as the case
may be, to commence any proceeding against the Issuer for any wrongful
Disbursement made by the Issuer under a Letter

47



--------------------------------------------------------------------------------



 



of Credit as a result of acts or omissions constituting gross negligence or
willful misconduct on the part of the Issuer.
          2.6.4. Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default, after notice from the Administrative
Agent, (a) an amount equal to all Letter of Credit Outstandings shall, without
demand upon or notice to any Borrower or any other Person, be deemed to be due
and payable to the Issuer (notwithstanding that such amount may not in fact have
been so paid or disbursed); and (b) each Borrower shall be immediately jointly
and severally obligated to Cash Collateralize all Letter of Credit Outstandings.
At such time as the Event of Default giving rise to the obligation to Cash
Collateralize all Letter of Credit Outstanding hereunder shall have been cured
or waived, the Administrative Agent shall return all amounts then on deposit
with the Administrative Agent pursuant to this Section 2.6.4 to the Company,
together with accrued interest at the Federal Funds Rate, which have not been
applied to the satisfaction of such Obligations.
          2.6.5. Additional Letter of Credit Provisions.
     (a) The issuance by the applicable Issuer of each Letter of Credit shall,
in addition to the conditions precedent set forth in Article V, be subject to
the conditions precedent that such Letter of Credit shall be in the form and
contain such terms as shall be reasonably satisfactory to such Issuer, and that
the Borrowers shall have executed and delivered such other instruments and
agreements relating to the Letter of Credit as such Issuer shall have reasonably
requested and that are not inconsistent with the terms of this Agreement,
including the applicable Bank’s Application therefor. In the event of a conflict
between the terms of this Agreement and the terms of any Application, the terms
of this Agreement shall control.
     (b) EACH BORROWER AND, TO THE EXTENT SET FORTH IN SECTION 2.6.1, SECTION
2.6.2 AND SECTION 2.6.3, EACH LENDER, SHALL ASSUME ALL RISKS OF THE ACTS AND
OMISSIONS OF OR MISUSE OF THE LETTERS OF CREDIT ISSUED BY SUCH ISSUER BY THE
RESPECTIVE BENEFICIARIES OF SUCH LETTER OF CREDIT. IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, SUCH ISSUER SHALL NOT BE RESPONSIBLE: (1) FOR THE
FORM VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF ANY
DOCUMENT SUBMITTED BY ANY PERSON IN CONNECTION WITH THE APPLICATION FOR OR
ISSUANCE OF SUCH LETTERS OF CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED; (2) FOR
THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN ANY SUCH LETTER OF CREDIT OR THE RIGHTS OR
BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO
BE INVALID OR INEFFECTIVE FOR ANY REASON; (3) FOR ERRORS, OMISSIONS,
INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL,
CABLE, TELEGRAPH, TELEX OR OTHERWISE, WHETHER OR NOT THEY ARE IN CIPHER; (4) FOR
ERRORS IN

48



--------------------------------------------------------------------------------



 



INTERPRETATION OF TECHNICAL TERMS; (5) FOR ANY LOSS OR DELAY IN THE TRANSMISSION
OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER ANY SUCH
LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (6) FOR THE MISAPPLICATION BY THE
BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE PROCEEDS OF ANY DRAWING UNDER
SUCH LETTER OF CREDIT; AND (7) FOR ANY CONSEQUENCES ARISING FROM CAUSES BEYOND
THE CONTROL OF SUCH ISSUER, INCLUDING THE ACTIONS OF ANY GOVERNMENTAL AUTHORITY.
NONE OF THE ABOVE SHALL AFFECT, IMPAIR, OR PREVENT THE VESTING OF ANY OF SUCH
ISSUER’S RIGHTS OR POWERS HEREUNDER. ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
ANY ISSUER IN GOOD FAITH (AND NOT CONSTITUTING GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) SHALL BE BINDING UPON EACH BORROWER AND EACH LENDER, AND SHALL NOT
PUT THE ISSUER UNDER ANY RESULTING LIABILITY TO ANY BORROWER OR ANY LENDER AS
THE CASE MAY BE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN CLAUSE
(7) ABOVE, NEITHER THE BORROWERS NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO
INDEMNIFY ANY ISSUER IN RESPECT OF ANY LIABILITY INCURRED BY SUCH ISSUER ARISING
SOLELY OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUER, AS
DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.
     (c) Each Issuer will send to the Company and the Administrative Agent
immediately upon issuance of any Letter of Credit, or an amendment thereto, a
true and complete copy of such Letter of Credit, or such amendment thereto. Upon
issuance of any Letter of Credit or an amendment thereto, the Administrative
Agent shall promptly notify each Lender of the terms of such Letter of Credit or
amendment thereto, and of such Lender’s Percentage of the amount of such Letter
of Credit or amendment thereto, and the Administrative Agent shall provide to
each Lender a copy of such Letter of Credit or such amendment thereto. Upon
cancellation or termination of any Letter of Credit, the applicable Issuer shall
promptly notify the Administrative Agent and the Company, and the Administrative
Agent will then promptly notify each Lender of such cancellation or termination.
     SECTION 2.7. Register; Notes; Obligation Account; Reserves.
     (a) Each Lender may maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. In the
case of a Lender that does not request, pursuant to clause (b)(ii) of this
Section 2.7, execution and delivery of a Note evidencing the Loans made by such
Lender to the Borrowers, such account or accounts shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on each Borrower absent

49



--------------------------------------------------------------------------------



 



manifest error; provided, however, that the failure of any Lender to maintain
such account or accounts shall not limit or otherwise affect any Obligations.
     (b) (i) Each Borrower hereby designates the Administrative Agent to serve
as the Borrowers’ agent, solely for the purpose of this clause (b), to maintain
a register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender and each repayment in respect
of the principal amount of the Loans of each Lender and annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11.1. Failure to
make any recordation, or any error in such recordation, shall not affect any
Obligations. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person in whose name a Loan (and as provided in clause (b)(ii)
of this Section 2.7, the Note evidencing such Loan, if any) is registered as the
owner thereof for all purposes of this Agreement, notwithstanding notice or any
provision herein to the contrary. A Lender’s Commitment and the Loans made
pursuant thereto may be assigned or otherwise transferred in whole or in part
only by registration of such assignment or transfer in the Register. Any
assignment or transfer of a Lender’s Commitment or the Loans made pursuant
thereto shall be registered in the Register only upon delivery to the
Administrative Agent of a Lender Assignment Agreement duly executed by the
Assignor thereof. No assignment or transfer of a Lender’s Commitment or the
Loans made pursuant thereto shall be effective unless such assignment or
transfer shall have been recorded in the Register by the Administrative Agent as
provided in this Section 2.7.
     (ii) Each Borrower agrees that, upon written request to the Administrative
Agent by any Lender, each Borrower will execute and deliver to such Lender, as
applicable, a Note evidencing the Loans made by such Lender. Each Borrower
hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Notes (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
and Interest Period applicable to the Loans evidenced thereby. Such notations
shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on the Borrowers
absent manifest error; provided, however, that the failure of any Lender to make
any such notations shall not limit or otherwise affect any Obligations. Subject
to the provisions of Section 10.11.1, a Note and the obligation evidenced
thereby may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer of such Note and the obligation
evidenced thereby in the Register. Any assignment or transfer of all or part of
an obligation evidenced by a Note shall be registered in the Register only upon
delivery to the Administrative Agent of a Lender Assignment Agreement duly
executed by the assignor thereof and the compliance by the parties thereto with
the other requirements of Section 10.11.1, and thereupon, if requested by the
assignee, one or more new Notes shall be issued to the designated assignee. No
assignment of a Note and the obligation evidenced thereby shall be effective
unless it shall have been recorded in the Register by the Administrative Agent
as provided in this Section 2.7.

50



--------------------------------------------------------------------------------



 



     (c) In order to utilize the collective borrowing powers of the Borrowers in
the most efficient and economical manner, and in order to facilitate the
handling of the accounts of the Borrowers on the Administrative Agent’s books,
the Borrowers have requested, and the Administrative Agent has agreed (subject
to the provisions of clause (d) of Section 2.3.3) to handle accounts of the
Borrowers on the Administrative Agent’s books on a combined basis, all in
accordance with the following provisions:
     (i) In lieu of maintaining separate accounts on the Administrative Agent’s
books in the name of each of the Borrowers, the Administrative Agent shall
maintain one account under the name of the Company (the “Obligation Account”).
Credit Extensions made by the Lenders or any Issuer to the Borrowers or any of
them will be charged to the Obligation Account, along with any and all fees,
charges, expenses, indemnities or any other monies due under any Loan Document.
The Obligation Account will be credited with all amounts received by the
Administrative Agent from any of the Borrowers or from others for their account,
including all amounts received by the Administrative Agent in payment of the
applicable Obligations.
     (ii) Each month the Administrative Agent will render to the Company one
extract of the Obligation Account, which shall be deemed to be an account stated
as to each of the Borrowers and which will be deemed correct and accepted by all
of the Borrowers unless the Administrative Agent receives a written statement of
exceptions from them within 30 days after such extract has been rendered by the
Administrative Agent. Each of the Borrowers agrees that the Administrative Agent
and the Lenders as applicable, shall have no obligation to account separately to
any of the Borrowers.
     (iii) In furtherance of the provisions set forth in Section 2.3.3, requests
for Loans may be made by the Company as agent for the Borrowers and the
Administrative Agent is hereby authorized and directed to accept, honor and rely
on such instructions and requests, subject to the terms, conditions and
provisions set forth in this Agreement. Each of the Borrowers agrees that the
Administrative Agent shall have no responsibility to inquire into the
correctness of the apportionment, allocation or disposition of (A) any Credit
Extensions made to any of the Borrowers or (B) any of the Administrative Agent’s
or any other Lender’s expenses and charges relating thereto. All Credit
Extensions are made for the Obligation Account.
     (iv) Each Borrower hereby states, acknowledges and agrees (A) that the
handling of the accounts of the Borrowers in a combined fashion is done solely
as an accommodation to the Borrowers and at their request, and that neither the
Administrative Agent nor any Lender shall incur any liability to the Borrowers
as a result hereof and (B) that each of the Borrowers requested and bargained
for the structure and terms of and security for the advances contemplated by
this Agreement and expects to derive benefit specifically and materially from
the advances of credit contemplated by this Agreement, directly or indirectly,
and from such availability.

51



--------------------------------------------------------------------------------



 



     (d) Each Borrower and each Lender hereby agree with the Administrative
Agent and each other Lender that, on each date on which any payment of interest,
fees, principal or other amounts are due and owing under this Agreement or under
any of the other Loan Documents, the Administrative Agent may, in its sole
discretion, but without any obligation to do so and subject to all other terms
of this Agreement (other than any of the conditions in Article V or any request
for delivery of a Borrowing Request) cause a Borrowing of Revolving Credit Loans
(which shall be Base Rate Loans) to be made on such date in an amount sufficient
to satisfy in full all such payments of interest, fees, principal or other
amounts which are then due hereunder, and, subject to Section 4.7 and Section
9.2, the Administrative Agent shall disburse the proceeds of such Borrowing to
each Lender to satisfy all such Obligations which are then due and the
Administrative Agent shall give the Borrowers notice of such advances.
     (e) Without limiting any other rights or remedies of the Administrative
Agent or any of the Secured Parties under any Loan Document, all Loans and
Letters of Credit otherwise available to the Borrowers shall be subject to the
Administrative Agent’s continuing right, in its sole discretion, to establish an
Availability Reserve.
ARTICLE III
PAYMENTS; PREPAYMENTS; INTEREST AND FEES
     SECTION 3.1. Payments; Application; Controlled Deposit Accounts; Power of
Attorney; Charges to Obligation Account; No Discharge. Each Borrower hereby
unconditionally, jointly and severally, promises to pay to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of each
Loan and all unpaid and outstanding Reimbursement Obligations and to Cash
Collateralize all outstanding Letters of Credit, in each case on the Maturity
Date (or such earlier date on which the Obligations become due and payable
pursuant to Article VIII). The Borrowers hereby further, jointly and severally,
agree to pay interest on the unpaid Obligations from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 3.2. In addition, the Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms.
          3.1.1. Repayments and Prepayments. The Borrowers shall jointly and
severally repay in full the unpaid principal amount of each Loan on the
Commitment Termination Date. Prior thereto, payments and prepayments of Loans
shall or may be made as set forth below.
     (a) From time to time on any Business Day, any Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Loans on the same Business Day, subject to advance notice received by the
Administrative Agent on or before 1:00 p.m., New York City, time, on the
Business Day of such prepayment; provided, however, that except to the extent
the Obligations are paid pursuant to Section 3.1.3, each such partial prepayment
shall be, in the case of LIBO Rate Loans, in an aggregate minimum amount of
$500,000 and an integral multiple of $100,000 and, in the case of Base Rate
Loans, in an aggregate minimum amount of $100,000 and an integral multiple of
$10,000. Each notice of intent to make a

52



--------------------------------------------------------------------------------



 



prepayment shall specify the prepayment date, which Loans are being prepaid, the
principal amount of the Loans to be prepaid and shall be irrevocable and shall
commit the Borrowers to prepay such Loans by the amount and on the date stated
therein. The Administrative Agent shall, promptly after receiving any notice
given by the Company hereunder, notify each Lender of the principal amount of
the Loans held by such Lender which are to be prepaid, the prepayment date and
the manner of application of the prepayment. In the event the Borrowers fail to
prepay any Loan on the date specified in any prepayment notice delivered
pursuant to clause (a) of Section 3.1.1, the Borrowers on demand by any Lender
shall pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any loss incurred by such Lender as a
result of such failure to prepay, including any loss, cost or expenses incurred
by reason of the acquisition of deposits or other funds by such Lender to
fulfill deposit obligations incurred in anticipation of such prepayment. Each
Lender shall deliver to the Borrowers from time to time one or more certificates
setting forth the amount of such loss as determined by such Lender.
     (b) On each date when the sum of (i) the aggregate outstanding principal
amount of all Revolving Credit Loans and Swing Line Loans and (ii) the aggregate
amount of all Letter of Credit Outstandings exceeds the then applicable Maximum
Loan Amount, the Borrowers shall make a mandatory prepayment of Revolving Credit
Loans or Swing Line Loans or, if necessary, Cash Collateralize all Letter of
Credit Outstandings, as specified by the Company, in an aggregate amount equal
to such excess.
     (c) Concurrently with the receipt of any Net Disposition Proceeds by any
Borrower or any Restricted Subsidiary of any Borrower, the Company shall deliver
to the Administrative Agent a calculation of the amount of such Net Disposition
Proceeds and the Borrowers or any of them shall make a mandatory prepayment of
the Obligations in an amount equal to 100% of such Net Disposition Proceeds, to
be applied as set forth in clause (b) of Section 3.1.2.
     (d) Concurrently with the receipt of any Net Debt Proceeds by any Borrower
or any Restricted Subsidiary of any Borrower, the Company shall deliver to the
Administrative Agent a calculation of the amount of such Net Debt Proceeds and
the Borrowers or any of them shall make a mandatory prepayment of the
Obligations in an amount equal to 100% of such Net Debt Proceeds, to be applied
as set forth in clause (c) of Section 3.1.2.
     (e) Promptly upon any acceleration of the Obligations pursuant to
Section 8.2, the Borrowers shall jointly and severally pay in full all
outstanding Loans and all unpaid and outstanding Reimbursement Obligations and
Cash Collateralize, as applicable, all outstanding Letters of Credit, unless,
pursuant to Section 8.2, only a portion of all the Obligations is so accelerated
(in which case the portion so accelerated shall be so repaid and/or Cash
Collateralized, as applicable).
     (f) The Borrowers shall pay, together with each payment and/or prepayment
of Loans and Reimbursement Obligations made as set forth in this Section 3.1.1
and

53



--------------------------------------------------------------------------------



 



elsewhere in this Agreement, accrued interest on the amount paid and/or prepaid
and any amounts required pursuant to Section 4.4.
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.
          3.1.2. Application. Amounts paid and/or prepaid pursuant to
Section 3.1.1 shall be applied as set forth in this Section 3.1.2.
     (a) Subject to clause (b) of this Section 3.1.2, each payment and/or
prepayment of the principal of the Loans shall be applied, to the extent of such
payment and/or prepayment, first, to the principal amount thereof being
maintained as Base Rate Loans, and second, subject to the terms of Section 4.4,
to the principal amount thereof being maintained as LIBO Rate Loans.
     (b) Each prepayment of Obligations pursuant to clause (c) of Section 3.1.1
shall be applied first, to a mandatory prepayment of the outstanding Swing Line
Loans until all outstanding Swing Line Loans have been repaid in full, second,
to a mandatory prepayment of all outstanding Revolving Credit Loans until all
outstanding Revolving Credit Loans have been repaid in full, third, to Cash
Collateralize all Letter of Credit Outstandings (provided that to the extent
that the Lenders have funded their pro rata share of unpaid and outstanding
Reimbursement Obligations to the Issuer, then such amounts shall be deemed to be
part of Revolving Credit Loans for purposes of this clause (b) of Section 3.1.2)
and fourth, to payment of any amounts owing with respect to Banking Services and
Hedging Agreements.
     (c) Each prepayment of Obligations made pursuant to clause (d) of Section
3.1.1 shall be applied pro rata to a mandatory prepayment of the outstanding
amount of all Swing Line Loans, Revolving Credit Loans, Letter of Credit
Obligations and all remaining Obligations until the outstanding amount of all
Obligations has been reduced to zero and all Letters of Credit have been Cash
Collateralized. In addition, the Revolving Credit Commitment Amount shall be
automatically and permanently reduced by the aggregate amount of Net Debt
Proceeds.
          3.1.3. Matters Relating to Controlled Deposit Accounts. All Receipts
shall be managed as provided in this Section 3.1.3, except as otherwise
expressly provided in this Agreement.
     (a) The Borrowers shall, and shall cause each Restricted Subsidiary to,
establish and maintain at their expense, with an Approved Depository Bank which
has entered into a Control Agreement with the Administrative Agent and the
applicable Borrower or Restricted Subsidiary, deposit accounts (herein
“Controlled Deposit Accounts”), styled with names acceptable to the
Administrative Agent to indicate the interests therein of the Administrative
Agent and the Lenders. The Borrowers shall, and shall cause each Restricted
Subsidiary to, ensure that all Receipts are either (i) paid directly from the
relevant Account Debtors or other Persons, as applicable, into the Controlled
Deposit Accounts or (ii) following receipt by any Borrower or any Restricted

54



--------------------------------------------------------------------------------



 



Subsidiary of any Borrower, immediately deposited into a Controlled Deposit
Account, in each case in accordance with procedures and arrangements acceptable
to the Administrative Agent and subject only to such changes as may be approved
in advance by the Administrative Agent. The Control Agreement with respect to
each Controlled Deposit Account shall provide that, upon the Administrative
Agent’s request (it being agreed to by the Borrowers that the Administrative
Agent may so request (i) upon the occurrence and during the continuance of a
Default or (ii) at any time that Excess Availability is less than $10,000,000),
the Approved Depository Bank with respect to such Controlled Deposit Account
shall directly or indirectly transfer all Receipts, deposited and/or other items
paid into such Controlled Deposit Account (in accordance with the aforementioned
procedures and arrangements), on each Business Day, in immediately available
funds, into a deposit account maintained by the Administrative Agent at a
commercial bank selected by the Administrative Agent in its sole discretion and
communicated to the Company (the “Concentration Account”). The Borrowers
acknowledge that they waive and shall have no right to object to or seek to
delay any such transfer to the Concentration Account or to cause any other
application of any Receipts, deposited and/or paid into the Controlled Deposit
Accounts. The Borrowers shall accurately report on a weekly basis to the
Administrative Agent all amounts deposited and/or paid into the Controlled
Deposit Accounts to ensure the proper transfer of funds as set forth above.
     (b) Prior to the initial Credit Extensions, the Borrowers shall cause each
Approved Depository Bank at which the Controlled Deposit Accounts are maintained
to enter into Control Agreements providing for the transfers as set forth above,
acknowledging that the Receipts paid into, received or deposited in the
Controlled Deposit Accounts maintained with them are subject to the Lien of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, that such Approved Depository Bank has no Lien upon or right of setoff
against any Controlled Deposit Account and/or Concentration Account maintained
with it or any of the Receipts received for deposit or deposited from time to
time therein, and that, upon the request of the Administrative Agent, such
Approved Depository Bank will wire or otherwise transfer, in immediately
available funds, on each Business Day, all Receipts paid into, received or
deposited in all Controlled Deposit Accounts maintained with it to the
Concentration Account.
     (c) The Borrowers acknowledge that the Administrative Agent at all times
will maintain the Concentration Account in its own name and that the
Concentration Account and the Controlled Deposit Accounts will be subject to the
sole dominion and control of the Administrative Agent pursuant to this Agreement
and the Control Agreements, and the Borrowers agree (and agree to confirm to all
Persons) that neither the Borrowers nor any Restricted Subsidiary of any
Borrower shall at any time have any right to make any withdrawal from or give
any instructions to any Approved Depository Bank with respect to the Controlled
Deposit Accounts or the Concentration Account, except as provided in the
applicable Control Agreement.
     (d) At all times when no Credit Extensions are outstanding and no Default
or Event of Default is continuing, the Administrative Agent shall automatically
cause the

55



--------------------------------------------------------------------------------



 



funds transferred to the Concentration Account pursuant to this Section 3.1.3
and the Control Agreements to be released as promptly as practicable to the
Borrowers, to such account as may be designated by notice from the Company to
the Administrative Agent. At all times when any Credit Extensions are
outstanding or a Default or an Event of Default is continuing, the
Administrative Agent shall apply (subject to the provisions of Section 3.1.1 and
Section 3.1.2), on a daily basis, all funds transferred into the Concentration
Account pursuant to this Section 3.1.3 and the Control Agreements (i) first, to
the payment of any and all fees and expenses then due and owing to the
Administrative Agent; (ii) second, to the payment of any and all fees and
expenses then due and owing to the other Lenders in accordance with their
respective Percentages; (iii) third, to the payment of all accrued and unpaid
interest on Swing Line Loans; (iv) fourth, to the payment of all accrued and
unpaid interest on Revolving Credit Loans, to each Lender in accordance with
each Lender’s respective Percentage; (v) fifth, to reduce all Swing Line Loans
until all outstanding Swing Line Loans have been paid in full; (vi) sixth, to
the payment to the Lenders of, in accordance with their respective Percentages,
all outstanding Revolving Credit Loans until all outstanding Revolving Credit
Loans have been paid in full; (vii) seventh, to reduce all unpaid and
outstanding Reimbursement Obligations; (viii) eighth, to Cash Collateralize all
Letters of Credit; (ix) ninth, to the ratable payment of all Banking Services
Obligations and to payment of any amounts owing with respect to Hedging
Agreements; (x) tenth, the ratable payment of all other unpaid and outstanding
Obligations, to each Secured Party in accordance with the proportion that the
unpaid and outstanding Obligations to such Secured Party bears to the unpaid and
outstanding Obligations to all Secured Parties; and (xi) eleventh, when a
Default or Event of Default is continuing, for so long as any of the Obligations
then due and payable are outstanding or this Agreement and/or the Commitments
have not been terminated, any remaining funds shall continue to be held by the
Administrative Agent as security for the Obligations pursuant to the terms
hereof and the other Loan Documents and applied to any outstanding Obligations
in accordance with clauses (i) through (x) above until all Obligations have been
paid in full, and all Commitments and this Agreement have been terminated. To
the extent that any Receipts are not sent directly to the appropriate Controlled
Deposit Account but are received by any Borrower or any Subsidiary of any
Borrower, such Receipts shall be held in trust for the benefit of the
Administrative Agent and the Lenders and immediately remitted, in the form
received, to the appropriate Controlled Deposit Account. Each Borrower
acknowledges and agrees that its compliance with the terms of this Section 3.1.3
is essential.
     (e) All funds transferred from the Concentration Account for application to
amounts owing by the Borrowers under this Agreement will be credited against the
Obligation Account of the Borrowers on the next Business Day after the
Administrative Agent’s receipt of “collected funds” at the Concentration
Account, if received no later than 12:00 noon (New York City time), or on the
second succeeding Business Day, if received after 12:00 noon (New York City
time). No checks, drafts or other instrument received in either a Controlled
Deposit Account or the Concentration Account shall be treated as received unless
and until such checks, drafts or instruments have actually been collected.
Except as otherwise expressly provided in this Agreement (including
Section 3.1.1), the Administrative Agent shall, for value at the time specified
above in this provision, apply the funds credited to the Concentration Account,
first, to any expenses,

56



--------------------------------------------------------------------------------



 



indemnifications or fees owing pursuant to this Agreement or any other Loan
Document, second, to interest on the Loans and Reimbursement Obligations being
repaid and, third, to reduce the outstanding balance of the Loans and
Reimbursement Obligations being repaid.
          3.1.4. Power of Attorney. Each of the Borrowers hereby irrevocably
appoints and makes each of the officers of the Administrative Agent the true and
lawful attorney for such Borrower (without requiring any of them to act as such)
with full power of substitution to, do the following: (a) at any time that
Excess Availability is less than $10,000,000 or at any time during the
continuance of an Event of Default, endorse the name of such Borrower upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to such Borrower and constitute Receipts of such
Borrower; (b) execute in the name of such Borrower any financing statements,
schedules, assignments, instruments, documents, and statements that such
Borrower is obligated to give to the Administrative Agent or any Lender under
this Agreement or any other Loan Document; and (c) do such other and further
acts and deeds in the name of such Borrower as the Administrative Agent may deem
necessary or desirable to enforce the provisions of this Agreement or any other
Loan Document or perfect the security interest in or Lien on any Collateral that
is granted pursuant to any Loan Document to the Administrative Agent or any
Lenders. In addition, if any Borrower breaches its obligation hereunder to
direct Receipts to the appropriate Controlled Deposit Account, the
Administrative Agent, as the true and lawful attorney for such Borrower pursuant
to this Section 3.1.4, and subject to any applicable law or regulation, may, by
the signature or other act of any of the Administrative Agent’s officers
(without requiring any of them to do so), direct any Account Debtor or other
applicable Person to make payments of or with respect to Receipts to the
appropriate Controlled Deposit Account.
          3.1.5. Charges to Obligation Account. Each of the Borrowers hereby
authorizes the Administrative Agent (in its sole discretion, but without any
obligation to do so) to charge the Obligation Account with the amount of any and
all payments due under this Agreement as such payments become due, including
payments due under Sections 2.6, 3.1, 3.2, 3.3, 4.4, 4.5, 4.6, and 10.3. The
Borrowers hereby confirm that any charges which the Administrative Agent may so
make to the Obligation Account as provided in this Agreement or any other Loan
Document may be made by the Administrative Agent without a Borrowing Request,
whether or not a Default or Event of Default has occurred and without compliance
with any of the other conditions precedent set forth in Article V and will be
made as an accommodation to the Borrowers and solely at the Administrative
Agent’s discretion.
     SECTION 3.2. Interest Provisions. Interest on outstanding Obligations shall
accrue and be payable in accordance with the terms set forth in this
Section 3.2.
          3.2.1. Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Company may
elect that Loans comprising a Borrowing accrue interest at a rate per annum:
     (a) on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect, plus the
Applicable

57



--------------------------------------------------------------------------------



 



Margin; provided that all Swing Line Loans shall always accrue interest at the
relevant Applicable Margin for Loans maintained as Base Rate Loans; and
     (b) on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
for such Interest Period, plus the Applicable Margin.
Subject to Section 3.2.2, the Borrowers agree, jointly and severally, to pay
interest in respect of the unpaid principal amount of each Base Rate Loan from
the date thereof until payment in full thereof at a rate per annum which shall
be, for any day, equal to the sum of the relevant Applicable Margin plus the
Alternate Base Rate in effect on such day, but in no event to exceed the Highest
Lawful Rate. For purposes of this Agreement, any change in the Alternate Base
Rate due to a change in the Federal Funds Rate or the Base Rate shall be
effective as of the opening of business on the effective date of such change in
the Federal Funds Rate or the Base Rate, as the case may be. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient bids or publications in accordance
with the terms hereof, the Base Rate shall be the Alternate Base Rate until the
circumstances giving rise to such inability no longer exist. Subject to
Section 3.2.2, the Borrowers agree, jointly and severally, to pay interest in
respect of the unpaid principal amount of each LIBO Rate Loan from the date
thereof until payment in full thereof at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the LIBO Rate, but in no event
to exceed the Highest Lawful Rate. All LIBO Rate Loans shall bear interest from
and including the first day of the applicable Interest Period to (but not
including) the last day of such Interest Period at the interest rate applicable
to such LIBO Rate Loan.
          3.2.2. Post-Maturity Rates. After the date any principal amount of any
Loan or Reimbursement Obligation is due and payable (whether on the Maturity
Date, upon acceleration or otherwise), or after any other monetary Obligation of
the Borrowers shall have become due and payable, the Borrowers shall jointly and
severally pay, but subject in all cases to Section 10.17, interest (after as
well as before judgment) on such amounts at a rate per annum equal to the
Alternate Base Rate from time to time in effect, plus the Applicable Margin,
plus, a margin of 2%.
          3.2.3. Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:
     (a) on the Maturity Date therefor;
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
     (c) with respect to Base Rate Loans, on each Monthly Payment Date occurring
after the Closing Date;

58



--------------------------------------------------------------------------------



 



     (d) with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period, and, in the case of six-month Interest Periods, on the day
which occurs during such Interest Period three months after the first day of
such Interest Period;
     (e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c)
of this Section 3.2.3, on the date of such conversion; and
     (f) on that portion of any Loans the Maturity Date of which is accelerated
pursuant to Section 8.2, immediately upon such acceleration.
Interest accrued on Loans or any other monetary Obligations after the date such
Loan or other monetary Obligation is due and payable (whether on the Maturity
Date, upon acceleration or otherwise) shall be payable upon demand.
     SECTION 3.3. Fees. Each Borrower agrees to pay the fees set forth below.
All such fees once paid shall be non-refundable.
          3.3.1. Commitment Fees. The Borrowers agree to pay, jointly and
severally, to the Administrative Agent for the account of each Lender, for the
period (including any portion thereof when any Commitments are suspended by
reason of the inability of the Borrowers to satisfy any condition of Article V)
commencing on the Closing Date and continuing through the Commitment Termination
Date, a non-refundable commitment fee, payable monthly in arrears, equal to, in
each case on such Lender’s Percentage of, the product of (a) the difference
between (i) the Revolving Credit Commitment Amount and (ii) the sum of (A) the
average daily outstanding balance of all Revolving Credit Loans, plus (B) the
daily average Stated Amount of all outstanding Letters of Credit; multiplied by
(b) three-eighths of one percent (0.375%) (the “Commitment Fee”). All Commitment
Fees payable pursuant to this Section 3.3.1 shall be calculated on a year
comprised of 360 days and payable by the Borrowers in arrears on each Monthly
Payment Date, commencing with the first Monthly Payment Date following the
Closing Date, and on the Commitment Termination Date. The making of Swing Line
Loans shall not constitute usage of the Revolving Credit Commitment or otherwise
be deducted from the Revolving Credit Commitment Amount for purposes of
calculating the Commitment Fees to be paid by the Borrowers to the Lenders.
          3.3.2. The Administrative Agent’s Fees. The Borrowers agree to pay,
jointly and severally, to the Administrative Agent for its own account, the fees
set forth in the Fee Letter, in each case in the amount and on the date set
forth in the Fee Letter.
          3.3.3. Letter of Credit Fees. The Borrowers agree to pay, jointly and
severally, to the Administrative Agent, (a) all charges imposed on the
Administrative Agent by the Issuer for Letters of Credit and (b) for the pro
rata account of each Lender, an aggregate Letter of Credit fee on the daily
average Stated Amount of each Letter of Credit, in each case for the period from
and including the date of issuance of such Letter of Credit to and excluding the
date of expiration or termination of such Letter of Credit computed at a per
annum rate for each day equal to the then Applicable Margin for LIBO Rate Loans,
such fees being payable monthly in arrears on each Monthly Payment Date and on
the Commitment Termination Date. The

59



--------------------------------------------------------------------------------



 



Borrowers further agree to pay, jointly and severally, to each Issuer monthly in
arrears on each Monthly Payment Date following the date of issuance of a Letter
of Credit until the earlier of the expiration of such Letter of Credit and the
Commitment Termination Date, an issuance fee agreed to by the Borrowers and the
Issuer.
ARTICLE IV
CERTAIN LIBO RATE AND GUARANTY PROVISIONS
     SECTION 4.1. LIBO Rate Lending Unlawful. If any Lender shall reasonably
determine (which determination shall, in the absence of manifest error and upon
notice thereof to the Company and the Administrative Agent, be conclusive and
binding on each Borrower) that the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert any Loan into, a LIBO Rate Loan, the obligations of such Lender to
make, continue or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
     SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or
     (b) by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans;
then, upon notice from the Administrative Agent to the Company and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Company
and the Lenders that the circumstances causing such suspension no longer exist;
provided that, in such case, the Lenders shall use their reasonable efforts to
obtain funding of the Loans at a rate comparable with the LIBO Rate (Reserve
Adjusted) in other Eurodollar markets.
     SECTION 4.3. Increased LIBO Rate Loan Costs, etc. Each Borrower agrees,
jointly and severally, to reimburse each Lender and Issuer for any increase in
the cost to such Lender or Issuer of, or any reduction in the amount of any sum
receivable by such Secured Party in respect of, such Secured Party’s Commitments
and the making of Credit Extensions hereunder (including the making, continuing
or maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in after the date
hereof of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for such changes with respect to increased capital costs and

60



--------------------------------------------------------------------------------



 



Taxes which are governed by Sections 4.5 and 4.6, respectively. Each affected
Secured Party shall promptly notify the Administrative Agent and the Company in
writing of the occurrence of any such event, stating the reasons therefor and
the additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrowers directly to such Secured Party within five days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrowers.
     SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss
or expense (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) not
recovered in connection with the redeployment of such funds (and excluding any
loss of anticipated profits) as a result of:
     (a) any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 4.1, Section 4.2,
Article III or otherwise;
     (b) any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor (unless due to the responsibility of the Lender or
inability of the Lender to fund Credit Extensions in accordance with the terms
hereof); or
     (c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor (unless due to the
responsibility of the Lender or inability of the Lender to fund Credit
Extensions in accordance with the terms hereof);
then, upon the written notice of such Lender to the Company (with a copy to the
Administrative Agent), the Borrowers shall, jointly and severally, within five
days of their receipt thereof, pay directly to such Lender such amount as will
(in the reasonable determination of such Lender) reimburse such Lender for such
loss or expense. Such written notice shall set forth the basis for requesting
such amounts and shall, in the absence of manifest error, be conclusive and
binding on each Borrower.
     SECTION 4.5. Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
or any Person controlling such Secured Party, and such Secured Party determines
(in good faith but in its sole and absolute discretion) that the rate of return
on its or such controlling Person’s capital as a consequence of the Commitments
or the Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Company, the Borrowers shall, within five days following receipt of such notice
(which notice shall be sent to the Company promptly (but in no event later than
180 days) after

61



--------------------------------------------------------------------------------



 



obtaining actual knowledge by such Lender of any such amounts owed by the
Borrowers and the amount shall be conclusively determined by such Lender),
jointly and severally, pay directly to such Secured Party additional amounts
sufficient to compensate such Secured Party or such controlling Person for such
reduction in rate of return to the extent allocable to such Lender’s Commitments
or the Credit Extensions made, or the Letters of Credit participated in by such
Lender. A statement of such Secured Party as to any such additional amount or
amounts shall, in the absence of manifest error, be conclusive and binding on
each Borrower. In determining such amount, such Secured Party may use any method
of averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable, provided that the determination of such amount is made in good
faith and in a manner generally consistent with such Secured Party’s standard
practice therefor.
     SECTION 4.6. Taxes. Each Borrower covenants and agrees as follows with
respect to Taxes:
     (a) Any and all payments by the Borrowers under each Loan Document shall be
made without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are required by law to be deducted or withheld from any payment
required to be made by the Borrowers to or on behalf of any Secured Party under
any Loan Document, then:
     (i) subject to clause (f) of this Section 4.6, if such Taxes are
Non-Excluded Taxes, the amount of such payment shall be increased as may be
necessary such that such payment is made, after withholding or deduction for or
on account of such Taxes, in an amount that is not less than the amount provided
for in such Loan Document; and
     (ii) the Borrowers shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i) of this Section 4.6) and shall
pay such amount to the Governmental Authority imposing such Taxes in accordance
with applicable law.
     (b) In addition, the Borrowers shall pay any and all Other Taxes imposed to
the relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.
     (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Borrowers shall furnish to the Administrative Agent a copy of an official
receipt (or a certified copy thereof) evidencing the payment of such Taxes or
Other Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.
     (d) Subject to clause (f) of this Section 4.6, each Borrower, on a joint
and several basis, shall indemnify each Secured Party for any Non-Excluded Taxes
and Other Taxes levied, imposed or assessed on (and whether or not paid directly
by) such Secured Party. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any

62



--------------------------------------------------------------------------------



 



Secured Party, the Borrowers shall pay such Non-Excluded Taxes or Other Taxes
directly to the relevant Governmental Authority. If a Secured Party receives a
refund in respect of any Non-Excluded Taxes or Other Taxes with respect to which
any Borrower has paid additional amounts pursuant to this Section 4.6, it shall
within 30 days from the date of such receipt pay over to the Borrowers (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section 4.6 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Secured Party and without interest (other than interest paid by the relevant
jurisdiction or taxing authority with respect to such refund) the portion of
such refund which, in the good faith judgment of such Secured Party, is
attributable to the payment of such additional amounts by the Borrowers and in
an amount as will leave such Secured Party in no better or worse position than
it would have been in if the payment of such additional amounts had not been
required; provided, however, that the Borrowers, upon the request of such
Secured Party, agree to repay the amount paid over to the Borrowers (plus
penalties, interest or other charges payable to the relevant jurisdiction or
taxing authority) to such Secured Party in the event such Secured Party is
required to repay such refund to such jurisdiction or taxing authority. In
addition, each Borrower, on a joint and several basis, shall indemnify each
Secured Party for any incremental Taxes that may become payable by such Secured
Party as a result of any failure of the Borrowers to pay any Taxes when due to
the appropriate Governmental Authority or to deliver to the Administrative
Agent, pursuant to clause (c) of this Section 4.6, documentation evidencing the
payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Secured Party
makes written demand therefor. Each Borrower acknowledges that any payment made
to any Secured Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrowers provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) of this
Section 4.6, and this clause shall apply.
     (e) As of the date on which any Lender becomes a party hereto, such Lender
represents that it is either (i) a corporation organized under the laws of the
United States or any State or is otherwise a “United States-person” within the
meaning of Section 7701(a)(30) of the Code, (ii) entitled to complete exemption
from United States withholding tax imposed on or with respect to any payments,
including fees, to be made to it pursuant to this Agreement or (iii) entitled to
complete exemption from United States withholding tax on interest imposed on or
with respect to any payments of interest to be made pursuant to this Agreement
(A) under an applicable provision of a tax convention to which the United States
is a party, (B) because such payments to be received by it hereunder is
effectively connected with a trade or business in the United States or
(C) because it is a recipient of portfolio interest within the meaning of
Section 871(h) or 881(c) of the Code. Each Non-U.S. Lender, on or prior to the
date on which such Non-U.S. Lender becomes a Lender hereunder shall deliver to
the Company and the Administrative Agent either:

63



--------------------------------------------------------------------------------



 



     (i) two duly completed copies of either (x) Internal Revenue Service Form
W-8BEN or (B) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; or
     (ii) in the case of a Non-U.S. Lender that is not legally entitled to
deliver either form listed in clause (e)(i) of this Section 4.6, (x) a
certificate of a duly authorized officer of such Non-U.S. Lender in
substantially the form of Exhibit L attached hereto to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of any Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two duly completed copies of Internal Revenue Service Form W-8BEN or
applicable successor form.
     In addition, each Non-U.S. Lender shall redeliver to the Company and the
Administrative Agent the forms prescribed by this clause (e) of this Section 4.6
from time to time thereafter upon the request of the Company or the
Administrative Agent or as required by applicable law or regulation and prior to
the date of expiration of the most recently delivered form, but only for so long
as such Non-U.S. Lender is legally entitled to do so.
     (f) The Borrowers shall not be obligated to gross up any payments to any
Lender pursuant to clause (a)(i) of this Section 4.6, or to indemnify any Lender
pursuant to clause (d) of this Section 4.6, in respect of United States federal
withholding taxes to the extent imposed as a result of (i) the failure of such
Lender to deliver to the Company the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to clause (e) of this
Section 4.6, (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that the Borrowers shall be jointly and severally obligated to gross up any
payments to any such Lender pursuant to clause (a)(i) of this Section 4.6, and
to indemnify any such Lender pursuant to clause (d) of this Section 4.6, in
respect of United States federal withholding taxes if (i) any such failure to
deliver a form or forms or an Exemption Certificate or the failure of such form
or forms or Exemption Certificate to establish a complete exemption from U.S.
federal withholding tax or inaccuracy or untruth contained therein resulted from
a change in any applicable statute, treaty, regulation or other applicable law
or any interpretation of any of the foregoing occurring after the date hereof,
which change rendered such Lender no longer legally entitled to deliver such
form or forms or Exemption Certificate or otherwise ineligible for a complete
exemption from U.S. federal withholding tax, or rendered the information or
certifications made in such form or forms or Exemption Certificate untrue or
inaccurate in a material respect, (ii) the redesignation of the Lender’s lending
office was made at the request of the Borrowers or (iii) the obligation to gross
up payments to any such Lender pursuant to clause (a)(i) of this Section 4.6, or
to indemnify any such

64



--------------------------------------------------------------------------------



 



Lender pursuant to clause (d) of this Section 4.6, is with respect to an
Assignee Lender that becomes an Assignee Lender as a result of an assignment
made at the request of the Borrowers.
     (g) Each Lender also agrees at the reasonable request of the Borrowers to
deliver to the Borrowers and the Administrative Agent such other or supplemental
forms as may at any time be required as a result of changes in applicable law or
regulation in order to confirm or maintain in effect its entitlement to
exemption from United States withholding tax on any payments hereunder; provided
that the circumstances of the Lender at the relevant time and applicable laws
make it legally entitled to do so. Each Person that shall become a Lender or a
Participant pursuant to Section 10.11.1 or Section 10.11.2 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements required pursuant to this Section 4.6; provided
that in the case of a Participant, such Participant shall furnish all such
required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.
     (h) Each Lender agrees that it will use reasonable efforts to designate an
alternate lending office with respect to its LIBO Rate Loans affected by any of
the matters or circumstances described in this Section 4.6 to reduce the
obligation of the Borrowers to gross up any payments to any Lenders pursuant to
clause (a)(i) of this Section 4.6, or to indemnify any Lenders pursuant to
clause (d) of this Section 4.6, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion; provided that such Lender shall have no obligation to so designate
an alternate lending office located in the United States. Any Lender claiming
any additional amounts payable pursuant to this Section 4.6 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to deliver to the
Borrowers or the Administrative Agent any certificate or document reasonably
requested by any Borrower or the Administrative Agent if the delivery of such
certificate or document would avoid the need for or reduce the amount of any
such additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
     (i) If any Lender that does not make a LIBO Rate Loan pursuant to
Section 4.1 or Section 4.2, is subject to increased costs pursuant to
Section 4.3, or is owed or reasonably anticipates being owed additional amounts
pursuant to this Section 4.6 and fails to take action required under clause (h)
of this Section 4.6, any Borrower shall have the right, if no Default then
exists, to replace such Lender with another bank or financial institution with
the written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, provided that (i) the obligations of any Borrower owing
to the Lender being replaced (including such increased costs and any amounts
payable under Section 4.4) that are not being assigned to the replacement Lender
shall be paid in full to the Lender being replaced concurrently with such
replacement, (ii) the replacement lender shall execute a Lender Assignment
Agreement pursuant to which it shall become a party hereto as provided in
Section 10.11.1, and (iii) upon compliance with the provisions for assignment
provided in Section 10.11.1 and the payment of amounts referred to in clause (i)
of this Section 4.6, the replacement lender shall constitute a “Lender”

65



--------------------------------------------------------------------------------



 



hereunder and the Lender being so replaced shall no longer constitute a “Lender”
hereunder.
     SECTION 4.7. Payments; Computations, etc. Unless otherwise expressly
provided in any applicable Loan Document, all payments by the Borrowers pursuant
to each Loan Document shall be made by such Borrower to the Administrative Agent
for the pro rata account of the Secured Parties entitled to receive such
payment. All payments shall be made without setoff, deduction or counterclaim
not later than 12:00 noon New York City time on the date due in same day or
immediately available funds to such account as the Administrative Agent shall
specify from time to time by notice to the Company. Funds received after that
time shall be deemed to have been received by the Administrative Agent on the
next succeeding Business Day. The Administrative Agent shall promptly remit in
same day funds to each Secured Party its share, if any, of such payments
received by the Administrative Agent for the account of such Secured Party. All
interest (including interest on LIBO Rate Loans) and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a Base
Rate Loan (calculated at other than the Federal Funds Rate), 365 days or, if
appropriate, 366 days). Payments due on other than a Business Day shall (except
as otherwise required by clause (c) of the definition of the term “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.
     SECTION 4.8. Sharing of Payments. If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension or Reimbursement
Obligation (other than pursuant to the terms of Sections 4.3, 4.4, 4.5, or 4.6)
in excess of its pro rata share of payments obtained by all Secured Parties
entitled to receive such payment, such Secured Party shall purchase from the
other Secured Parties such participations in Credit Extensions made by them as
shall be necessary to cause such purchasing Secured Party to share the excess
payment or other recovery ratably (to the extent such other Secured Parties were
entitled to receive a portion of such payment or recovery) with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Secured Party, the
purchase shall be rescinded and each Secured Party which has sold a
participation to the purchasing Secured Party shall repay to the purchasing
Secured Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Secured Party’s ratable share (according to
the proportion of (a) the amount of such selling Secured Party’s required
repayment to the purchasing Secured Party to (b) total amount so recovered from
the purchasing Secured Party) of any interest or other amount paid or payable by
the purchasing Secured Party in respect of the total amount so recovered. The
Borrowers agree that any Secured Party purchasing a participation from another
Secured Party pursuant to this Section 4.8 may, to the fullest extent permitted
by law, exercise all its rights of payment (including pursuant to Section 4.9)
with respect to such participation as fully as if such Secured Party were the
direct creditor of the Borrowers in the amount of such participation. If under
any applicable bankruptcy, insolvency or other similar law any Secured Party
receives a secured claim in lieu of a setoff to which this Section 4.8 applies,
such Secured Party shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the

66



--------------------------------------------------------------------------------



 



Secured Parties entitled under this Section 4.8 to share in the benefits of any
recovery on such secured claim.
     SECTION 4.9. Setoff. Each Secured Party shall, upon the occurrence and
during the continuance of any Event of Default and following the giving of
notice described in Section 8.2, have the right to appropriate and apply to the
payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) each Borrower hereby grants to each Secured Party
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of such Borrower then or thereafter maintained with such
Secured Party; provided, however, that any such appropriation and application
shall be subject to the provisions of Section 4.8. Each Secured Party agrees
promptly to notify such Borrower and the Administrative Agent after any such
setoff and application made by such Secured Party; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Secured Party under this Section 4.9 are in
addition to any other rights and remedies (including other rights of setoff
under applicable law or otherwise) which such Secured Party may have under the
Loan Documents, at law or in equity.
     SECTION 4.10. Guaranty Provisions. Each Borrower acknowledges and agrees
that, whether or not specifically indicated as such in a Loan Document, all
Obligations shall be joint and several Obligations of each individual Borrower,
and in furtherance of such joint and several Obligations, each Borrower hereby
irrevocably guarantees the payment of all Obligations of each other Borrower as
set forth below.
          4.10.1. Guaranty. Each Borrower hereby jointly and severally,
absolutely, unconditionally and irrevocably guarantees the full and punctual
payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, of all Obligations (of each
other Borrower); provided, however, that each Borrower shall only be liable
under this Agreement for the maximum amount of such liability that can be hereby
incurred without rendering this Agreement, as it relates to such Borrower,
voidable under applicable law (including those relating to fraudulent conveyance
or fraudulent transfer), and not for any greater amount. This guaranty
constitutes a guaranty of payment when due and not of collection, and each
Borrower specifically agrees that it shall not be necessary or required that any
Secured Party exercise any right, assert any claim or demand or enforce any
remedy whatsoever against any Borrower or any other Person before or as a
condition to the obligations of such Borrower hereunder.
          4.10.2. Guaranty Absolute, etc. The guaranty agreed to above shall in
all respects be a continuing, absolute, unconditional and irrevocable guaranty
of payment, and shall remain in full force and effect until the Termination
Date. Each Borrower jointly and severally guarantees that the Obligations of
each other Borrower will be paid strictly in accordance with the terms of each
Loan Document under which such Obligations arise, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto. The
liability of each Borrower under this Agreement shall be joint and several,
absolute, unconditional and irrevocable irrespective of (a) any lack of
validity, legality or enforceability of any Loan Document; (b) the failure of
any Secured Party (i) to assert any claim or demand or to enforce any right or
remedy against any Borrower or any other Person (including any other guarantor)
under the provisions of any Loan

67



--------------------------------------------------------------------------------



 



Document or otherwise, or (ii) to exercise any right or remedy against any other
guarantor (including any Borrower) of, or collateral securing, any Obligations;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation; (d) any reduction, limitation, impairment or
termination of any Obligations for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
each Borrower hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, irregularity, compromise, unenforceability of, or any other event or
occurrence affecting, any Obligations or otherwise; (e) any amendment to,
rescission, waiver, or other modification of, or any consent to or departure
from, any of the terms of any Loan Document; (f) any addition, exchange,
release, surrender or non-perfection of any collateral, or any amendment to or
waiver or release or addition of, or consent to or departure from, any other
guaranty held by any Secured Party securing any of the Obligations; or (g) any
other circumstance which might otherwise constitute a defense available to, or a
legal or equitable discharge of, any Borrower, any surety or any guarantor.
          4.10.3. Reinstatement, etc. Each Borrower agrees that its guaranty
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Obligations is
rescinded or must otherwise be restored by any Secured Party, upon the
insolvency, bankruptcy or reorganization of any other Borrower or otherwise, all
as though such payment had not been made.
          4.10.4. Waiver, etc. Each Borrower hereby waives presentment for
payment, demand, protest, notice of dishonor, promptness, diligence, notice of
acceptance and any other notice (other than any notice expressly required in
Article VIII) with respect to any of the Obligations and this Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any other Borrower or any other Person (including any other guarantor) or entity
or any collateral securing the Obligations, as the case may be.
          4.10.5. Postponement of Subrogation, etc. Each Borrower agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Borrower seek or be entitled to seek any contribution or reimbursement from any
Borrower, in respect of any payment made hereunder, under any other Loan
Document or otherwise, until following the Termination Date. Any amount paid to
any Borrower on account of any such subrogation rights prior to the Termination
Date shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Administrative Agent for the benefit
of the Secured Parties in the exact form received by such Borrower (duly
endorsed in favor of the Administrative Agent, if required), to be credited and
applied against the Obligations, whether matured or unmatured, in accordance
with Section 4.8; provided, however, that if (a) any Borrower has made payment
to the Secured Parties of all or any part of the Obligations; and (b) the
Termination Date has occurred; then at such Borrower’s request, the
Administrative Agent (on behalf of the Secured Parties) will, at the expense of
such Borrower, execute and deliver to such Borrower appropriate documents
(without recourse and without representation or warranty) necessary to evidence
the transfer by subrogation to such Borrower of an interest in the Obligations
resulting from such payment. In furtherance of the foregoing, at all times prior
to the Termination Date, each

68



--------------------------------------------------------------------------------



 



Borrower shall refrain from taking any action or commencing any proceeding
against any Borrower (or its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in the respect of
payments made under any Loan Document to any Secured Party.
ARTICLE V
CONDITIONS TO CREDIT EXTENSIONS
     SECTION 5.1. Initial Credit Extension. The obligations of the Lenders and,
if applicable, any Issuer to make the initial Credit Extensions shall be subject
to the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 5.1 to the satisfaction of the Lenders.
          5.1.1. Resolutions, etc. The Administrative Agent shall have received
from each Borrower and each Restricted Subsidiary, (a) recent good standing
certificates and certificates of existence from such Person’s jurisdiction of
organization, and (b) a certificate, dated the Closing Date and with
counterparts for each Lender, duly executed and delivered by such Person’s
secretary or assistant secretary as to:
     (i) resolutions of each such Person’s Board of Directors then in full force
and effect authorizing, to the extent relevant, all aspects of the transactions
contemplated hereby applicable to such Person and the execution, delivery and
performance of each Loan Document to be executed by such Person and the
transactions contemplated hereby and thereby;
     (ii) the incumbency and signatures of those of its officers authorized to
act with respect to each Loan Document to be executed by such Person (each an
“Authorized Officer”); and
     (iii) the completeness, accuracy, full force and validity of each Organic
Document of such Person and copies thereof;
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the secretary or assistant secretary of
any such Person canceling or amending the prior certificate of such Person.
          5.1.2. Intercreditor Agreement. The Administrative Agent shall have
received executed counterparts of the Intercreditor Agreement, dated as of the
Closing Date, in each case duly executed and delivered by all parties thereto
and in form and substance reasonably satisfactory to the Administrative Agent.
          5.1.3. Closing Date Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, the Closing Date Certificate, dated
the Closing Date and duly executed and delivered by an Authorized Officer of
each Borrower, in which certificate each Borrower shall agree and acknowledge
that the statements made therein shall be deemed to be representations and
warranties of such Borrower as of such date, and, at the time the certificate is
delivered, such statements shall in fact be true and correct in all material
respects.

69



--------------------------------------------------------------------------------



 



All documents and agreements required to be appended to the Closing Date
Certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent.
          5.1.4. Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, a Revolving
Credit Note and, if applicable, a Swing Line Note, in the amount of each such
Lender’s Revolving Credit Commitment and, if applicable, the Swing Line Loan
Commitment Amount, each such Note having been duly executed and delivered by an
Authorized Officer of each Borrower.
          5.1.5. Minimum Opening Liquidity Amount. The Administrative Agent
shall have received evidence satisfactory to it (including a certificate and
supporting calculations from the chief financial officer of the Company) that
after giving effect to all Credit Extensions to be made on the Closing Date and
the issuance of the Senior Secured Notes, the sum of (a) the amount of Excess
Availability, plus, (b) the amount of cash on hand on the Closing Date (after
giving effect to the transactions contemplated herein), is greater than or equal
to $50,000,000.
          5.1.6. Closing; Fees; Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of each Lender, as the
case may be, all fees, costs and expenses due and payable pursuant to
Section 3.3 and Section 10.3.
          5.1.7. Borrowing Base Certificate. The Administrative Agent shall have
received, with copies for each Lender, an initial Borrowing Base Certificate,
dated the Closing Date, in respect of Eligible Accounts and Eligible Inventory
as of February 28, 2007, duly executed by the chief financial or accounting
Authorized Officer, or the Treasurer or Assistant Treasurer of the Company,
showing that the Borrowing Base Amount (after taking into account the initial
Credit Extensions to be made on the Closing Date and the issuance of the Senior
Secured Notes and based on the Borrowing Base Amount as of February 28, 2007) is
greater than or equal to $50,000,000.
          5.1.8. Opinions of Counsel. The Administrative Agent shall have
received opinions, dated the Closing Date and addressed to the Administrative
Agent and all Lenders, from (a) Akin Gump Strauss Hauer & Feld LLP, counsel to
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and (b) the General Counsel to the Company, in form and
substance reasonably satisfactory to the Administrative Agent.
          5.1.9. U.C.C. and Other Searches. The Administrative Agent shall have
received the results of U.C.C.-1 searches conducted in the jurisdictions in
which the Borrowers and the Restricted Subsidiaries of the Borrowers are
organized, which searches shall reflect the absence of Liens, other than
Permitted Liens and Liens for which the Administrative Agent has received
terminations and releases in form and substance reasonably satisfactory to it.
          5.1.10. Pledge Agreements. The Administrative Agent shall have
received, with counterparts for each Lender, executed counterparts of a Pledge
Agreement from the Borrowers or each of them, dated as of the date hereof, duly
executed and delivered by an Authorized Officer of each Borrower party thereto,
together with certificates evidencing all of the issued and outstanding Capital
Securities of any Restricted Subsidiary (other than a Foreign

70



--------------------------------------------------------------------------------



 



Subsidiary) owned by each Borrower, which certificate, in each case, shall be
accompanied by undated instruments of transfer duly executed in blank.
          5.1.11. Security Agreements, etc. The Administrative Agent shall have
received, with counterparts for each Lender, executed counterparts of a Security
Agreement from the Borrowers or each of them, dated as of the date hereof, duly
executed by an Authorized Officer of each Borrower party thereto, together with
any promissory notes or other instruments or chattel paper to be delivered to
any Secured Party pursuant to the terms thereof.
          5.1.12. Lien Terminations and Releases. The Administrative Agent shall
have received executed original copies of all terminations, releases and other
documentation deemed necessary or appropriate by the Lenders to evidence the
termination and release of all Liens (other than Permitted Liens) of any Person
in the Properties of the Borrowers or any Restricted Subsidiaries of any
Borrowers, including U.C.C.-3 termination statements.
          5.1.13. Controlled Deposit Accounts. The Borrowers and the Restricted
Subsidiaries of the Borrowers shall have established the Controlled Deposit
Accounts with Approved Depository Banks as required pursuant to Section 3.1.3,
Section 7.1.9 and Section 7.2.18 and each such Approved Depository Bank shall
have entered into a Control Agreement with the Administrative Agent and each
relevant Borrower or Restricted Subsidiary.
          5.1.14. Perfection Certificate. The Administrative Agent shall have
received the Perfection Certificate, dated as of the Closing Date, duly executed
and delivered by an Authorized Officer of each Borrower.
          5.1.15. Senior Secured Note Documents. The Administrative Agent shall
have received fully executed copies of each Senior Secured Note Document,
certified to be true, correct and complete by an Authorized Officer of the
Company and such Senior Secured Note Documents shall be in form and substance
satisfactory to the Lenders, and the Administrative Agent shall have received
evidence satisfactory to it that, on or before the Closing Date, the Company
shall have received not less than $125,000,000 or more than $150,000,000 in
gross proceeds from the issuance of the Senior Secured Notes.
          5.1.16. Existing Senior Secured Notes. The Administrative Agent shall
have received evidence satisfactory to it that, substantially concurrently with
the Company’s receipt of the proceeds from the issuance of the Senior Secured
Notes, (i) the Company will repay or repurchase and thereupon caused to be
cancelled such aggregate principal amount of Existing Senior Secured Notes that,
immediately after giving effect to such repayment or repurchase and
cancellation, the aggregate outstanding principal amount of the Existing Senior
Secured Notes is not more than $50,000,000 (the aggregate unpaid amount of
Existing Senior Secured Notes after such repayment or repurchase and
cancellation being the “Unpaid Amount”), and (ii) for any Existing Senior
Secured Notes not so repaid or repurchased concurrently with the issuance of the
Senior Secured Notes, the Company has deposited in trust with the trustee under
the Existing Indenture, in a manner reasonably satisfactory to the
Administrative Agent, an amount not less than the Unpaid Amount for purposes of
the redemption on a date no more than 31 days thereafter of all such Existing
Senior Secured Notes.

71



--------------------------------------------------------------------------------



 



          5.1.17. No Material Adverse Change. The Administrative Agent shall
have received evidence reasonably satisfactory to it that there shall have been
no material adverse change in the financial condition of any of the Borrowers
since December 31, 2006.
          5.1.18. Required Consents and Approvals. All required consents and
approvals shall have been obtained and be in full force and effect with respect
to the execution and delivery of this Agreement and the other Loan Documents and
the transactions contemplated herein.
          5.1.19. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Borrower shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel and the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.
     SECTION 5.2. All Credit Extensions. The obligation of each Lender and any
Issuer to make any Credit Extension (including the initial Credit Extensions)
shall be subject to the satisfaction of each of the conditions precedent set
forth below.
          5.2.1. Compliance With Warranties; No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness; without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:
     (a) the representations and warranties set forth in this Agreement and each
other Loan Document shall, in each case, be true and correct in all material
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);
     (b) the sum of the aggregate outstanding principal amount of all Revolving
Credit Loans and Swing Line Loans, together with the aggregate amount of all
Letter of Credit Obligations, do not exceed the then applicable Maximum Loan
Amount;
     (c) the Borrowers are in compliance with Section 7.2.6; and
     (d) no Default shall have then occurred and be continuing.
          5.2.2. Credit Extension Request, etc. Subject to Section 2.3.1 and
Section 2.3.2, the Administrative Agent shall have received a Borrowing Request
if Loans are being requested, or an Issuance Request if a Letter of Credit is
being requested or extended. Each of the delivery of a Borrowing Request or
Issuance Request and the acceptance by any Borrower of the proceeds of such
Credit Extension shall constitute a representation and warranty by each Borrower
that on the date of such Credit Extension (both immediately before and after
giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.1 are true and correct in all
material respects.

72



--------------------------------------------------------------------------------



 



          5.2.3. Borrowing Base Certificate. The Administrative Agent shall have
received the timely delivery of the most recent Borrowing Base Certificate
required to be delivered hereunder and Administrative Agent shall have received
such further information regarding changes since the date of such Borrowing Base
Certificate or matters not referred to therein as Administrative Agent shall
deem necessary (including updated collateral as required under Section 7.1.1(j)
or as otherwise deemed necessary by the Administrative Agent) to determine
whether the requested Borrowing will result in a Default, cause the aggregate
amount of outstanding Credit Extensions (including any unpaid and outstanding
Reimbursement Obligations) to exceed the Maximum Loan Amount, or to otherwise
determine if the then applicable Borrowing Base Amount is sufficient to support
the requested Borrowing.
          5.2.4. Payment of Fees. The Borrowers shall have paid to
Administrative Agent the then unpaid balance of all fees then due and payable
under and pursuant to this Agreement.
          5.2.5. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Borrower shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel and the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Secured Parties to enter into this Agreement and the
other Loan Documents and to make Credit Extensions hereunder, each Borrower
represents and warrants to each Secured Party as set forth in this Article VI.
     SECTION 6.1. Organization, etc. Each of the Borrowers and each of their
respective Restricted Subsidiaries is validly organized and existing and in good
standing under the laws of the state or jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification (except where the failure to be so qualified and in good
standing as a foreign entity could not reasonably be expected to have a Material
Adverse Effect), and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
Obligations under each Loan Document to which it is a party (except for failures
to hold such governmental licenses, permits and other approvals which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect) and to own and hold under lease its material property
and to conduct its business substantially as currently conducted by it.
     SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Borrower of this Agreement and by each Borrower
and each Restricted Subsidiary of each other Loan Document to which it is a
party, are in each case within each such Person’s powers, have been duly
authorized by all necessary corporate (or other equivalent) action, and do not:

73



--------------------------------------------------------------------------------



 



     (a) contravene any (i) Organic Documents of such Person, (ii) material
agreement or indenture (including the Indenture) binding on or affecting such
Person, (iii) court decree or order binding on or affecting such Person or
(iv) law or governmental regulation binding on or affecting such Person; or
     (b) result in, or require the creation or imposition of, any Lien on any of
such Person’s Properties (except as contemplated by the Loan Documents or as
otherwise permitted by this Agreement).
     SECTION 6.3. Government Approval; Regulation, etc. No material
authorization or material approval or other action by, and no material notice to
or material filing with, any Governmental Authority or regulatory body or other
Person (other than those that have been, or on the Closing Date will be, duly
obtained or made and which are, or on the Closing Date will be, in full force
and effect) is required for the due execution, delivery or performance by any
Borrower or any Restricted Subsidiary of any Loan Document to which it is a
party. No Borrower and no Subsidiary of a Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 6.4. Validity, etc. Each Loan Document has been duly executed and
delivered by the applicable Borrower and/or Restricted Subsidiary of a Borrower
party thereto. Each Loan Document is a legal, valid and binding obligation of
each Borrower and each Restricted Subsidiary party thereto, enforceable against
each such Borrower and each such Restricted Subsidiary in accordance with its
terms (except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).
     SECTION 6.5. Financial Information. The financial statements of the
Borrowers and their Subsidiaries furnished to the Administrative Agent and each
Lender pursuant to Section 7.1.1 of the Existing Credit Agreement have been
prepared in accordance with GAAP consistently applied (except as may be
indicated in the notes thereto), and present fairly subject, in the case of
unqualified financial statements and other unaudited financial information, to
normal recurring audit adjustments, the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. All balance sheets, all statements of
operations, shareholders’ equity and cash flow and all other financial
information of each of the Borrowers and their Subsidiaries furnished pursuant
to Section 7.1.1 have been, and will for periods following the Closing Date, be
prepared in accordance with GAAP consistently applied (except as may be
indicated in the notes thereto), and do or will present fairly subject, in the
case of unqualified financial statements and other unaudited financial
information, to normal recurring audit adjustments, the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.
     SECTION 6.6. No Material Adverse Change. Since December 31, 2006, and
except as described in the SEC Documents, there has been no material adverse
change in the financial condition, results of operations, assets, business,
properties or prospects of the Borrowers or their Subsidiaries, taken as a
whole.

74



--------------------------------------------------------------------------------



 



     SECTION 6.7. Litigation; Labor Controversies, etc. There is no pending or,
to the knowledge of the Borrowers, threatened litigation, action, proceeding or
labor controversy, except as described in the SEC Documents:
     (a) affecting the Borrowers or any Subsidiary of the Borrowers, or any of
their respective properties, businesses, assets or revenues, which could
reasonably be expected to have a Material Adverse Effect, and no adverse
development has occurred in any labor controversy, litigation, arbitration or
governmental investigation or proceeding which could reasonably be expected to
have a Material Adverse Effect; or
     (b) which purports to affect the legality, validity or enforceability of
any Loan Document.
     SECTION 6.8. Subsidiaries. There are no Subsidiaries of the Borrowers
except those Subsidiaries (a) which are identified in Item 6.8 of the Disclosure
Schedule or (b) which are permitted to have been organized or acquired in
accordance with 7.2.4 and which are in compliance with the provisions of
Section 7.1.8 and Section 7.1.12. None of the Foreign Subsidiaries of the
Borrowers own any material assets or have any material liabilities. As of the
Closing Date, the Company has no Unrestricted Subsidiaries.
     SECTION 6.9. Ownership of Properties. Each Borrower and each of their
Restricted Subsidiaries owns (a) in the case of owned real property, good and
indefeasible fee title to, and (b) in the case of owned personal property, good
and valid title to, or, in the case of leased real or personal property, valid
and enforceable leasehold interests (as the case may be) in, all of its
Properties, free and clear in each case of all Liens or claims, except for
Permitted Liens.
     SECTION 6.10. Taxes. Each Borrower and each of their Subsidiaries has filed
all tax returns and reports required by any Governmental Authority to have been
filed by it and has paid all Taxes and other governmental charges levied upon
any of them or upon any of their respective Properties or income which are due
and payable, including interest and penalties, except where the failure to pay
or file, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and except such Taxes and other governmental
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
     SECTION 6.11. Pension Plans. During the twelve consecutive month period
prior to the Closing Date and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan other than a
standard termination under Section 4041(b) of ERISA, and no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could reasonably be expected to
result in the incurrence by the Borrowers or any member of the Controlled Group
of any liability, fine or penalty which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     SECTION 6.12. Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule or the SEC Documents:

75



--------------------------------------------------------------------------------



 



     (a) all facilities and property (including underlying groundwater) owned or
leased by the Borrowers or any of their Subsidiaries has been, and continues to
be, owned or leased by the Borrowers and the Subsidiaries in compliance with all
Environmental Laws except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
     (b) there have been no past, and there are no pending or (to the knowledge
of the Borrowers) threatened (i) claims, complaints, notices or requests for
information received by any Borrower or any of their Subsidiaries with respect
to any alleged violation of any Environmental Law, or (ii) complaints, notices
or inquiries to the Borrowers or any of their Subsidiaries regarding potential
liability under any Environmental Law which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;
     (c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by the Borrowers or any of their
Subsidiaries that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
     (d) the Borrowers and each of their Subsidiaries has been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters, except where the failure to do
so could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;
     (e) no property now or previously owned or leased by the Borrowers or any
of their Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar State list of sites requiring investigation or
clean-up which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Borrowers or any of their Subsidiaries that, individually or in
the aggregate, have had, or could reasonably be expected to have, a Material
Adverse Effect;
     (g) neither the Borrowers nor any of their Subsidiaries has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar State list
or which is the subject of federal, State or local enforcement actions or other
investigations which may lead to material claims against the Borrowers or any of
their Subsidiaries for any remedial work, damage to natural resources or
personal injury, including claims under CERCLA which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
     (h) there are no polychlorinated biphenyls or friable asbestos present at
any property now or previously owned or leased by the Borrowers or any of their
Subsidiaries

76



--------------------------------------------------------------------------------



 



that, individually or in the aggregate, have had, or could reasonably be
expected to have, a Material Adverse Effect; and
     (i) no conditions exist at, on or under any property now or previously
owned or leased by the Borrowers or any of their Subsidiaries which, with the
passage of time, or the giving of notice or both, could reasonably be expected
to give rise to material or contingent liability under any Environmental Law
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     SECTION 6.13. Accuracy of Information.
     (a) None of the factual information heretofore or contemporaneously
furnished in writing to any Secured Party by or on behalf of any Borrower or any
Subsidiary of any Borrower in connection with any Loan Document or any
transaction contemplated hereby contains any untrue statement of a material
fact, or omits to state any material fact necessary to make any information
therein, in the light of the circumstances under which it was made, not
misleading, and no other factual information hereafter furnished in connection
with any Loan Document by or on behalf of any Borrower or any Subsidiary of any
Borrower to any Secured Party will contain any untrue statement of a material
fact or will omit to state any material fact necessary to make any information
therein, in light of the circumstances under which it was made, not misleading
on the date as of which such information is dated or certified, provided that,
with respect to projected financial information otherwise referred to in this
Section 6.13, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     (b) All written information prepared by any consultant or professional
advisor on behalf of any Borrower or any Subsidiary of any Borrower which was
furnished to the Administrative Agent or any Lender in connection with the
preparation, execution and delivery of this Agreement has been reviewed by the
Borrowers, and nothing has come to the attention of the Borrowers in the context
of such review which would lead them to believe that such information (or the
assumptions on which such information is based) is not, taken as a whole, true
and correct in all material respects or that such information therein, taken as
a whole, omits to state any material fact necessary to make such information, in
the light of the circumstances under which it was made, not misleading in any
material respect.
     (c) Insofar as the Projections or any of the information described above
includes assumptions, estimates, projections or opinions, the Borrowers have
reviewed such matters and nothing has come to the attention of the Borrowers in
the context of such review which would lead them to believe that such
assumptions, estimates, projections or opinions omit to state any material fact
necessary to make such assumptions, estimates, projections or opinions
reasonable and not misleading in any material respect. All projections and
estimates have been prepared in good faith on the basis of reasonable
assumptions.

77



--------------------------------------------------------------------------------



 



     SECTION 6.14. Regulations U and X. No Borrower or Subsidiary of a Borrower
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Credit Extensions will be used to
purchase or carry margin stock or otherwise for a purpose which violates, or
would be inconsistent with, F.R.S. Board Regulation U or Regulation X. Terms for
which meanings are provided in F.R.S. Board Regulation U or Regulation X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section 6.14 with such meanings.
     SECTION 6.15. Solvency. The Borrowers taken as a whole are, and each
Borrower individually is, Solvent.
     SECTION 6.16. Intellectual Property Collateral. With respect to any
Intellectual Property Collateral owned by the Borrowers or any of their
Subsidiaries, the loss, impairment or infringement of which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect:
     (a) such Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part;
     (b) such Intellectual Property Collateral is valid and enforceable;
     (c) the Borrowers and their Restricted Subsidiaries have made all necessary
filings and recordations to protect their respective interests in such
Intellectual Property Collateral, including (if permissible) recordations of all
such interests in the Intellectual Property Collateral in the United States
Patent and Trademark Office and/or the United States Copyright Office;
     (d) the Borrowers and their Restricted Subsidiaries are the owners of their
respective unencumbered right, title and interest in and to such Intellectual
Property Collateral (except for Liens created under the Loan Documents and
Permitted Liens and except for rights of licensees under licenses of such
Intellectual Property Collateral in the ordinary course of business) and, to the
knowledge of the Borrowers, no claim has been made that the use of such
Intellectual Property Collateral does or may violate the asserted rights of any
third party except for claims that could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect; and
     (e) the Borrowers and their Restricted Subsidiaries have performed all acts
and have paid all required fees and taxes required to maintain the registrations
and applications for any such Intellectual Property Collateral that is material
or necessary to the business of any Borrower or any of their Restricted
Subsidiaries.
     SECTION 6.17. Ownership of Stock. The Company owns (directly or indirectly)
free and clear of all Liens (other than the Liens securing the Obligations) 100%
of the outstanding Capital Securities (whether voting or non-voting) of each
other Borrower and each Restricted Subsidiary of each other Borrower, in each
case on a fully diluted basis. There are no outstanding options, warrants or
convertible securities with respect to the Capital Securities of any Borrower
(other than the Company) or any Restricted Subsidiary of any Borrower.

78



--------------------------------------------------------------------------------



 



     SECTION 6.18. Material Contracts. There are no Material Contracts other
than the agreements listed in Item 6.18 of the Disclosure Schedule, as the same
may be updated by the Company from time to time pursuant to Section 7.1.1(c).
ARTICLE VII
COVENANTS
     SECTION 7.1. Affirmative Covenants. Until the Termination Date, each
Borrower agrees that it will, and will cause each of its Restricted Subsidiaries
to, comply at all times with each of the following covenants set forth below.
          7.1.1. Financial Information; Reports; Notices, etc. The Borrowers
will furnish or cause to be furnished to the Administrative Agent and each
Lender copies of the following financial statements, reports, notices and
information:
     (a) (i) as soon as available and in any event within fifty (50) days after
the end of each of the first three Fiscal Quarters of each calendar year, an
unaudited consolidated and consolidating balance sheet of the Borrowers and
their Subsidiaries as of the end of such Fiscal Quarter and consolidated and
consolidating statements of income and cash flow of the Borrowers and their
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous calendar year and ending with the end of such Fiscal Quarter, and
including (in each case), in comparative form the figures for the corresponding
Fiscal Quarter in, and year to date portion of, the immediately preceding
calendar year, certified as complete and correct by the chief financial or
accounting Authorized Officer of the Company or the Treasurer or any Assistant
Treasurer of the Company and (ii) as soon as available and in any event within
thirty (30) days after the end of each calendar month (starting with the
calendar month ended March 31, 2007), a copy of the consolidated and
consolidating balance sheet of the Borrowers and their Subsidiaries as of the
end of such calendar month, and the related consolidated and consolidating
statements of income and cash flow of the Borrowers and their Subsidiaries for
such calendar month and for the period commencing at the end of the previous
calendar year and ending with the end of such calendar month, and, in each case
the consolidated balance sheet and statements of income and cash flow shall set
forth in comparative form (x) the figures for the same period from the
Projections and (y) monthly accounting periods ending in the immediately
preceding calendar year and certified by the chief financial or chief accounting
Authorized Officer of the Company or the Treasurer or any Assistant Treasurer of
the Company;
     (b) as soon as available and in any event within ninety (90) days after the
end of each calendar year (starting with the calendar year ending December 31,
2007), a copy of the consolidated and unaudited consolidating balance sheet of
the Borrowers and their Subsidiaries, and the related consolidated and
consolidating statements of income and cash flow of the Borrowers and such
Subsidiaries for such calendar year, setting forth in comparative form the
figures for the immediately preceding calendar year, audited (without any
Impermissible Qualification) by independent public accountants of recognized
national standing and stating that such consolidated financial statements
present fairly the consolidated financial condition as of the end of such
calendar year, and

79



--------------------------------------------------------------------------------



 



the consolidated results of operations and cash flows for such calendar year, of
the Borrowers and their Subsidiaries in accordance with GAAP, applied on a
consistent basis; provided, however that any consolidating statements delivered
pursuant to this clause shall be unaudited;
     (c) as soon as available and in any event within fifteen (15) days after
the end of each calendar month, together with an updated Item 6.18 of the
Disclosure Schedule, together with copies of any such new Material Contracts (if
necessary), a Borrowing Base Certificate dated and reflecting amounts as of the
close of business on the last day of such calendar month, together with
supporting documentation for any and all BP Accounts included within such
Borrowing Base Certificate (which supporting documentation shall be in form and
scope reasonably satisfactory to the Administrative Agent); provided, however,
that, notwithstanding anything to the contrary contained herein, during any
period in which Excess Availability is less than $15,000,000, (i) the Borrowers
will deliver, in addition to the foregoing monthly Borrowing Base Certificate,
no less frequently than the last Business Day of each calendar week, a Borrowing
Base Certificate dated and reflecting amounts as of the close of business on the
last day of the preceding calendar week (provided that such weekly Borrowing
Base Certificate shall be calculated based on a methodology agreed upon between
the Company and the Administrative Agent) and (ii) the Administrative Agent
shall have the right in its discretion to require the Company to change the
frequency of delivery of Borrowing Base Certificates;
     (d) as soon as possible and in any event within three (3) Business Days
after any Borrower obtains knowledge of the occurrence of a Default, a statement
of an Authorized Officer of the Company setting forth details of such Default
and the action which the Borrowers or any of them have taken and/or propose to
take with respect thereto;
     (e) as soon as possible and in any event within three (3) Business Days
after the Borrowers obtain knowledge of (i) the occurrence of any adverse
development with respect to any litigation, arbitration action, governmental
investigation or proceeding or labor controversy or (ii) the commencement of any
litigation, action, proceeding or labor controversy, in either of such cases
which could reasonably be expected to have a Material Adverse Effect, notice
thereof and, to the extent the Administrative Agent requests, copies of all
documentation relating thereto;
     (f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Borrower or any
Subsidiary of any Borrower files with the SEC or any national securities
exchange;
     (g) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan other than a standard termination under
4041(b) of ERISA, (ii) the failure to make a required contribution to any
Pension Plan if such failure is sufficient to give rise to a Lien under Section
302(f) of ERISA, (iii) the taking of any action with respect to a Pension Plan
which could result in the requirement that any Borrower or any Restricted
Subsidiary furnish a bond or other security to the PBGC or

80



--------------------------------------------------------------------------------



 



such Pension Plan, or (iv) the occurrence of any event with respect to any
Pension Plan which could result in the incurrence by any Borrower or any
Restricted Subsidiary of any material liability, fine or penalty, notice thereof
and copies of all documentation relating thereto;
     (h) promptly upon receipt thereof, copies of all “management letters”
submitted to the Borrowers or any Subsidiary of any Borrower by the independent
public accountants referred to in clause (b) of this Section 7.1.1 in connection
with each audit made by such accountants;
     (i) promptly following the mailing or receipt of any notice or report
delivered under the terms of the Senior Secured Note Documents, copies of such
notice or report;
     (j) as of such dates as are designated by the Administrative Agent, the
Borrowers shall make available to the Administrative Agent all information as is
necessary for the Administrative Agent or a designee thereof to prepare a
collateral report with respect to the Eligible Accounts and Eligible Inventory
components included in the Borrowing Base Amount and such other information or
materials as the Administrative Agent shall make the scope of such examination,
and the Borrowers shall pay all reasonable travel and other out of pocket costs
incurred by the Administrative Agent or its affiliates with respect to such
collateral reports;
     (k) a summary of the insurance coverages of the Borrowers and their
Restricted Subsidiaries in form and substance reasonably satisfactory to the
Administrative Agent; upon renewal of any such insurance policy, a copy of an
insurance certificate summarizing the terms of such policy; and upon request of
the Administrative Agent, copies of the applicable policies;
     (l) such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request;
     (m) on or before the date which is thirty (30) days prior to the
commencement of each calendar year of the Company, updated projections
(including balance sheets, income statements and statements of cash flows) for
each month occurring during the succeeding twelve-month period (the
“Projections”);
     (n) promptly upon the occurrence thereof (and in any event within three
(3) Business Days), notice of (i) any amendment or replacement of any Material
Contract on terms or conditions which are, in the aggregate, less favorable to
the Borrowers in any material respect than the terms and conditions existing
with respect to such Material Contract prior to such amendment or replacement,
(ii) any termination of any Material Contract, (iii) any Material Adverse Effect
or (iv) any plans to shut down, or cease production from, any facility at the
Texas City Facility (excluding normal recurring shutdowns for maintenance
purposes or any other shutdown that is not expected to last more than thirty
(30) consecutive days); and
     (o) if the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
clauses (a)

81



--------------------------------------------------------------------------------



 



and (b) of this Section 7.1.1 will include a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto, of
the financial condition and results of operations of the Company and its
Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Company; provided that the
requirements of this clause (o) shall not apply if the Company’s reports filed
with the SEC contain in all material respects the information required in this
paragraph.
          7.1.2. Maintenance of Existence; Compliance With Laws, etc. Each of
the Borrowers will, and will cause each of its Restricted Subsidiaries to,
     (a) except as otherwise permitted by Section 7.2.9, preserve and maintain
its legal existence; and
     (b) comply in all material respects with all applicable laws, rules,
regulations and orders, including the payment (before the same become
delinquent), of all Taxes and governmental charges imposed upon any of the
Borrowers or any of their Subsidiaries or upon their Properties, except for the
payment of any Taxes or governmental charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
applicable Borrower or Subsidiary; provided, however, that the failure of any
Borrower or any Restricted Subsidiary to cause any Unrestricted Subsidiary to
comply with this clause (b) shall only be a breach of this clause (b) if such
failure could reasonably be expected to have a Material Adverse Effect.
          7.1.3. Maintenance of Properties. Each of the Borrowers will, and will
cause each of their Restricted Subsidiaries to, maintain, preserve, protect and
keep its and their respective Properties in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary repairs,
renewals and replacements so that the business carried on by the Borrowers and
their Restricted Subsidiaries may be properly conducted at all times, unless the
Borrowers have determined in good faith that the continued maintenance of such
Property is no longer economically desirable (provided that any such
determination with respect to any Property material to the operations of any
Borrower or any Restricted Subsidiary of any Borrower shall be made only after
consultation with the Administrative Agent).
          7.1.4. Insurance. Each of the Borrowers will, and will cause each of
their Restricted Subsidiaries to:
     (a) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Borrowers and their
Restricted Subsidiaries; and
     (b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

82



--------------------------------------------------------------------------------



 



Without limiting the foregoing, all insurance policies required pursuant to this
Section 7.1.4 for the Borrowers and their Restricted Subsidiaries shall (i) list
the Administrative Agent on behalf of the applicable Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without 30 days’ prior written notice
to the Administrative Agent (provided that the Borrowers shall have five
(5) Business Days after notice from the Administrative Agent to correct any
insurance policy delivered to the Administrative Agent which does not comply
with this clause (i)), and (ii) be in addition to any requirements to maintain
specific types of insurance contained in the other Loan Documents.
          7.1.5. Books and Records. Each of the Borrowers will, and will cause
each of their Subsidiaries to, keep books and records in accordance with GAAP
which accurately reflect all of its business affairs and transactions and permit
each Secured Party or any of their respective representatives, at reasonable
times and intervals upon reasonable notice to the Company, to visit the offices
of each Borrower to discuss such Borrower’s financial matters with its officers
and employees, and its independent public accountants (and each Borrower hereby
authorizes such independent public accountant to discuss the financial matters
of the Borrowers and the Restricted Subsidiaries of the Borrowers with each
Secured Party or their representatives whether or not any representative of such
Person is present) and to examine (and photocopy extracts from) any of its books
and records. The Borrowers shall jointly and severally pay any fees of such
independent public accountant incurred in connection with the Administrative
Agent’s exercise of its rights pursuant to this Section 7.1.5 at any time and
any other Secured Party’s exercise of their rights pursuant to this
Section 7.1.5 if a Default has occurred and is continuing.
          7.1.6. Post-Closing Requirements. The Borrowers will satisfy the
requirements set forth on Schedule VI on or before the date specified for such
requirement or such later date to be determined by the Administrative Agent.
          7.1.7. Use of Proceeds. Each Borrower will apply the proceeds of
Credit Extensions for working capital and general corporate purposes of the
Borrowers consistent with this Agreement and for issuing Letters of Credit for
the account of the Borrowers.
          7.1.8. Borrowers; Security; etc. Each Borrower will, and will cause
each Restricted Subsidiary that is not a Foreign Subsidiary to, execute any
documents, financing statements, agreements and/or instruments, and take all
further action (including filing financing statements) that may be required
under applicable law, or that the Administrative Agent may reasonably request,
in order to effectuate the transactions contemplated by the Loan Documents and
in order to grant, preserve, protect and perfect the validity and first priority
of the security interests created or intended to be created by the Loan
Documents (subject to Permitted Liens). Each Borrower will cause any
subsequently acquired or created Restricted Subsidiary, that is not a Foreign
Subsidiary, to become a party to this Agreement, as a “Borrower” hereunder, and
to execute and deliver to the Administrative Agent a Joinder Agreement and each
other applicable Loan Document (including a supplement to the applicable
Security Agreement) in favor of the Secured Parties. In addition, from time to
time, the Borrowers will, at their cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to any now existing or hereinafter
created or acquired

83



--------------------------------------------------------------------------------



 



Collateral, it being understood that it is the intent of the Secured Parties
that the Obligations shall be secured by all Collateral owned by any Borrower
and any Restricted Subsidiary of any Borrower, other than any Foreign
Subsidiaries. Such security interests and Liens will be created under the Loan
Documents in form and substance satisfactory to the Administrative Agent, and
each Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and/or documents (including legal opinions, and lien searches) as
the Administrative Agent shall reasonably request to evidence compliance with
this Section 7.1.8.
          7.1.9. Controlled Deposit Accounts. Each applicable Borrower shall
provide instructions to the appropriate Person as often as necessary to ensure
that any and all Receipts of the Borrowers and the Restricted Subsidiaries
(other than any Foreign Subsidiary) are deposited into Controlled Deposit
Accounts; and no Borrower shall close or transfer any Controlled Deposit
Account, or, except as otherwise permitted in Section 7.2.18, open any new
deposit account (a) with any financial institution other than an Approved
Depository Bank, (b) without the prior written consent of the Administrative
Agent and (c) without causing the bank where such Controlled Deposit Account or
new deposit account has been opened to be subject to a Control Agreement.
          7.1.10. Environmental Covenant. Each Borrower will, and will cause
each of its Subsidiaries to,
     (a) use and operate all of its facilities and Properties in compliance in
all material respects with all Environmental Laws, keep (and, when applicable,
obtain in a timely manner) all necessary material permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance in all material respects therewith,
and handle all Hazardous Materials (including the disposition and storing
thereof) in compliance with all applicable Environmental Laws which in the good
faith judgment of the Company are of a material nature, except in each case
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect;
     (b) promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries from third
parties relating to Releases of Hazardous Materials from its facilities and
Properties or compliance with Environmental Laws which in the good faith
judgment of the Company are of a material nature and which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
and
     (c) provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 7.1.10.
          7.1.11. As to Intellectual Property Collateral. No Borrower shall, nor
shall any Borrower permit any of its Restricted Subsidiaries to, except in the
exercise of its reasonable business judgment, do any act, or omit to do any act,
whereby any item of material Intellectual Property Collateral may lapse or
become abandoned or dedicated to the public or unenforceable other than upon the
natural expiration of protective periods under applicable law. In addition, each
of the Borrowers shall, and shall cause each of their Restricted Subsidiaries
to:

84



--------------------------------------------------------------------------------



 



     (a) notify the Administrative Agent as soon as practicable if it knows that
any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable (other than upon the
natural expiration of protective periods under applicable law), or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office) regarding the ownership
by any Borrower or any Restricted Subsidiary of any material item of the
Intellectual Properly Collateral or any Borrower’s or any of its Restricted
Subsidiaries’ right to register the same or to keep and maintain and enforce the
same;
     (b) except for any Foreign Subsidiary, not file any application for the
registration of any Intellectual Property Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, unless it
promptly informs the Administrative Agent, and upon request of the
Administrative Agent, executes and delivers any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in such Intellectual
Property Collateral and the goodwill and general intangibles of any Borrower or
any Restricted Subsidiary (other than any Foreign Subsidiary) relating thereto
or represented thereby.
     (c) unless it is otherwise determined in the exercise of their reasonable
business judgment, take all necessary steps, including in any proceeding before
the United States Patent and Trademark Office or the United States Copyright
Office, to maintain and pursue any application (and to obtain the relevant
registration) filed with respect to, and to maintain any registration of, any
material item of the Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clause (a) or (b) of this Section 7.1.11).
          7.1.12. Designation of Restricted and Unrestricted Subsidiaries.
     (a) The Board of Directors of the Company may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if (i) no Default has occurred that
is continuing and (ii) that designation would not otherwise breach this
Agreement, the Indenture or cause a Default. If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate Fair Market Value (as
defined in the Indenture) of all outstanding Investments (other than Investments
consisting of Non-Facility Assets) owned by the Company and its Restricted
Subsidiaries in the Subsidiary designated as an Unrestricted Subsidiary will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Investments under clause (k) and/or clause (n)
of Section 7.2.4 hereof (without duplication of any previous reductions in any
“basket” in Section 7.2.4 as a result of such Investment). That designation will
only be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of

85



--------------------------------------------------------------------------------



 



Directors of the Company may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if that redesignation would not cause a Default.
     (b) Any designation of a Subsidiary of the Company as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the Board of
Directors of the Company giving effect to such designation and an officers’
certificate certifying that such designation complied with the definition of
Unrestricted Subsidiary, the preceding conditions and was permitted by
Section 7.2.4. If, at any time, any Unrestricted Subsidiary would fail to meet
the preceding requirements as an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Company as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 7.2.2, the Company will
be in breach of such covenant, and thereby an Event of Default under
Section 8.1.3 shall occur. The Board of Directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence by a Restricted
Subsidiary of the Company of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will be permitted only if (1) such Indebtedness
is permitted under Section 7.2.2; and (2) no Default or Event of Default would
be in existence following such designation.
     (c) Upon any designation of any Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with Sections 7.1.12(a) and (b) above,
(i) automatically and without any further action by the Administrative Agent or
any other Person, such former Restricted Subsidiary shall be discharged and
released from any of its Obligations as, and shall no longer be, a Borrower
hereunder; (ii) any Liens of the Secured Parties on any assets of, or on any
Capital Stock of, such Restricted Subsidiary will, automatically and without any
further action by the Administrative Agent or any other Person, be released,
terminated and discharged; and (iii) the Administrative Agent, on behalf of all
Secured Parties, will promptly, upon the request and at the expense of the
Company, execute and deliver such documents and instruments as the Company may
reasonably request to evidence and effect the matters specified in clauses
(i) and (ii).
     SECTION 7.2. Negative Covenants. Until the Termination Date, each Borrower
covenants and agrees with each Lender, each Issuer and the Administrative Agent
that each Borrower will, and will cause each of its Restricted Subsidiaries to,
perform or cause to be performed the obligations set forth below.
          7.2.1. Business Activities. No Borrower will, nor will any Borrower
permit any of its Restricted Subsidiaries to, engage in any business activity
except those business activities engaged in on the Closing Date and business
activities reasonably related or incidental thereto or any business or activity
carried out or performed utilizing any of the Non-Facility Assets.

86



--------------------------------------------------------------------------------



 



          7.2.2. Indebtedness. The Borrowers will not, and will not permit any
of their Restricted Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, other than (without duplication):
     (a) Indebtedness in respect of the Obligations;
     (b) Indebtedness of the Company evidenced by the Existing Senior Secured
Notes, and Indebtedness of any other Borrower in respect of its guaranty of such
Senior Secured Notes, provided that such Indebtedness is repaid in full within
31 days after the Closing Date;
     (c) unsecured Indebtedness (i) incurred in the ordinary course of business
of the Borrowers and their Restricted Subsidiaries (including open accounts
extended by suppliers on normal trade terms in connection with purchases of
goods and services which are not overdue for a period of more than ninety
(90) days or, if overdue for more than ninety (90) days, as to which a good
faith dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Borrower or such Restricted Subsidiary),
(ii) in respect of performance, surety, environmental assurance or appeal bonds
provided in the ordinary course of business or (iii) in respect of workers’
compensation claims, payment obligations in connection with health or other
types of social security benefits, unemployment or other insurance or
self-insurance obligations or indemnification, adjustment of purchase price or
similar obligations incurred in connection with the disposition of any business
or assets, but excluding (in each case), Indebtedness for borrowed money or
Contingent Liabilities in respect thereof;
     (d) Capitalized Lease Liabilities; provided, that the aggregate amount of
all Indebtedness outstanding pursuant to this clause (d) shall not at any time
exceed $5,000,000 in the aggregate in any calendar year;
     (e) obligations for current Taxes which are not yet due or are being
contested in good faith by appropriate action or proceeding promptly initiated
and diligently conducted, if such reserve as shall be required by GAAP shall
have been made therefore and so long as no Liens, individually or in the
aggregate, in excess of $2,000,000 outstanding at any one time have been filed
with respect to such Indebtedness;
     (f) Indebtedness of the Company evidenced by the Senior Secured Notes, and
Indebtedness of any other Borrower in respect of its guaranty of such Senior
Secured Notes and, subject to the terms and conditions of Section 7.2.7,
refinancings of such Indebtedness on No Less Favorable Terms and Conditions;
     (g) Indebtedness in respect of Hedging Obligations entered into in the
ordinary course of business;
     (h) Indebtedness for the construction or acquisition of property used in
the ordinary course of business of the Borrowers and their Restricted
Subsidiaries (provided, that such Indebtedness is incurred within 60 days of the
commencement of construction or acquisition) in an amount not to exceed
$2,000,000 in the aggregate in any calendar year;

87



--------------------------------------------------------------------------------



 



     (i) Indebtedness solely represented by premium financing or similar
deferred payment obligations incurred with respect to insurance policies
purchased in the ordinary course of business and consistent with past practice,
provided that such premium financing or similar deferred payment obligations do
not impact the insurance coverage relating thereto;
     (j) the guarantee by a Borrower or any Restricted Subsidiary of
Indebtedness of a Borrower that was permitted to be incurred by another
provision of this covenant; provided that if the Indebtedness being guaranteed
is subordinated in right of payment to the Loans, then the guarantee shall be
subordinated in right of payment to the same extent as the Indebtedness
guaranteed;
     (k) the guarantee by any Restricted Subsidiary that is not a Borrower of
Indebtedness of a Borrower or any other Restricted Subsidiary that was permitted
to be incurred by another provision of this covenant;
     (l) the incurrence by a Borrower or any of the Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds; provided, however, that
such Indebtedness is extinguished within three (3) Business Days of incurrence;
     (m) the incurrence by a Borrower or any Restricted Subsidiary of unsecured
intercompany Indebtedness between or among a Borrower and any Restricted
Subsidiary; provided, however, that:
     (i) if any Borrower is the obligor on such Indebtedness and the payee is
not a Borrower, such Indebtedness must be (i) permitted as an Investment
pursuant to Section 7.2.4 and (ii) expressly subordinated to the prior payment
in full in cash of all Obligations then due; and
     (ii) upon any subsequent issuance or transfer of Capital Securities that
results in any such Indebtedness being held by a Person other than a Borrower or
a Restricted Subsidiary and any sale or other transfer of any such Indebtedness
to a Person that is not a Borrower or, in the case where the payor on such
intercompany Indebtedness is not a Borrower, any Restricted Subsidiary, such
event will be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Borrowers or such Restricted Subsidiary, as the case may be,
that was not permitted by this clause (m); and
     (n) other Indebtedness incurred in the ordinary course of business in an
aggregate amount at any time outstanding not to exceed $5,000,000; provided,
however, that to the extent that any such Indebtedness is secured by a Lien,
(i) such Lien is permitted under Section 7.2.3, and (ii) the amount of such
Indebtedness, together with all other secured Indebtedness incurred pursuant to
this clause (n), does not exceed $2,500,000.

88



--------------------------------------------------------------------------------



 



provided, however, that no Indebtedness otherwise permitted by clauses (c), (d),
(f), (g), (h) or (n) shall be assumed or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom.
          7.2.3. Liens. No Borrower will, nor will any Borrower permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien upon any of its Properties (including revenues and any Capital Securities
of any Person), whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”):
     (a) Liens securing payment of the Obligations;
     (b) Liens existing as of the Closing Date and disclosed in Item 7.2.3(b) of
the Disclosure Schedule, and extensions thereof and refinancings of such
Indebtedness; provided, that no such Lien that secures Indebtedness shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Closing Date (as such
Indebtedness may have been permanently reduced subsequent to the Closing Date);
     (c) (i) Liens on the Indenture Collateral securing the Senior Secured Notes
or, subject to clause (g) of Section 7.2.2 and Section 7.2.7, extensions,
re-grants or renewals thereof in connection with any refinancing of the Senior
Secured Notes on No Less Favorable Terms and Conditions, (ii) Liens on the
Indenture Collateral (or on cash or Cash Equivalent Investments deposited in
trust with the trustee under the Existing Indenture for redemption of the
Existing Senior Secured Notes) securing the Existing Senior Secured Notes,
provided that the Indebtedness secured by such Liens is repaid in full no later
than the 31st day after the Closing Date, and (iii) Liens on the Collateral
securing the Senior Secured Notes or, subject to clause (g) of Section 7.2.2 and
Section 7.2.7, extensions, re-grants or renewals thereof in connection with any
refinancing of the Senior Secured Notes on No Less Favorable Terms and
Conditions, provided that such Liens are subordinated to the Liens on the
Collateral securing the Obligations in accordance with the Intercreditor
Agreement;
     (d) Liens on assets of the Borrowers securing Indebtedness of the type
permitted under clauses (d) and (h) of Section 7.2.2; provided, that (i) such
Liens are granted within 60 days after such Indebtedness is incurred, (ii) the
Indebtedness secured thereby does not exceed 80% of the lesser of the cost or
the fair market value of the applicable property, improvements or equipment at
the time of such lease, acquisition or construction and (iii) such Lien secures
only the assets that are the subject of the Indebtedness referred to in such
clause;
     (e) Liens in favor of customs officials, revenue officials, carriers,
warehousemen, mechanics, repairmen, workmen, crews, materialmen and landlords,
maritime Liens and other Liens imposed by law granted or imposed in the ordinary
course of business for amounts not yet due or payable or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on the books of the
Borrowers;

89



--------------------------------------------------------------------------------



 



     (f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, environmental assurance, surety and appeal bonds,
government contracts, performance bonds, bids, leases or other similar
obligations entered into in the ordinary course of business (exclusive of
obligations for the payment of borrowed money);
     (g) judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6;
     (h) Permitted Real Estate Liens;
     (i) Liens for Taxes (i) not at the time delinquent or (ii) which are being
contested in good faith by appropriate action or proceeding promptly initiated
and diligently conducted, if (in the case of Liens under this clause (ii)) such
reserves as shall be required by GAAP shall have been made therefore and so long
as such Liens, individually or in the aggregate, do not secure Indebtedness in
excess of $2,000,000 outstanding at any one time;
     (j) ordinary course of business Liens not described above or in the
definition of Permitted Real Estate Liens that in any case do not secure any
Indebtedness and that are not prior to any Liens on the Collateral securing the
Obligations in an amount not to exceed $2,000,000 in the aggregate;
     (k) Liens on assets (other than Collateral) that are the subject of capital
projects between the Company and a third party that has production, operating or
similar agreements with the Company, provided that such Liens are expressly
limited to the assets directly financed by such third party for such capital
project;
     (l) Liens on assets (other than Collateral) incurred in the ordinary course
of business of the Company and its Restricted Subsidiaries that do not secure
Indebtedness and the value of which assets covered by such Liens do not exceed
$10,000,000 in the aggregate;
     (m) Liens of the Non-Facility Assets;
     (n) Liens incurred in the ordinary course of business of the Borrowers and
the Restricted Subsidiaries with respect to obligations that do not exceed
$2,500,000 at any one time outstanding; and
     (o) other Liens consented to by Required Lenders.
In addition, notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, no Borrower will, nor will any Borrower
permit any of its Restricted Subsidiaries to grant, create, incur, assume or
otherwise permit to exist any Liens on any

90



--------------------------------------------------------------------------------



 



Accounts, any inventory or any Capital Securities of any Restricted Subsidiary
of any Borrower or on any dividends or other proceeds therefrom, other than
Liens securing the Obligations.
          7.2.4. Investments. The Borrowers will not, and will not permit any of
their Restricted Subsidiaries to, purchase, make, incur, assume or permit to
exist any Investment in any other Person, other than the following
(collectively, “Permitted Investments”):
     (a) Investments existing on the Closing Date and identified in
Item 7.2.4(a) of the Disclosure Schedule;
     (b) the Company or any Restricted Subsidiary may make Investments in the
Company or the other Borrowers which are Wholly-Owned Subsidiaries of the
Company;
     (c) Cash Equivalent Investments;
     (d) the Borrowers may make Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;
     (e) the Borrowers may make Investments which are Capital Expenditures;
     (f) the Borrowers may make Investments in Persons constituting (i) accounts
receivable arising, (ii) trade debt granted, or (iii) deposits made in
connection with the purchase price of goods or services, in each case, in the
ordinary course of business;
     (g) the Borrowers may make Investments consisting of routine loans or
advances to employees of such Borrower (including payroll, travel and related
expenses) in the ordinary course of business not to exceed $25,000 at any time
outstanding to any one employee and $500,000 in the aggregate;
     (h) Investments consisting of loans to finance the purchase of homes by
employees who have been relocated by any Borrower or any Restricted Subsidiary
of any Borrower in an aggregate principal amount outstanding at any one time not
to exceed $500,000;
     (i) Investments in Senior Secured Notes; provided that, both before and
immediately after any such Investment, no Loans are outstanding;
     (j) the Borrowers may make Investments consisting of any deferred portion
of the sales price or any non-cash portion of the consideration received by any
Borrower in connection with any Disposition permitted under Section 7.2.10;
     (k) Investments in Unrestricted Subsidiaries and other Persons to the
extent such Investments consist of (a) Non-Facility Assets or (b) other assets
having an aggregate Fair Market Value (as defined in the Indenture and measured
on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (k) that are at the time outstanding, not to exceed
$2,000,000;

91



--------------------------------------------------------------------------------



 



     (l) any Investment made solely in exchange for the issuance of Capital
Securities of the Company; provided that such Capital Securities do not
constitute Disqualified Stock (as defined in the Indenture);
     (m) Investments represented by Hedging Obligations; provided, however¸ that
the Indebtedness thereunder is permitted by Section 7.2.2;
     (n) the Borrowers may make other Investments (including Investments in
Unrestricted Subsidiaries and Restricted Subsidiaries) which do not exceed
$3,000,000 in the aggregate at any time outstanding; and
     (o) any Investment that extends, renews, defeases, discharges, replaces,
refinances or refunds an existing Investment; provided, that the new Investment
is in an amount that does not exceed the amount replaced, refinanced or
refunded, and is made in the same Person as the Investment replaced, refinanced
or refunded;
provided, however, that (x) any Investment which when made complies with the
requirements of clauses (a), (b) or (c) of the definition of the term “Cash
Equivalent Investment” may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements and (y) no
Investment otherwise permitted by clauses (e), (f), (g), (h), (i), (j), (k) or
(n) shall be permitted to be made if any Default has occurred and is continuing
or would result therefrom and (z) with respect to any Investment, the Company
may, in its sole discretion, allocate all or any portion of any Investment to
one or more of the above clauses (a) through (o) so that all or a portion of the
Investment would be a Permitted Investment.
          7.2.5. Restricted Payments, etc. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, declare or make a Restricted
Payment, or make any deposit for any Restricted Payment, other than Restricted
Payments made by any Borrower to another Borrower or by any Restricted
Subsidiaries to any Borrowers, except that the Company may declare and deliver
dividends payable solely in (a) shares of its Capital Securities or in options,
warrants or rights to purchase shares of its Capital Securities or (b) any cash
in lieu of fractional shares which is payable on its preferred stock in
accordance with the terms of the Company’s Organic Documents as in effect as of
the Closing Date.
          7.2.6. Fixed Charge Coverage Ratio. The Borrowers will not, on any
Measurement Date, permit the Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 (as measured on such Measurement Date for the trailing twelve-month
period). Additionally, the Borrowers will not, on the date any Credit Extension
is to be made on which Excess Availability, after giving pro forma effect to
such Credit Extension, is less than $10,000,000 (as determined based upon Excess
Availability as calculated in the last Borrowing Base Certificate delivered to
the Administrative Agent, giving pro forma effect to all Credit Extensions and
repayments of Loans since such Borrowing Base Certificate), permit the Fixed
Charge Coverage Ratio to be less than 1.00 to 1.00 (as measured on the date of
such Credit Extension for the most recent trailing twelve-month period for which
financial statements are available).
          7.2.7. No Prepayment of Senior Secured Notes. The Borrowers will not,
and will not permit any of their Restricted Subsidiaries to, refinance, make any
payment or

92



--------------------------------------------------------------------------------



 



prepayment of principal of, or premium or interest on, the Senior Secured Notes
or any other Indebtedness, other than the Obligations and any Indebtedness
permitted under clauses (b), (c), (d), (g), (h), (i), (m) or (n) of
Section 7.2.2; or redeem, retire, purchase, defease or otherwise acquire any of
the Senior Secured Notes or any such other Indebtedness; or make any deposit
(including the payment of amounts into a sinking fund or other similar fund) for
any of the foregoing purposes, except (a) provided no Default then exists or
will result therefrom, the Borrowers may make regularly scheduled interest
payments on the Senior Secured Notes, and (b) provided no Default then exists or
would result therefrom, the Borrowers may make an Event of Loss Offer and/or an
Asset Sale Offer pursuant to and as required by Section 4.16 and/or Section 4.17
of the Indenture and purchase the principal amount of the Senior Secured Notes
required to be purchased pursuant to Sections 4.16 and/or Section 4.17 of the
Indenture or refinance the Senior Secured Notes on No Less Favorable Terms and
Conditions, provided, further that (i) with respect to any Asset Sale Offer, the
Disposition relating to such Asset Sale Offer was permitted to be made under the
Loan Documents, (ii) with respect to any Event of Loss Offer and/or Asset Sale
Offer, any Net Loss Proceeds and/or Net Proceeds with respect to such casualty,
condemnation and/or Disposition have been paid to the Administrative Agent
and/or deposited into a Controlled Deposit Account to be applied as provided in
this Agreement, as the case may be, other than any Net Loss Proceeds and/or Net
Proceeds received from any casualty, condemnation and/or Disposition of
Indenture Collateral (but excluding in all cases any proceeds of Collateral),
and (iii) with respect to any Event of Loss Offer and/or Asset Sale Offer of the
Senior Secured Notes, the Borrowers have delivered evidence satisfactory to the
Administrative Agent and certified to by the chief financial or accounting
Authorized Officer of the Company that the sum of (x) Excess Availability, plus
(y) the cash on hand which is on deposit with an Approved Depository Bank that
is subject to a Control Agreement will, immediately after such purchase of the
Senior Secured Notes, be equal to or greater than $30,000,000 and is reasonably
expected to continue to be equal to or greater than $30,000,000 for the 180 day
period immediately following such purchase of the Senior Secured Notes.
          7.2.8. Capital Securities. The Borrowers will not, and will not permit
any of their Restricted Subsidiaries to, (a) authorize or issue any Capital
Securities (whether for value or otherwise) to any Person, other than (i) to any
Borrower and (ii) any issuances of Capital Securities of the Company if no
Change in Control results therefrom, (b) become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any Capital Securities of any Borrower or
any Subsidiary of any Borrower or any option, warrant or other right to acquire
any such Capital Securities; or (c) authorize or issue any preferred stock or
other equity securities having a mandatory redemption right in favor of the
holder thereof unless such redemption right is not so exercisable (in the
absence of a contingency) on or prior to one year after the Maturity Date.
          7.2.9. Consolidation, Merger, etc. The Borrowers will not, and will
not permit any of their Restricted Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with (collectively, to “Merge”) any other
Person, or purchase or otherwise acquire all or substantially all of the assets
of any Person, except any Borrower (other than the Company) or any Restricted
Subsidiary may Merge with and into the Company or another Borrower, and the
assets or Capital Securities of any Borrower (other than the Company) or any
Restricted Subsidiary may be purchased or otherwise acquired by any other
Borrower.

93



--------------------------------------------------------------------------------



 



          7.2.10. Permitted Dispositions. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, Dispose of any Properties
(including Accounts, inventory and Capital Securities) to any Person in one
transaction or series of transactions unless such Disposition is (a) a Permitted
Disposition, (b) permitted by Section 7.2.9 or (c) Dispositions of other
property (real, mixed or personal, but excluding Accounts, inventory and Capital
Securities of any Borrower or any Restricted Subsidiary) having an aggregate
fair market value not to exceed $2,500,000 in the aggregate in any calendar year
and so long as no Default has occurred and is continuing.
          7.2.11. Modification of Certain Agreements. The Borrowers will not,
and will not permit any of their Restricted Subsidiaries to, consent to any
amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in the Existing Indenture, the Existing Senior Secured Notes, the
Indenture, the Senior Secured Notes, any other Senior Secured Note Document or
the terms of any preferred stock, if any, in any manner that is adverse to the
Lenders in any material respect.
          7.2.12. Transactions With Affiliates. The Borrowers will not, and will
not permit any of their Restricted Subsidiaries to, enter into or cause or
permit to exist any arrangement, transaction or contract (including for the
purchase, lease or exchange of Properties or the rendering of services) with any
Affiliate of any of them (other than between Borrowers or as listed on
Item 7.2.12 of the Disclosure Schedule) unless such arrangement, transaction or
contract (a) (i) is on fair and reasonable terms no less favorable to the
Borrowers or such Restricted Subsidiary than they could obtain in an
arm’s-length transaction with a Person that is not an Affiliate and (ii) is of
the kind which would be entered into by a prudent Person in the position of the
Borrowers or such Restricted Subsidiary with a Person that is not one of their
Affiliates, (b) is an Investment permitted by Section 7.2.4, (c) is a
non-recourse pledge of Capital Securities of an Unrestricted Subsidiary of the
Company for the benefit of lenders of an Unrestricted Subsidiary of the Company,
(d) is an operating or similar agreement with an Affiliate pursuant to which a
Borrower or a Restricted Subsidiary operates the properties or assets of any
Affiliate in exchange for reimbursement of costs, with or without any additional
consideration or (e) is a ground lease of Non-Facility Assets for nominal or no
consideration.
          7.2.13. Restrictive Agreements, etc. The Borrowers will not, and will
not permit any of their Restricted Subsidiaries to, enter into any contract,
agreement or understanding prohibiting or in any way restricting:
     (a) the granting, conveying, creation, imposition or assumption of any Lien
or security interest on or in any Properties (including revenues) of any
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired
or which requires the consent of or notice to other Persons in connection
therewith; .
     (b) the ability of any Borrower or any Restricted Subsidiary of any
Borrower to amend or otherwise modify any Loan Document; or
     (c) the ability of any Restricted Subsidiary to make any sales or transfers
or payments, directly or indirectly, to the Borrowers, or the ability of the
Borrowers to make

94



--------------------------------------------------------------------------------



 



any sales or transactions or payments, directly or indirectly, to other
Borrowers, including by way of dividends, distributions, advances, repayments of
loans, reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the Existing Indenture, any document granting a Lien to
secure the payment of the Existing Senior Secured Notes, the Indenture or other
Senior Secured Note Documents, or (iii) in the case of clause (a) of this
Section 7.2.13, any agreement governing any Indebtedness permitted by clause (d)
of Section 7.2.2 as to the Properties permitted to be financed with the proceeds
of such Indebtedness.
          7.2.14. Sale and Leaseback. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, directly or indirectly enter
into any agreement or arrangement providing for the sale or transfer by it of
any property (now owned or hereafter acquired) to a Person and the subsequent
lease or rental of such property or other similar property from such Person.
          7.2.15. Disposition of the Texas City Facility. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the Company will not (i) permit any other Person (including any other Borrower
or any Subsidiary of any Borrower) to own or (ii) Dispose of all or
substantially all of, the Texas City Facility.
          7.2.16. Sale or Discount of Receivables. The Borrowers will not, and
will not permit any of their Restricted Subsidiaries to, sell, with or without
recourse, for discount or otherwise, any notes receivable or Accounts except for
the collection of Accounts or notes receivables that are not Eligible Accounts
in the ordinary course of business consistent with past practices.
          7.2.17. Unconditional Purchase Obligations. The Borrowers will not,
and will not permit any of their Restricted Subsidiaries to, enter into or be a
party to, any contract for the purchase of materials, supplies or other property
or services, if such contract requires that payment be made by it regardless of
whether or not delivery is ever made of such materials, supplies or other
property or services, other than contracts for the purchase of electricity or
natural gas.
          7.2.18. Controlled Deposit Accounts. The Borrowers will not, and will
not permit any of their Restricted Subsidiaries to, have more than $2,500,000 in
cash in the aggregate (as to all Borrowers and all Restricted Subsidiaries of
the Borrowers) at any time outstanding which is not on deposit with an Approved
Depository Bank which is subject to a Control Agreement, except that the
Borrowers may deposit a portion of the proceeds of the Senior Secured Notes, in
an aggregate amount equal to that amount required to purchase or redeem all of
the Existing Senior Secured Notes, in an Escrow Account (as defined in the
Indenture) with the Trustee; provided that (i) any such Disposition of Indenture
Collateral is permitted under the Loan Documents, (ii) such Net Loss Proceeds
and/or Net Proceeds are used to either repurchase the Senior Secured Notes
pursuant to Sections 4.16 and/or Section 4.17 of the Indenture (provided that
such repurchase of the Senior Secured Notes is permitted under

95



--------------------------------------------------------------------------------



 



Section 7.2.7) or to repair or replace such Indenture Collateral within one year
from such casualty, condemnation and/or Disposition of Indenture Collateral in
accordance with Sections 4.16 and/or Section 4.17 of the Indenture, and
(iii) immediately after the occurrence of both of the events described in the
preceding clause (ii), all remaining Net Loss Proceeds and/or Net Proceeds are
used to prepay the Obligations as provided in Section 3.1.2(b) or deposited in a
Controlled Deposit Account subject to a Control Agreement, as applicable.
          7.2.19. Existing Senior Secured Notes. The Company will not fail to
repay in full or repurchase all of the Existing Senior Secured Notes within
31 days after the Closing Date.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Article VIII shall constitute an “Event of
Default.”
          8.1.1. Non-Payment of Obligations. Any Borrower shall:
     (a) fail to pay when due any payment or prepayment of principal on any Loan
or any Reimbursement Obligation or fail to make any deposit of cash to Cash
Collateralize any Letter of Credit Outstandings when required to do so under
this Agreement, including pursuant to Section 2.6.4;
     (b) fail to pay when due any interest on any Loan or Reimbursement
Obligation and such failure shall remain unremedied for a period of three
(3) days after such amount was due; or
     (c) fail to pay when due any fee described in Article III or any other
monetary Obligation, and such failure shall continue unremedied for a period of
seven (7) days after such fee or other monetary Obligation was due.
          8.1.2. Breach of Warranty. Any representation or warranty of any
Borrower or any Restricted Subsidiary of any Borrower or any of such Person’s
officers made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) shall have been incorrect when
made or deemed to have been made in any material respect.
          8.1.3. Non-Performance of Certain Covenants and Obligations. Any
Borrower shall default in the due performance or observance of any of its
obligations under clause (d) or (n) of Section 7.1.1, Section 7.1.4,
Section 7.1.7, Section 7.1.10, or Section 7.2, or any Borrower or any Restricted
Subsidiary of any Borrower shall default in the due performance or observance of
its obligations in respect of any such clauses or Sections, as applicable, as
such clauses or Sections, as applicable, are incorporated by reference, or
otherwise, in any Loan Document to which such Borrower or such Subsidiary is a
party. Any Borrower shall default in the due performance or observance of any of
its obligations under Section 3.1.3, clauses (a), (b), (c), (e) or (g) of
Section 7.1.1 or Section 7.1.9, and such default shall continue unremedied for a
period of ten (10) Business Days.

96



--------------------------------------------------------------------------------



 



          8.1.4. Non-Performance of Other Covenants and Obligations. Any
Borrower or any Restricted Subsidiary of any Borrower shall fail to observe or
perform any of its obligations, covenants or agreements contained in any Loan
Document executed by it (other than those referred to in Section 8.1.3), and, if
capable of being remedied, such failure shall remain unremedied for a period of
30 days after written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender.
          8.1.5. Default on Other Indebtedness. (a) A default shall occur in the
payment of any amount or amounts when due (subject to any applicable grace
period), of any Borrower or any Subsidiary of any Borrower of any Indebtedness
(other than Indebtedness described in Section 8.1.1), in excess of $5,000,000,
whether at Stated Maturity, by acceleration, on demand or otherwise or (b) any
Borrower or any Subsidiary of any Borrower shall fail to observe or perform any
covenant or agreement contained in any agreement(s) or instrument(s) relating to
Indebtedness (other than the Obligations) of any Borrower or any Subsidiary of
any Borrower in excess of $5,000,000 within any applicable grace, notice or cure
period, or any other event shall occur, if the effect of such failure or other
event is to accelerate or permit the holder of such Indebtedness or any other
Person to accelerate the maturity of such Indebtedness or to require any of such
Indebtedness to be prepaid, redeemed, purchased or defeased, or require an offer
to purchase or defease any of such foregoing Indebtedness to be made, prior to
its expressed maturity, or which such default shall continue unremedied for at
least 30 days; provided, however, that if any such default, failure or other
event described in the Section 8.15 shall pertain solely to an Unrestricted
Subsidiary, such default, failure or other event shall constitute an Event of
Default only if such default, failure or other event could reasonably be
expected to have a Material Adverse Effect.
          8.1.6. Judgments. Any judgment or order for the payment of money,
individually or in the aggregate, in excess of $5,000,000, exclusive of (a) any
amounts covered by insurance (less any applicable deductible) and as to which
the insurer has assumed the defense or has not finally declined coverage, and
(b) any amounts covered by an indemnitor (with a long-term senior unsecured debt
rating greater than BBB and Baa2 by S&P and Moody’s) where such indemnitor has
acknowledged, in writing, in form and substance reasonably satisfactory to the
Administrative Agent, that it will indemnify such judgment or order, shall be
rendered against one or more Borrowers or Subsidiaries of Borrowers and such
judgment shall not have been paid, satisfied, vacated or discharged or stayed or
bonded pending appeal within 30 days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; provided, however, that if any such judgment or order which is not paid,
satisfied, vacated or discharged or stayed or bonded pending appeal within
30 days after the entry thereof, or for which enforcement proceedings shall have
been commenced by any creditor upon such judgment or order, pertains solely to
an Unrestricted Subsidiary, such judgment or order shall constitute an Event of
Default only if such judgment or order could reasonably be expected to have a
Material Adverse Effect.
          8.1.7. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:
     (a) the institution of any steps by any Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan other than a
standard termination

97



--------------------------------------------------------------------------------



 



under Section 4041(b) of ERISA if, as a result of such termination, any such
Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $1,000,000; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.
          8.1.8. Change in Control. Any Change in Control shall occur.
          8.1.9. Bankruptcy, Insolvency, etc. Any Borrower or any Subsidiary of
any Borrower shall:
     (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
     (b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
     (c) in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days;
     (d) (i) commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; (ii) make a general assignment for the benefit
of its creditors; (iii) have any case, proceeding or other action of a nature
referred to in clause (i) above commenced against it which (A) results in the
entry of an order for relief or any such adjudication or appointment and
(B) remains undismissed, undischarged or unbonded for a period of 60 days;
(iv) have any case, proceeding or other action commenced against it seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets and which results in the entry
of an order for any such relief which shall not have been vacated, discharged,
or stayed or bonded pending appeal within 60 days from the entry thereof;
(v) take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), (iii) or
(iv) above; or (vi) generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
     (e) take any action authorizing, or in furtherance of, any of the
foregoing.

98



--------------------------------------------------------------------------------



 



          8.1.10. Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Borrower or any Subsidiary of any Borrower
party thereto; any Borrower or any Subsidiary of any Borrower or any other party
shall, directly or indirectly, assert in any pleading filed in any court or
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
senior Lien on all Collateral senior to all other Liens, other than Permitted
Liens.
     SECTION 8.2. Action if Event of Default. If any Event of Default described
in clauses (a) through (e) of Section 8.1.9 shall occur with respect to any
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become due and payable, without notice or demand to any Person, and each
Borrower shall automatically and immediately be obligated to Cash Collateralize
all Letter of Credit Outstandings. If any Event of Default (other than any Event
of Default described in clauses (a) through (e) of Section 8.1.9 with respect to
any Borrower) shall occur for any reason, whether voluntary or involuntary, and
be continuing, the Administrative Agent may, and the Administrative Agent shall
upon the direction of the Required Lenders, by notice to the Company, take one
or more of the following actions, at the same or different times:
     (a) terminate the Commitments of the Lenders;
     (b) declare all or any portion of the Loans and other Obligations
(including Reimbursement Obligations) then outstanding to be immediately due and
payable, whereupon the principal of the Loans together with accrued interest
thereon and any unpaid and/or accrued fees and any and all other Obligations,
shall become immediately due and payable (and the Borrowers shall automatically
and immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings), without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
     (c) set-off amounts in any deposit or other accounts maintained with any
Lender and apply such amounts to the Obligations; and
     (d) exercise any and all remedies under the Loan Documents and/or under
applicable law available to the Administrative Agent and the Lenders. The
enumeration of the foregoing rights is not intended to be exhaustive and the
exercise of any right shall not preclude the exercise of any other rights, all
of which shall be cumulative.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     SECTION 9.1. Actions. Each Lender hereby appoints CIT as its Administrative
Agent under and for purposes of this Agreement and each other Loan Document.
Each Lender

99



--------------------------------------------------------------------------------



 



authorizes the Administrative Agent to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 9.1 or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto. The Administrative Agent may execute any of its duties under this
Agreement and each other Loan Document by or through its employees, agents and
attorneys-in-fact. Each Lender hereby indemnifies (which indemnity shall survive
any termination of this Agreement) the Administrative Agent, pro rata according
to such Lender’s Percentage of the Revolving Credit Commitment Amount, from and
against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against, the Administrative Agent in any way relating
to or arising out of this Agreement and any other Loan Document, including
reasonable attorneys’ fees, and as to which the Administrative Agent is not
reimbursed by any Borrower (and without limiting the obligation of any Borrower
to do so); provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which are determined by a court of competent jurisdiction in a final
proceeding to have resulted from the Administrative Agent’s gross negligence or
willful misconduct. The Administrative Agent shall not be required to take any
action hereunder or under any other Loan Document, or to prosecute or defend any
suit in respect of this Agreement or any other Loan Document, unless it is
indemnified hereunder to the Administrative Agent’s satisfaction. If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s determination, inadequate, the Administrative Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.
     SECTION 9.2. Funding Reliance, etc. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 3:00
p.m., New York City time, on the day prior to a Borrowing, or Disbursement with
respect to a Letter of Credit pursuant to Section 2.6.2, that such Lender will
not make available the amount which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Administrative Agent, such Lender and such Borrower
severally agree to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Administrative Agent made such amount available to such Borrower to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to Credit Extensions comprising such Borrowing.
     SECTION 9.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of this Agreement or any other Loan Document, nor for the creation,
perfection

100



--------------------------------------------------------------------------------



 



or priority of any Liens purported to be created by any of the Loan Documents,
or the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
each Borrower of its obligations hereunder or under any other Loan Document.
Neither the Administrative Agent nor any of its respective directors, officers,
employees or agents shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder (other than a
statement, warranty or representation made by the Administrative Agent in
writing), (b) the performance or observance of any of the covenants or
agreements of any Person under any Loan Document, including any agreement by any
Borrower to furnish information directly to each Lender, (c) the satisfaction of
any condition specified in Article V, except receipt of items required to be
delivered solely to the Administrative Agent, (d) the existence or possible
existence of any Default or Event of Default, or (e) the financial condition of
any Borrower or any Subsidiary of any Borrower. Any such inquiry which may be
made by the Administrative Agent or any Issuer shall not obligate it to make any
further inquiry or to take any action. The Administrative Agent and each Issuer
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which the
Administrative Agent or any Issuer, as applicable, believe to be genuine and to
have been presented by a proper Person.
     SECTION 9.4. Successor. The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Company and all Lenders. The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified in such notice. If the
Administrative Agent at any time shall resign or be removed, the Required
Lenders may, with the prior consent of the Company (which consent shall not be
unreasonably withheld or delayed and which shall not be required if an Event of
Default has occurred and is continuing) appoint another Lender as a successor
Administrative Agent which shall thereupon become the Administrative Agent
hereunder. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving notice of resignation or
receiving notice of removal, then the retiring Administrative Agent may, on
behalf of the Lenders, with the consent of the Company, which consent shall not
be unreasonably withheld and which shall not be required if an Event of Default
has occurred and is continuing, appoint a successor Administrative Agent, which
shall be one of the Lenders or a commercial banking institution organized under
the laws of the U.S. (or any State thereof) or a U.S. branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall be entitled to receive from the retiring
Administrative Agent such documents of transfer and assignment as the successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as such, the provisions
of (a) this Article IX shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement, and (b) Section 10.3 and Section 10.4 shall continue to inure to its
benefit. Notwithstanding anything else to the contrary in this Section 9.4, the
Administrative Agent may at any time, without the

101



--------------------------------------------------------------------------------



 



consent of the Company, any Borrower or any Subsidiary of any Borrower or any
Lender, appoint an Affiliate which is a commercial banking institution as a
successor Administrative Agent.
     SECTION 9.5. Credit Extensions by Administrative Agent and Issuer. The
Administrative Agent and any Issuer shall have the same rights and powers with
respect to (a) in the case of the Administrative Agent, the Credit Extensions
made by it or any of its Affiliates and (b) in the case of any Issuer, the
Letters of Credit issued by it or any of its Affiliates, as any other Lender and
may exercise the same as if it were not the Administrative Agent or an Issuer.
The Administrative Agent, each Issuer and each of their respective Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Company or any Subsidiary or Affiliate of the Company as if
the Administrative Agent or Issuer were not the Administrative Agent or Issuer
hereunder.
     SECTION 9.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, any Issuer and each other Lender, and
based on such Lender’s review of the financial information of each Borrower,
this Agreement, the other Loan Documents (the terms and provisions of which
being satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitments. Each Lender also acknowledges that it will,
independently of the Administrative Agent, any Issuer and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.
     SECTION 9.7. Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each material notice or material request required or permitted
to be given to the Administrative Agent by the Borrowers pursuant to the terms
of the Loan Documents (unless concurrently delivered to the Lenders by the
Borrowers). The Administrative Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrowers for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of the Loan Documents. The Administrative Agent shall have no duty to
disclose to the Lenders information that is not required to be furnished by the
Borrowers to the Administrative Agent, but that may be voluntarily furnished by
the Borrowers to the Administrative Agent (either in their capacity as
Administrative Agent or in its individual capacity).
     SECTION 9.8. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone or telecopy) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper
Person, and upon advice and statements of legal counsel, independent accountants
and other experts selected by the Administrative Agent. As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by the Required Lenders or
all of the Lenders as is required in such circumstance, and such instructions of
such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Secured Parties. For purposes of applying amounts in

102



--------------------------------------------------------------------------------



 



accordance with this Section 9.8, the Administrative Agent shall be entitled to
rely upon any Secured Party that has entered into a Hedging Agreement with any
Borrower or any Subsidiary of any Borrower for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Hedging Agreement. Unless it has actual knowledge evidenced by way of
written notice from any such Secured Party and any Borrower to the contrary, the
Administrative Agent, in acting in such capacity under the Loan Documents, shall
be entitled to assume that no Hedging Agreements or Obligations in respect
thereof are in existence or outstanding between any Secured Party and any
Borrower or any Subsidiary of any Borrower.
     SECTION 9.9. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received a written notice from a Lender or a Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 10.1) take such action with
respect to such Default as shall be directed by the Required Lenders; provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Required Lenders
or all Lenders.
ARTICLE X
MISCELLANEOUS PROVISIONS
     SECTION 10.1. Waivers; Amendments, etc. The provisions of this Agreement
and of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
in writing by each Borrower party thereto and the Required Lenders; provided,
however, that no such amendment, modification or waiver shall be effective which
would:
     (a) modify any requirement hereunder that any particular action be taken by
all the Lenders or by the Required Lenders unless consented to in writing by
each Lender;
     (b) (i) modify this Section 10.1, or clause (a) of Section 10.10,
(ii) change the definition of “Required Lenders”, (iii) reduce any fees
described in Article III, (iv) release all or substantially all of the
Collateral (except in each case as otherwise specifically provided in this
Agreement, the Intercreditor Agreement, a Pledge Agreement or a Security
Agreement) without the written consent of each Lender adversely affected
thereby, (v) amend, modify or waive the provisions of Section 3.1.1 or
Section 3.1.2 or clause (b) of Section 2.2.2 or (vi) extend the Commitment
Termination Date, in each case, without the written consent of each Lender
adversely affected thereby;
     (c) permit outstanding Credit Extensions to exceed the Maximum Loan Amount
or increase the Revolving Credit Commitment Amount without the consent of

103



--------------------------------------------------------------------------------



 



each Lender or increase the Revolving Credit Commitment of any Lender without
the written consent of such Lender;
     (d) (i) extend the final Maturity Date, (ii) reduce the principal amount of
or rate of interest on any Loan or reduce any fee payable to any Lender or
(iii) extend the date on which any principal payment, interest or fees are
payable on any Loans, in each case without the written consent of each Lender
(it being understood and agreed, however, that any vote to rescind any
acceleration made pursuant to Section 8.2 of amounts owing with respect to the
Loans and other Obligations shall only require the vote of the Required
Lenders);
     (e) increase the Stated Amount of any Letter of Credit unless consented to
by the Issuer of such Letter of Credit;
     (f) affect adversely the interests, rights or obligations of the
Administrative Agent, any Issuer or, the Swing Line Lender (in its capacity as
the Administrative Agent, Issuer or the Swing Line Lender), unless consented to
in writing by the Administrative Agent, any Issuer or the Swing Line Lender, as
the case may be;
     (g) change the definition of “Borrowing Base Amount,” “Eligible Account,”
“Eligible Inventory,” “Excess Availability,” or “Maximum Loan Amount” or any of
the definitions used within those definitions in each case if the effect of such
change would be to require a Lender to make or participate in a Credit Extension
in an amount that is greater than such Lender would have had to make or
participate in immediately prior to such amendment, modification or waiver
without the written consent of each Lender; provided, however, nothing contained
in this clause shall limit the Administrative Agent’s ability to adjust the
Borrowing Base Amount, the amount of Eligible Accounts or Eligible Inventory,
the Excess Availability, the Maximum Loan Amount or any of the definitions used
within such definitions, in each case to the extent otherwise permitted by this
Agreement;
     (h) have the effect (either immediately or at some later time) of enabling
the Borrowers to satisfy a condition precedent set forth in Section 5.2 to the
making of a Loan or the issuance of a Letter of Credit without the written
consent of the Required Lenders; or
     (i) amend the Security Documents without the consent of the Required
Lenders or the Intercreditor Agreement without the consent of the Required
Lenders.
Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent may, without the consent of any Lender, execute amendments
or modifications of any Loan Document to cure any ambiguity, omission, defect or
inconsistency therein. No failure or delay on the part of the Administrative
Agent, any Issuer or any Lender in exercising any power or right under this
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on any Borrower or any Subsidiary of any Borrower in any
case shall entitle it to any notice or demand

104



--------------------------------------------------------------------------------



 



in similar or other circumstances. No waiver or approval by the Administrative
Agent, any Issuer or any Lender under this Agreement or any other Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
     For purposes of this Section 10.1, the Administrative Agent shall have
primary responsibility, together with the Company, in the negotiation,
preparation and documentation relating to any amendment, modification or waiver
of this Agreement, any other Loan Document or any other agreement or document
related hereto or thereto contemplated pursuant to this Section 10.1.
     SECTION 10.2. Notices; Time. All notices, requests and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing and addressed, delivered or transmitted to such party at its
address, facsimile number or E-Mail address set forth on Schedule II hereto or,
in the case of a Lender which becomes a party hereto after the date hereof, as
set forth in the Lender Assignment Agreement pursuant to which such Lender
becomes a Lender hereunder or at such other address, facsimile number or E-Mail
address as may be designated by such party in a notice to the other parties. Any
notice (a) if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when it
has been received or (b) if transmitted by facsimile or other electronic
transmission, shall be deemed given when transmitted (and telephonic or
electronic confirmation of receipt thereof has been received, provided that if
such confirmation is electronic, it was generated by an affirmative action by or
on behalf of the recipient of such notice, as opposed to an automated E-Mail
response). Unless otherwise indicated, all references to the time of a day in a
Loan Document shall refer to New York City time.
     SECTION 10.3. Payment of Costs and Expenses. Each Borrower, jointly and
severally, agrees to pay on demand all reasonable out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and out-of-pocket expenses
of Baker Botts, L.L.P., counsel to the Administrative Agent and of local or
foreign counsel, if any, who may be retained by counsel to the Administrative
Agent) in connection with:
     (a) the syndication of the Loans, the negotiation, preparation, execution,
and delivery of this Agreement and of each other Loan Document, including
schedules, opinions and exhibits, and any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated and the consummation and administration of
the transactions contemplated hereby and thereby;
     (b) the filing, recording or refiling or rerecording of any Loan Document
and/or any U.C.C. financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms of any Loan Document;

105



--------------------------------------------------------------------------------



 



     (c) the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document;
     (d) the enforcement or preservation of any rights under this Agreement, any
Loan Document, or any other document related thereto; and
     (e) all Indemnified Liabilities.
     Each Borrower further jointly and severally agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any stamp
or other similar Taxes which may be payable in connection with the execution or
delivery of this Agreement, the Borrowings hereunder, the issuance of the Notes,
the issuance of the Letters of Credit or any other Loan Documents. Each Borrower
also agrees to jointly and severally reimburse the Administrative Agent and each
Lender upon demand for all reasonable out-of-pocket expenses (including
attorneys’ fees and legal expenses) incurred by the Administrative Agent or such
Lender in connection with (i) the negotiation of any restructuring or “work
out”, whether or not consummated, of any Obligations and (ii) the enforcement of
any Obligations. In addition, the Borrowers jointly and severally also agree,
subject to the terms of this Agreement, to reimburse the Administrative Agent on
demand for all reasonable third party administration, audit and monitoring
expenses incurred in connection with determinations in respect of Eligible
Accounts, Eligible Inventory and/or any other matters concerning the Borrowing
Base Amount, provided that, unless a Default or Event of Default has occurred
and is continuing, the Borrowers shall be obligated to reimburse the
Administrative Agent for no more than one third-party Collateral audit per
twelve-month period. The payments to be made under clause (a) of this
Section 10.3 shall be made on the Closing Date and all other payments under this
Section 10.3 shall be made on demand.
     SECTION 10.4. Indemnification. In consideration of the execution and
delivery of this Agreement by each Lender and the extension of the Commitments,
each Borrower jointly and severally indemnifies, exonerates and holds the
Administrative Agent, the Documentation Agent, each Issuer and each Lender and
each of their respective partners, trustees, officers, directors, attorneys,
employees and agents (collectively, the “Indemnified Parties”) free and harmless
from and against any and all actions, causes of action, suits, losses, costs,
liabilities and damages, and expenses incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), including reasonable attorneys’ fees
and disbursements, whether incurred in connection with actions between or among
the parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Existing Credit
Agreement, and all documents related thereto;
     (b) the entering into and performance of this Agreement and any other Loan
Document by any of the Indemnified Parties (including any action brought by or
on

106



--------------------------------------------------------------------------------



 



behalf of any Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to make any Credit Extension hereunder but
excluding any such action in which a court of competent jurisdiction in a final
non-appealable judgment determined that such Lenders breached their obligations
hereunder in respect of such Credit Extension);
     (c) any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Borrower or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
     (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Borrower or any Subsidiary
thereof of any Hazardous Material;
     (e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Borrower or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Borrower or Subsidiary; or
     (f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Borrower or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Borrower or such Subsidiary);
in each case, except for any such Indemnified Liabilities arising for the
account of a particular Indemnified Party by reason of the relevant Indemnified
Party’s gross negligence or willful misconduct. Each Borrower and its permitted
successors and assigns hereby waive, release and agree not to make any claim, or
bring any cost recovery action against, any Indemnified Party under CERCLA or
any state equivalent, or any similar law now existing or hereafter enacted. It
is expressly understood and agreed that to the extent that any Indemnified Party
is strictly liable under any Environmental Laws, such Borrower’s obligation to
such Indemnified Party under this indemnity shall likewise be without regard to
fault on the part of such Borrower, to the extent permitted under applicable
law, with respect to the violation or condition which results in liability of an
Indemnified Party. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, such Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
     SECTION 10.5. Survival. The obligations of each Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 and the obligations of the Lenders
under Section 9.1, shall in each case survive any termination of this Agreement
(including in the event of any release of any Borrower pursuant to the terms of
this Agreement), the payment in full in cash of all Obligations, the

107



--------------------------------------------------------------------------------



 



termination of all Commitments and any assignment from one Lender to another (in
the case of Sections 10.3 and 10.4) and the occurrence of the Termination Date.
The representations and warranties made by each Borrower in this Agreement and
in each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.
     SECTION 10.6. Severability. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
     SECTION 10.7. Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
     SECTION 10.8. Execution in Counterparts; Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original (whether such counterpart is originally
executed or an electronic copy of an original and each party hereto other than
the Administrative Agent and the Company expressly waives its rights to receive
originally executed documents other than with respect to any Notes) and all of
which shall constitute together but one and the same agreement. This Agreement
shall become effective as of the Closing Date.
     SECTION 10.9. Governing Law; Entire Agreement. THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP98 RULES, THE
LAWS OF THE STATE OF NEW YORK. This Agreement and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior agreements, written or
oral, with respect thereto.
     SECTION 10.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that:
     (a) no Borrower may assign or transfer its rights or obligations hereunder
without the prior written consent of the Administrative Agent and all Lenders
other than pursuant to Section 7.2.9; and
     (b) the rights of sale, assignment and transfer of the Lenders are subject
to Section 10.11.

108



--------------------------------------------------------------------------------



 



     SECTION 10.11. Sale and Transfer of Loans; Participations in Loans and
Notes. Each Lender may assign, or sell participations in, its Loans and
Commitments to one or more other Persons in accordance with this Section 10.11.
          10.11.1. Assignments. Any Lender (an “Assignor Lender”) may, with
notice to the Administrative Agent and the Company, and with the written consent
(whether by originally executed counterpart or electronic copy thereof) of the
Company (provided that such consent of the Company shall not be (x) unreasonably
withheld or delayed, (y) required in the case of assignments made to an
Affiliate of either a Lender or the Administrative Agent, or (z) required at any
time when an Event of Default shall have occurred and be continuing), assign and
delegate to any commercial bank, fund which is regularly engaged in making,
purchasing or investing in loans or securities or any other financial
institution or commercial finance company (an “Eligible Assignee”), all or any
fraction of such Lender’s total Loans, participations in each Letter of Credit
and Letter of Credit Outstandings with respect thereto and Commitments (each
such Eligible Assignee to whom such assignment and delegation is to be made,
being hereinafter referred to as an “Assignee Lender”) in a minimum aggregate
amount equal to the lesser of (i) $5,000,000 or (ii) the then remaining amount
of such Lender’s Loans and Commitments; provided, however, that any such
Assignee Lender will comply, if applicable, with the provisions contained in
Section 4.6 and each Borrower and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee Lender until (A) written
notice of such assignment and delegation, together with payment instructions,
addresses and related information with respect to such Assignee Lender, shall
have been given to each Borrower and the Administrative Agent by such Lender and
such Assignee Lender, (B) the Assignor Lender and such Assignee Lender shall
have executed and delivered to each Borrower and the Administrative Agent a
Lender Assignment Agreement, accepted by the Administrative Agent, and (C) the
processing fees described below shall have been paid, if required. From and
after the “Settlement Date” (as that term is defined in each Lender Assignment
Agreement), (i) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned and delegated to such Assignee Lender in connection
with such Lender Assignment Agreement, shall have the rights and obligations of
a Lender hereunder and under the other Loan Documents, and (ii) the Assignor
Lender, to the extent that rights and obligations hereunder have been assigned
and delegated by it in connection with such Lender Assignment Agreement, shall
be released from its obligations hereunder and under the other Loan Documents.
Within ten Business Days after its receipt of notice that the Administrative
Agent has received an executed Lender Assignment Agreement, if the Assignor
Lender or Assignee Lender so requests, the Borrowers shall execute and deliver
to the Administrative Agent (for delivery to the relevant Assignee Lender), new
Notes evidencing such Assignee Lender’s assigned Loans and Commitments and, if
the Assignor Lender has retained Loans and Commitments hereunder, replacement
Notes in the principal amount of the Loans and Commitments retained by the
Assignor Lender hereunder (such Notes to be in exchange for, but not in payment
of, those Notes then held by such Assignor Lender). Each such Note shall be
dated the date of the predecessor Notes. Accrued interest and accrued fees on
the Credit Extensions prior to assignment shall be paid to the Assignor Lender
and following assignment shall be paid to the Assignee Lender at the same time
or times provided in this Agreement. Such Assignor Lender or such Assignee
Lender must also pay a processing fee to the Administrative Agent upon delivery
of any Lender Assignment Agreement in the amount of $3,500, unless such

109



--------------------------------------------------------------------------------



 



assignment and delegation is by a Lender to its Affiliate, or if such assignment
and delegation is by a Lender to a Federal Reserve Bank (or, if such Lender is
an investment fund, to the trustee under the indenture to which such fund is a
party in support of its obligations to such trustee), as provided below. Any
attempted assignment and delegation not made in accordance with this
Section 10.11.1 shall be null and void. Nothing contained in this Section
10.11.1 shall prevent or prohibit any Lender from pledging its rights (but not
its obligations to make Loans or participate in Letters of Credit or Letter of
Credit Outstandings) under this Agreement and/or its Loans hereunder (i) to a
Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank or (ii) in the case of a Lender that is an investment fund,
to the trustee under the indenture to which such fund is a party in support of
its obligations to such trustee; provided, that any such assignment to a trustee
shall be subject to the provisions of this Section 10.11.1. In the event that
S&P, Moody’s or Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the
case of Lenders that are insurance companies (or Best’s Insurance Reports, if
such insurance company is not rated by Insurance Watch Ratings Service)) shall,
after the date that any Lender with a Commitment to make Revolving Loans or
participate in Letters of Credit becomes a Lender, downgrade the long-term
certificate of deposit rating or long-term senior unsecured debt rating of such
Lender, and the resulting rating shall be below BBB-, Baa3 or C (or BB, in the
case of Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) respectively, then the
Borrowers (with the consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed) shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee Lender in accordance with and subject to the restrictions
contained in this Section 10.11.1, and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in this Section 10.11.1) all its interests, rights and obligations in
respect of its Revolving Loan Commitment under this Agreement to such Assignee
Lender; provided, however, that (i) no such assignment shall conflict with any
law, rule and regulation or order of any Governmental Authority and (ii) such
Assignee Lender shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest and fees (if any) accrued
to the date of payment on the Loans made, and Letters of Credit participated in,
by such Lender hereunder and all other amounts accrued for such Lender’s account
or owed to it hereunder.
          10.11.2. Participations. Any Lender may at any time sell to one or
more commercial banks or other Persons (each such commercial bank and other
Person being herein called a “Participant”) participating interests in any of
the Loans, Commitments, participations in each Letter of Credit and Letters of
Credit Outstandings or other interests of such Lender hereunder; provided,
however, that
     (a) no participation contemplated in this Section 10.11.2 shall relieve
such Lender from its Commitments or its other obligations hereunder or under any
other Loan Document;
     (b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations and such Participant shall not become a
Lender hereunder unless such Lender and such Participant comply with the
provisions set forth in this Section 10.11.2;

110



--------------------------------------------------------------------------------



 



     (c) each Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;
     (d) no Participant, unless such Participant is an Affiliate of such Lender,
or is itself a Lender, shall be entitled to require such Lender to take or
refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, agree to any reduction in the interest
rate or amount of fees that such Participant is otherwise entitled to, a
decrease in the principal amount, or an extension of the Maturity Date, of any
Loan in which such Participant has purchased a participating interest or a
release of all or substantially all of the Collateral under the Loan Documents
or any Borrower, in each case except as otherwise specifically provided in a
Loan Document; and
     (e) the Borrowers shall not be required to pay any amount under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 that is greater than the amount which
it would have been required to pay had no participating interest been sold.
Each Borrower acknowledges and agrees, subject to clause (a) of this Section
10.11.2, that, to the fullest extent permitted under applicable law, each
Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 10.3 and
10.4, shall be considered a Lender.
     SECTION 10.12. Confidentiality. The Lenders shall hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and in
any event may make disclosure to any of their examiners, Affiliates, outside
auditors, counsel and other professional advisors in connection with this
Agreement or as reasonably required by any bona fide transferee, participant or
assignee or as required or requested by any governmental agency or
representative thereof or pursuant to legal process; provided, however, that
     (a) unless specifically prohibited by applicable law or court order, each
Lender shall notify the Company of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such nonpublic information prior to disclosure of
such information;
     (b) prior to any such disclosure pursuant to this Section 10.12, each
Lender shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree (i) to be bound by
this Section 10.12, and (ii) to require such Person to require any other Person
to whom such Person discloses such non-public information to be similarly bound
by this Section 10.12; and
     (c) except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by any Borrower or any Subsidiary.

111



--------------------------------------------------------------------------------



 



     SECTION 10.13. Other Transactions. Nothing contained herein shall preclude
the Secured Parties from engaging in any transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Borrower or
any of its Affiliates in which such Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.
     SECTION 10.14. Forum Selection and Consent to Jurisdiction. EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK.
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, EACH ISSUER, THE LENDERS OR THE BORROWERS THAT IS BROUGHT IN THE STATE OF
NEW YORK SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN NEW YORK COUNTY OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWERS
HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE BORROWERS FURTHER IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK AND EXPRESSLY AND IRREVOCABLY APPOINTS CT CORPORATION
SYSTEM AS ITS DOMICILE AND ADDRESS FOR SERVICE OF PROCESS FOR PURPOSES OF ANY
ACTION AS TO WHICH IT HAS SUBMITTED TO JURISDICTION AS SET FORTH IN THIS
AGREEMENT, AND AGREES THAT SERVICE UPON SUCH AUTHORIZED AGENT SHALL BE DEEMED IN
EVERY RESPECT SERVICE OF PROCESS UPON ANY BORROWER OR ITS SUCCESSORS AND
ASSIGNS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SHALL BE TAKEN AND HELD
TO BE VALID PERSONAL SERVICE UPON IT. EACH BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT
SHALL AFFECT THE RIGHT OF ANY AGENT, ANY LENDER OR THE ISSUER TO SERVE LEGAL

112



--------------------------------------------------------------------------------



 



PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY SUCH
PERSON TO BRING ANY ACTION OR PROCEEDING AGAINST SUCH BORROWER OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION. TO THE EXTENT THAT ANY BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH BORROWER HEREBY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     SECTION 10.15. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS,
EACH ISSUER AND THE BORROWERS HEREBY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS, EACH ISSUER OR THE BORROWERS RELATED
THERETO. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE LENDERS AND EACH ISSUER
ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.
     SECTION 10.16. Certain Collateral Matters. The Administrative Agent is
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the security interest in and Liens upon the
Collateral granted pursuant to the Loan Documents. The Lenders irrevocably
authorize the Administrative Agent, upon the request and at the reasonable
expense of the Company, to release or modify (and to execute and deliver such
documents or instruments as the Company may reasonably request to evidence or
effect the release or modification of) any security interest or Lien granted to
or held by the Administrative Agent (a) on any Collateral subject to the
Security Documents on the Termination Date; (b) on any property Disposed of as
part or in connection with any Permitted Disposition; (c) on any property in
which the Borrowers owned no interest at the time the security interest and/or
Lien was granted or at any time thereafter owns no interest; (d) on property
leased to the Borrowers under a lease which has expired or been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by the Borrowers to be, renewed or extended;
(e) on an instrument evidencing Indebtedness or other debt instrument, if the
Indebtedness evidenced

113



--------------------------------------------------------------------------------



 



thereby has been paid in full; (f) if approved, authorized or ratified in
writing by the applicable Required Lenders or each Lender required by
Section 10.1; or (g) as specified in Section 7.1.12(c). The Lenders hereby
confirm the Administrative Agent’s authority to release or modify particular
types or items of collateral pursuant to this Section 10.16. Additionally, the
Lenders hereby irrevocably authorize the Administrative Agent to enter into the
Intercreditor Agreement and each of the Lenders agree to be bound by all of the
terms and conditions contained therein.
     SECTION 10.17. Interest. It is the intention of the parties hereto to
conform strictly to usury laws applicable to the Administrative Agent, any
Issuer and the Lenders (collectively, the “Financing Parties”). Accordingly, if
any amounts payable under the Loan Documents would be usurious as to any
Financing Party under laws applicable to it, then, notwithstanding anything to
the contrary in the Notes, this Agreement or in any other Loan Document or other
agreement entered into in connection with this Agreement or as security for the
Obligations, it is agreed as follows: (a) the aggregate of all consideration
which constitutes interest under law applicable to any Financing Party that is
contracted for, taken, reserved, charged or received by such Financing Party
under this Agreement or under any of such other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, (b) in the event that the
maturity of the Obligations is accelerated for any reason, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Financing Party may never include more than
the maximum amount allowed by such applicable law, and (c) excess interest, if
any, provided for in this Agreement or otherwise in connection with the
Obligations shall be canceled automatically by such Financing Party and, if
theretofore paid, shall be credited by such Financing Party on the principal
amount of the Obligations to such Financing Party (or, to the extent that the
principal amount of the Obligations to such Financing Party shall have been or
would thereby be paid in full, refunded by such Financing Party to the
Borrowers). The right to accelerate the maturity of the Obligations does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration. All sums paid or agreed to be paid to the
Financing Parties for the use, forbearance or detention of sums included in the
Obligations shall, to the extent permitted by law applicable to such Financing
Party, be amortized, prorated, allocated and spread throughout the full term of
the Obligations until payment in full so that the rate or amount of interest on
account of the Obligations does not exceed the applicable usury ceiling, if any.
As used in this Section 10.17, the terms “applicable law” or “laws applicable to
any Financing Party” shall mean the law of any jurisdiction whose laws may be
mandatorily applicable notwithstanding other provisions of this Agreement, or
law of the United States applicable to any Financing Party and the Obligations
which would permit such Financing Party to contract for, charge, take, reserve
or receive a greater amount of interest than under such jurisdiction’s law.
     SECTION 10.18. Assignment of Existing Loans. Those Lenders who are parties
to the Existing Credit Agreement (each, an “Existing Credit Agreement Lender”)
hereby assign, to the Lenders who are parties hereto, the Indebtedness owed to
them under the Existing Credit Agreement, in proportion to each Lender’s
Aggregate Pro Rata Share (as defined in this Section 10.18). “Aggregate Pro Rata
Share” means, for any Lender, the percentage (carried out to the ninth decimal
place) that (a) its Revolving Credit Commitment with respect to the Revolving
Credit Loans plus its Swing Line Loan Commitment with respect to the Swing Line
Loans bears

114



--------------------------------------------------------------------------------



 



to (b) the Revolving Credit Commitment Amount plus the Swing Line Loan
Commitment Amount. On the Closing Date, the Lenders shall make cash settlement
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments and reallocations as
reflected in this Section 10.18. The Borrowers agree to pay any loss, cost or
expense incurred by the Lenders who are parties to the Existing Credit Agreement
as a result of payments received pursuant to the reallocations and assignments
herein referenced, in accordance with Section 4.4 hereof.
     SECTION 10.19. Restatement of Existing Credit Agreement. The parties hereto
agree that, on the Closing Date: (a) the Obligations represent, among other
things, the restatement, renewal, amendment, extension, and modification of the
“Obligations” as defined in the Existing Credit Agreement; (b) this Agreement is
intended to, and does hereby, restate, renew, extend, amend, modify, supersede,
and replace the Existing Credit Agreement in its entirety; (c) the promissory
notes, if any, executed pursuant to this Agreement amend, renew, extend, modify,
replace, restate, substitute for, and supersede in their entirety (but do not
extinguish the Indebtedness arising under) the promissory notes issued pursuant
to the Existing Credit Agreement; (d) the Security Documents executed pursuant
to this Agreement amend, renew, extend, modify, replace, restate, substitute
for, and supersede in their entirety (but do not extinguish or impair the
collateral security created or evidenced by) the “Security Documents,” executed
and delivered pursuant to the Existing Credit Agreement; and (e) the entering
into and performance of their respective obligations under the Loan Documents
and the transactions evidenced hereby do not constitute a novation nor shall
they be deemed to have terminated, extinguished, or discharged the “Obligations”
under the Existing Credit Agreement, or the “Security Documents,” or the other
“Loan Documents” (or the collateral security therefor) executed in connection
with the Existing Credit Agreement, all of which Indebtedness and Collateral
shall continue under and be governed by this Agreement and the other Loan
Documents, except as expressly provided otherwise herein or therein. Each Lender
that is a “Lender” under the Existing Credit Agreement hereby waives any
requirement thereunder to receive prior notice of the prepayment of any loans
and/or termination or reduction of commitments thereunder, if applicable, and
each Lender that is a “Lender” under the Existing Credit Agreement agrees that
as of the Closing Date it shall have, and continue to have, a Revolving Credit
Commitment hereunder in the amount equal to such Lender’s Percentage (as set
forth on Schedule II) of the Revolving Credit Commitment Amount on the Closing
Date.
     SECTION 10.20. Limited Consent. The Borrowers have informed the Lenders
that the Borrowers’ issuance and sale of the Senior Secured Notes (as permitted
by Section 7.2.2(g)), and the granting of the Liens on the Indenture Collateral
to secure the Senior Secured Notes (as permitted by Section 7.2.3(c)(ii)), may
cause one or more defaults or events of default under the Existing Indenture,
and that such defaults or events of default may cause an Event of Default under
Section 8.1.5 (the “Potential Cross-Default”). The Borrowers have requested that
the Lenders consent to the Potential Cross-Default. Subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties herein contained, the Lenders hereby consent to the Potential
Cross-Default, but solely to the extent that such Potential Cross- Default is a
result of the issuance and sale of the Senior Secured Notes and/or the granting
of the Liens on the Indenture Collateral to secure the Senior Secured Notes;
provided that the foregoing consent shall terminate automatically, and this
consent shall be of no further force or effect, (i) if any holder of the
Existing Senior Secured Notes takes any action to foreclose upon any Lien

115



--------------------------------------------------------------------------------



 



securing the Existing Senior Secured Notes, (ii) if, as a result of a default or
event of default under the Existing Indenture, any holder of the Existing Senior
Secured Notes takes any other enforcement or other remedial action that is
harmful in any material respect to the Lenders, or (iii) if, on or before the
31st day after the Closing Date, the Existing Senior Secured Notes have not been
paid in full. By agreeing to the limited consent in this Section 10.20, the
Lenders have not waived, and do not hereby waive, any rights or remedies they
now have under the Credit Agreement or under any other Loan Document or any
additional rights or remedies they may have as a result of any breach of any of
the Loan Documents resulting from or in any way related to the Potential
Cross-Default, other than as specifically set forth in this Section 10.20.
     SECTION 10.21. Release of Collateral and Obligations. (a) If any of the
Collateral shall be Disposed of by any Loan Party in a transaction permitted by
this Agreement and the other Loan Documents, or upon the effectiveness of any
written consent to the release of any Lien created under any Security Document
in respect of any Collateral pursuant to and in accordance with the requirements
of this Agreement and the other Loan Documents, all Liens created hereunder in
such Collateral shall be automatically released, all without delivery of any
instrument or performance of any act by any party. Any Borrower (other than the
Company) that is a Restricted Subsidiary shall be automatically released from
its Obligations hereunder and under the other Loan Documents, and all Liens
created hereunder in the Collateral owned by, and in the Capital Stock issued
by, such Borrower shall be automatically released, all without delivery of any
instrument or performance of any act by any party, upon consummation of any
transaction (other than a merger or consolidation with another Borrower in which
such Borrower is not the survivor) permitted by this Agreement as a result of
which such Borrower ceases to be a Subsidiary. In connection with any
termination or release pursuant to this paragraph (a), the Administrative Agent
shall execute and deliver to each applicable Borrower, at such Borrower’s sole
expense, all documents as such Borrower shall reasonably request to evidence
such termination or release; provided that the Borrower shall have delivered to
the Administrative Agent, at least five Business Days prior to the date of the
proposed termination or release (or such shorter period agreed to by the
Administrative Agent), a written request for termination or release identifying
the relevant Collateral being Disposed of in such Disposition or Subsidiary
ceasing to be such and the terms thereof in reasonable detail, including the
date thereof and the price thereof, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.
     (b) Notwithstanding anything to the contrary contained herein or any other
Loan Document, upon the Termination Date, (i) the Collateral of every Borrower
shall be automatically released from the Liens created hereby, and the
Obligations hereunder or under any Loan Document of any Borrower (other than any
contingent indemnification or expense reimbursement Obligations expressly
provided for in Section 10.5 or elsewhere herein to survive the Termination
Date) shall be terminated; and (ii) at the request of the Company, the
Administrative Agent shall (without notice to, or vote or consent of, any Lender
or other Secured Party) take such actions as shall be reasonably necessary or
desirable to release its Lien in all Collateral securing the Obligations.
     SECTION 10.22 Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of

116



--------------------------------------------------------------------------------



 



financial covenants, standards or terms in this Agreement and if the Company
notifies the Administrative Agent that the Company wishes to or the
Administrative Agent notifies the Company that the Required Lenders wish to,
amend any financial covenants, standards or terms in this Agreement to eliminate
the effect of such Accounting Change, then the Company and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrowers’ financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Company, the Administrative Agent and the Required Lenders (or
the Company or the Administrative Agent, as the case may be, shall have
withdrawn their request for an amendment), all financial covenants, standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Change had not occurred. “Accounting Change” refers to any
change in accounting principles required or permitted by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
     SECTION 10.21. Documentation Agent. The Lender identified in this Agreement
as “Documentation Agent” has no right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limitation of the foregoing, the Lender so identified
“Documentation Agent” shall not have and shall not be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on the Lender so identified as “Documentation Agent”
in taking or not taking action hereunder.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES TO FOLLOW]

117



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            BORROWERS:


STERLING CHEMICALS, INC.,
     as a Borrower
      By:           Paul G. Vanderhoven        Senior Vice President - Finance
and
Chief Financial Officer        STERLING CHEMICALS ENERGY, INC.,
     as a Borrower
      By:           Paul G. Vanderhoven        Vice President     

Signature Page to Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:


THE CIT GROUP/BUSINESS CREDIT, INC.,
     as the Administrative Agent and as a Lender
      By:           Chad Ramsey        Vice President     

Signature Page to Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
     as the Documentation Agent and as a Lender
      By:           Joe Curdy        Director     

Signature Page to Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
DISCLOSURE SCHEDULE
Item 1.1 – Designated Shareholders

1.   Resurgence Asset Management, L.L.C. and its and its Affiliates’ managed
funds and accounts.   2.   Any Permitted Transferee with respect to any Person
covered by the preceding clause (1).   3.   Any savings or investment plan
sponsored by Sterling Chemicals, Inc.

Item 6.8 – Existing Subsidiaries
Sterling Chemicals Energy, Inc.
Item 6.12 – Environmental Matters
          None
Item 6.18 – Material Contracts

1.   Second Amended and Restated Plasticizers Production Agreement dated
January 1, 2006 between BASF Corporation and Sterling Chemicals, Inc.   2.  
License Agreement dated August 1, 1986, between Monsanto Company and Sterling
Chemicals, Inc.   3.   Second Amended and Restated Production Agreement dated
effective as of August 1, 1996, between BP Chemicals Inc. and Sterling
Chemicals, Inc., as amended.   4.   Amended and Restated Product Supply
Agreement, dated January 1, 2006 between Praxair Hydrogen Supply, Inc. and
Sterling Chemicals, Inc., as amended by Second Amendment to Utilities Agreement
dated as of July 1, 2006.   5.   Acetic Acid Technology Agreement, dated
December 30, 1997, among Sterling Chemicals, Inc., BP Chemicals, Ltd., BP
Chemicals Inc. and Sterling Chemicals, Inc.

 



--------------------------------------------------------------------------------



 



Item 7.2.3(b) – Ongoing Liens

1.   Liens granted under each of the following documents:

  (a)   Second Amended and Restated Production Agreement dated as of
December 30, 1997 but effective as of August 1, 1996 between Sterling Chemicals,
Inc. and BP Chemicals Inc. (n/k/a BP Amoco Chemical Company), as amended.    
(b)   Ground Lease Agreement dated as of May 15, 1995 between Sterling
Chemicals, Inc. and Praxair Hydrogen Supply, Inc., as amended.     (c)   Ground
Lease Agreement dated February 8, 1991 between Sterling Chemicals, Inc. and S&L
Cogeneration Company, as amended.     (d)   Second Amended and Restated
Plasticizers Production Agreement dated January 1, 2006 between Sterling
Chemicals, Inc. and BASF Corporation, as amended.     (e)   UCC-1 financing
statement filed with the Delaware Secretary of State on July 21, 2005 as file
number 52247675, and UCC-1 financing statement filed with the Texas Secretary of
State on October 9, 2000, as file number 00-600182, listing Sterling Chemicals,
Inc. as debtor and NMGH Financial Services, Inc. as secured party.

2.   Liens identified as “Permitted Encumbrances” under the Indenture Deed of
Trust.

Item 7.2.4(a) –Ongoing Investments
107,418 shares of Series “A-1” Preferred Stock of ChemConnect, Inc.
2,500 shares of common stock of Primex, Ltd.
4,164 shares of Series “A” Preferred Stock of Primex, Ltd.
1 share of Series “C” Preferred Stock of Primex, Ltd.
2 shares of common stock of Georgia Gulf Corporation.
10 shares of common stock of Monsanto Company (in process of getting reissued to
Sterling in current share amounts by Pfizer Inc.).
2 shares of common stock of Chevron Corporation.
50% interest in S&L Cogeneration Company.

 



--------------------------------------------------------------------------------



 



Item 7.2.12 – Transactions with Affiliates
     None

 



--------------------------------------------------------------------------------



 



SCHEDULE II
PERCENTAGES; NOTICE ADDRESS
THE BORROWERS:
c/o
Sterling Chemicals, Inc.
333 Clay Street, Suite 3600
Houston, Texas 77002 4312
Attention: General Counsel
Fax: (713) 654-9577
khale@sterlingchemicals.com

                                  COMMITMENT                  LENDER:  
COMMITMENT AMOUNT   PERCENTAGE   ADDRESS
The CIT Group/Business
  $ 30,000,000       60 %   Two Lincoln Centre
Credit, Inc
                  5420 LBJ Freeway – Suite 200
 
                  Dallas, TX 75240
 
                  Attn: Chad Ramsey
 
                  Fax: (972) 455-1690
 
                  chad.ramsey@cit.com
 
                   
Wachovia Bank, National
  $ 20,000,000       40 %   1201 Main Street
Association
                  Suite 1625
 
                  Dallas, TX 75202
 
                  Attn: Joe Curdy
 
                  Fax: 214-748-9118
 
                  joe.curdy@wachovia.com

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ACCOUNT OBLIGOR SCHEDULE
ACCEPTABLE ACCOUNTS
BASF Group
(including Polioles S.A. de C.V.)
BP Amoco PLC
Royal Dutch Shell PL

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
APPROVED DEPOSITORY BANKS
JPMorgan Chase Bank, N.A.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
EXISTING LETTERS OF CREDIT

                      DATE   DATE             ISSUED   EXPIRES   LC#  
BENEFICIARY   US$AMOUNT
1/18/2006
  1/31/2008   TTTS227435   RLI Insurance Co.   $ 1,061,020.00  
11/03/2004
  11/08/2007   T614201   Texas Commission on Environmental Quality   $
769,682.00  
7/17/2000
  7/14/2007   T203320   Pacific Employers Ins. Co.   $ 50,000.00  
7/01/2002
  7/01/2007   T215001   Zurich American Ins. Co.   $ 525,000.00  
7/23/1999
  6/30/2007   T290209   Reliance National Indemnity Co.   $ 50,000.00  
8/27/1999
  6/30/2007   T290213   United Pacific Ins. Co.   $ 313,666.55  

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
POST CLOSING REQUIREMENTS
The Borrowers shall satisfy, in form and substance reasonably satisfactory to
the Administrative Agent, the requirements set forth below on or before the date
specified for such requirement or such later date to be determined by the
Administrative Agent:
1. No later than thirty (30) days after the Closing Date, the Borrowers shall
deliver a Control Agreement with respect to each of the following deposit
accounts and the lockbox maintained with JPMorgan Chase Bank, N.A: Account No.:
001-034-13945 (money market account); 36000164 (overnight investments);
001-034-13978 (general account) and Lockbox 88852.

 